Exhibit 10.8

 

LOAN AGREEMENT

 

among

 

PUMPKIN LTD.

 

as Borrower

 

PUMPKIN MASTERS HOLDINGS, INC.

 

and

 

SECURITY CAPITAL CORPORATION

 

as Guarantors

 

and

 

BANK ONE, N.A.

 

as Lender

 

June 11, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1.  REVOLVING CREDIT LOANS

 

1.1

Revolving Credit Commitment

 

1.2

Conversion Options

 

1.3

Revolving Credit Note

 

1.4

Cancellation and Reduction of Revolving Credit Commitment

 

1.5

Use of Funds

 

1.6

Additional Provisions and Limitations Relating to Eurodollar Rate Loans

 

 

 

ARTICLE 2.  LETTERS OF CREDIT

 

2.1

Letters of Credit

 

2.2

Conditions Precedent to Issuance of Letters of Credit

 

2.3

Reimbursement Payment

 

2.4

Letter of Credit Fees

 

2.5

Additional Amounts

 

2.6

Obligation Unconditional

 

2.7

Demand for Payment under a Letter of Credit

 

2.8

Limitation of Lender’s Liability

 

2.9

Indemnification

 

 

 

ARTICLE 3.  FEES, PAYMENTS, SETOFFS, SECURITY, DEFAULT RATE

 

3.1

Fees

 

3.2

Payments

 

3.3

Setoffs

 

3.4

Security

 

3.5

Default Rate

 

 

 

ARTICLE 4.  CONDITIONS OF BORROWING

 

4.1

Conditions Precedent to the Initial Revolving Credit Loan and Issuance of
Letters of Credit

 

4.2

Conditions Precedent to Each of the Loan Advances

 

 

 

ARTICLE 5.  REPRESENTATIONS AND WARRANTIES

 

5.1

Organization and Authority

 

5.2

Qualification

 

5.3

Investments; Guarantees; Liabilities

 

5.4

Tax Returns and Payments

 

5.5

Title to Properties; Liens

 

5.6

Litigation

 

5.7

Compliance with Law and Other Instruments

 

5.8

Financial Statements

 

5.9

Patents, Trademarks and Copyrights

 

5.10

No Margin Activity

 

5.11

ERISA

 

 

i

--------------------------------------------------------------------------------


 

5.12

Adverse Contracts; Defaults

 

5.13

Environmental Laws

 

5.14

Disclosure

 

5.15

Insurance

 

5.16

Events of Default

 

5.17

Guarantor Single Purpose

 

5.18

Projections and Pro Forma Financial Statement

 

5.19

Solvency, Etc.

 

 

 

ARTICLE 6.  AFFIRMATIVE COVENANTS

 

6.1

Bank Deposits

 

6.2

Financial Statements and Reports of the Borrower and the Guarantors

 

6.3

Unaudited Financial Statements of the Borrower

 

6.4

Audited Financial Statements of SCC

 

6.5

Inspection

 

6.6

Insurance

 

6.7

Payment of Taxes and Claims

 

6.8

Compliance with Laws

 

6.9

ERISA

 

6.10

Preservation of Corporate Existence

 

6.11

Maintenance of Tangible Assets

 

6.12

Notices of Certain Events

 

6.13

Records and Books of Account

 

6.14

Performance of Contracts

 

6.15

Notice of Material Litigation

 

6.16

Use of Proceeds

 

6.17

Ownership and Control of Borrower and Guarantors

 

6.18

Other Information

 

6.19

Compliance with the Mezzanine Debt Agreements

 

6.20

Compliance with the Intercreditor Agreement

 

6.21

Compliance with LaSalle Termination and Indemnification Agreement

 

 

 

ARTICLE 7.  NEGATIVE COVENANTS

 

7.1

Indebtedness

 

7.2

Liens and Other Encumbrances

 

7.3

Guaranties and Other Contingent Liabilities

 

7.4

Fundamental Changes

 

7.5

Creation of Subsidiaries

 

7.6

Loans or Advances

 

7.7

Investments

 

7.8

Sale and Leaseback

 

7.9

Disposition of Assets

 

7.10

Transactions with Affiliates

 

7.11

Annual Lease Payments

 

7.12

Sale of Accounts

 

7.13

Capital Expenditures

 

7.14

Tangible Net Worth

 

 

ii

--------------------------------------------------------------------------------


 

7.15

Debt Service Coverage Ratio

 

7.16

Management Fees

 

7.17

Dividends and Payments

 

7.18

Prohibition of Change in Fiscal Year

 

7.19

Government Regulations

 

7.20

Amendment to Other Documents

 

 

 

ARTICLE 8.  EVENTS OF DEFAULT

 

8.1

Event of Default

 

8.2

Consequences of Event of Default

 

 

 

ARTICLE 9.  MISCELLANEOUS

 

9.1

Notices

 

9.2

Term of Agreement; Termination; Successors and Assigns

 

9.3

No Implied Rights or Waivers

 

9.4

Applicable Law

 

9.5

Modifications, Amendments or Waivers

 

9.6

Counterparts

 

9.7

Headings

 

9.8

Expenses

 

9.9

Accounting Terms

 

9.10

Severability

 

9.11

Waiver of Jury Trial; Consent to Venue

 

9.12

Entire Agreement

 

9.13

Certificates, Etc.

 

9.14

USA Patriot Act Notification

 

9.15

Limitation on Recourse .

 

 

 

ARTICLE 10.  DEFINITIONS

 

 

 

Signatures

 

 

 

EXHIBITS:

 

 

 

Exhibit A

Revolving Credit Note

 

Exhibit B

Borrower Security Agreement

 

Exhibit C

Copyright Security Agreement

 

Exhibit D

Guarantor Security Agreement

 

Exhibit E-1

SCC Stock Pledge Agreement

 

Exhibit E-2

Pumpkin Holdings Stock Pledge Agreement

 

Exhibit F

Guaranty

 

Exhibit G

Opinion of Borrower’s and Guarantors’ Counsel

 

Exhibit H

Definitions

 

Exhibit I

Pro Forma Balance Sheets

 

Exhibit J

Projections

 

Exhibit K

Borrowing Base Certificate

 

Exhibit L

Solvency Certificate

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

Schedule 1.1

Extended Term customers

 

Schedule 5.1

Affiliates, Directors and Officers

 

Schedule 5.5

Leases

 

Schedule 5.6

Litigation

 

Schedule 5.9

Patents, Trademarks and Copyrights

 

Schedule 6.1

Deposit Accounts

 

Schedule 7.1

Certain Leases

 

Schedule 7.3

Guaranties and Contingent Liabilities

 

Schedule 7.10

Transactions with Affiliates

 

 

iv

--------------------------------------------------------------------------------


 


LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”) is made and entered into in Columbus,
Ohio effective as of June 11, 2004, by and among PUMPKIN LTD., a Delaware
corporation, as borrower (the “Borrower”), PUMPKIN MASTERS HOLDINGS, INC., a
Delaware corporation (“Pumpkin Holdings”), and SECURITY CAPITAL CORPORATION, a
Delaware corporation (“SCC”), as guarantors (individually, a “Guarantor” and
collectively, the “Guarantors”), and BANK ONE, N.A., a national banking
association with its principal offices located in Columbus, Ohio, as lender (the
“Lender”), as follows:

 

WHEREAS, the Borrower, the Guarantors and the Lender are entering into this
Agreement to set forth the terms and conditions pursuant to which (a) the Lender
will provide a revolving line of credit of up to Seven Million Dollars
($7,000,000) to the Borrower (the “Revolving Line of Credit”) and (b) the Lender
will issue letters of credit upon the request of the Borrower in an aggregate
amount not to exceed One Million Five Hundred Thousand Dollars ($1,500,000)
(“Letters of Credit”); and

 

WHEREAS, the Borrower, the Guarantors and the Lender desire to establish the
security for and the conditions under which each of the above-described
Revolving Line of Credit and Letters of Credit will be established.

 

NOW THEREFORE, the Borrower, the Guarantors and the Lender hereby agree as
hereinafter set forth.

 


ARTICLE 1.  REVOLVING CREDIT LOANS

 

1.1                               Revolving Credit Commitment.  The Lender
hereby agrees on the terms and conditions of this Agreement to lend to the
Borrower the maximum sum of Seven Million Dollars ($7,000,000) (the “Revolving
Credit Commitment”).  The Revolving Credit Commitment shall be available to the
Borrower, subject to the limitations herein, in whole or part and from time to
time until May 31, 2006, and any amounts borrowed may be repaid in whole or in
part and reborrowed until such date.  Each borrowing under the Revolving Credit
Commitment shall be made in accordance with the provisions of this Section 1.1,
and shall be subject to the conditions of Article 4 hereof, and shall be in the
initial principal amount of $100,000 or any integral multiple of $100,000 (a
“Revolving Credit Loan”).

 

Each Revolving Credit Loan to be made in accordance with the provisions of this
Section 1.1 shall, at the election of the Borrower, be made either in the form
of (i) a Revolving Credit Loan bearing interest at the rate specified in
Section 1.3(b) (individually, a “Variable Rate Loan” and collectively, the
“Variable Rate Loans”) or (ii) a Revolving Credit Loan bearing interest at the
rate specified in Section 1.3(c) (individually, a “Eurodollar Rate Loan” and
collectively, the “Eurodollar Rate Loans”); provided, however, that the Borrower
shall not be permitted to have outstanding at any time more than a total of
eight (8) Eurodollar Rate Loans, except as otherwise permitted by the Lender in
its sole discretion.  Notwithstanding the foregoing, each Eurodollar Rate Loan
shall be in the initial principal amount of $1,000,000 and any integral multiple
of $100,000.

 

--------------------------------------------------------------------------------


 

The aggregate unpaid principal amount of the Revolving Credit Loans plus the LOC
Obligations (excluding any LOC Obligations that are deemed to be Revolving
Credit Loans so as to avoid duplication thereof) at any one time outstanding
shall not exceed the Revolving Credit Commitment.

 

Each Revolving Credit Loan shall be made pursuant to the request of the Borrower
to the Lender which request for a Revolving Credit Loan shall specify (i) the
total amount of the Revolving Credit Loan; (ii) the borrowing date (the
“Borrowing Date”), which shall be a Business Day in the case of a Variable Rate
Loan and a Eurodollar Banking Day in the case of a Eurodollar Rate Loan; and
(iii) whether the Revolving Credit Loan is to be a Variable Rate Loan or a
Eurodollar Rate Loan (and in the case of a Eurodollar Rate Loan, the length of
the Interest Period).  Requests for Variable Rate Loans may be made on the
applicable Borrowing Date.  Requests for Eurodollar Rate Loans shall be made at
least three (3) Eurodollar Banking Days prior to the applicable Borrowing Date.

 

In the case of a request for a Eurodollar Rate Loan, the Lender shall not later
than 11:00 a.m., Columbus, Ohio time two (2) Eurodollar Banking Days prior to
the Borrowing Date, give notice to the Borrower of the Adjusted Eurodollar Rate
(including information as to the calculation thereof) applicable for the period
requested by the Borrower.  The Borrower shall not later than 11:00 a.m.,
Columbus, Ohio time one (1) Eurodollar Banking Day prior to the Borrowing Date,
give notice by telephone confirmed in writing to the Lender whether the Borrower
wishes (i) to complete such borrowing in the form of a Eurodollar Rate Loan;
(ii) to complete such borrowing as a Variable Rate Loan; or (iii) to cancel its
request for a Revolving Credit Loan.  Failure by the Borrower to timely deliver
such notice shall constitute cancellation of such request.

 

Notwithstanding the foregoing, the parties understand and agree that if and to
the extent the Borrower participates in the Lender’s cash management program,
Revolving Credit Loans shall be automatically disbursed and repaid on a daily
basis based on the cash deposits and disbursements in Borrower’s account with
the Lender.

 

1.2                               Conversion Options.  The Borrower may elect
from time to time to convert $1,000,000 or any amount in excess thereof in any
integral multiple of $100,000 of the Variable Rate Loans then outstanding to
Eurodollar Rate Loans by giving the Lender irrevocable telephone notice of such
election as provided in this Section 1.2.  Each Eurodollar Rate Loan shall
automatically convert to a Variable Rate Loan upon its maturity unless the
Borrower elects to continue such Loan as a Eurodollar Rate Loan by giving the
Lender irrevocable telephone notice of such election as provided in this
Section 1.2.  Any such notice pursuant to this Section 1.2 shall be received by
the Lender at least three (3) Eurodollar Banking Days prior to the proposed
conversion date, which shall be a Eurodollar Banking Day, and shall specify (i)
the conversion date and (ii) the length of the Interest Period.  If no Event of
Default then exists, such conversion shall be made on the requested conversion
date.

 

1.3                               Revolving Credit Note.  The Revolving Credit
Commitment shall be evidenced by a master promissory note (the “Revolving Credit
Note”) of the Borrower executed by a duly authorized officer thereof, which
shall be in the form of Exhibit A attached hereto.  Each Revolving Credit Loan
made by the Lender and each payment made on account of principal on the
Revolving

 

2

--------------------------------------------------------------------------------


 

Credit Note shall be recorded by the Lender; provided, however, that the failure
of the Lender to make such notation shall not limit or otherwise affect the
obligations of the Borrower under the Revolving Credit Note or this Agreement. 
The Revolving Credit Note shall include the following terms:

 

(a)                                  Term.  The Revolving Credit Note shall be
dated as of the date of this Agreement and shall be due and payable in full on
or before May 31, 2006.

 

(b)                                  Interest Rate on Variable Rate Loans.  From
its date, each Variable Rate Loan shall bear interest (computed on the basis of
the actual number of days elapsed over a Business Year) on the unpaid principal
balance at a fluctuating rate per annum equal to the Prime Rate.  Any change in
the interest rate due to a change in the Prime Rate shall be effective
immediately upon and after the date of each such change in the Prime Rate.

 

Interest on the Variable Rate Loans shall be payable monthly on the last day of
each calendar month (each an “Interest Payment Date”), commencing on the last
day of the month of the initial disbursement of the initial Revolving Credit
Loan.

 

(c)                                  Interest Rate on Eurodollar Rate Loans. 
From its date, each Eurodollar Rate Loan shall bear interest during the period
from the date thereof until and including the maturity date thereof at a rate
per annum equal to the Adjusted Eurodollar Rate plus 2.75%.  The Borrower shall
be obligated to pay with respect to each Eurodollar Rate Loan such additional
amounts as shall be determined pursuant to Section 1.6 hereof.

 

Interest on each Eurodollar Rate Loan shall be payable on the expiration of the
applicable Interest Period.  Interest on all Eurodollar Rate Loans shall be
calculated on the basis of the actual number of days elapsed over a Business
Year.

 

(d)                                  Optional Repayments.  Outstanding Revolving
Credit Loans may be repaid in whole or in part at any time, without premium or
penalty, in principal amounts not less than the minimum Revolving Credit Loan
for any borrowing under Section 1.1, or any larger amount permitted thereunder,
by tender of payment and delivery of written, telegraphic or oral notice of
payment to the Lender not later than 1:30 p.m., Columbus, Ohio time, on the
Business Day on which such repayment is to be made.  Payments received after
1:30 p.m. shall be deemed tendered on the following Business Day.  Interest
accrued to the date of payment shall be due and payable on the next following
Interest Payment Date unless the Revolving Credit Note is paid in full, in which
event, accrued interest shall become due and payable on the payment date.

 

(e)                                  Mandatory Repayments.  At no time shall the
amount of Revolving Credit Loans outstanding plus the LOC Obligations (excluding
any LOC Obligations that are deemed to be Revolving Credit Loans so as to avoid
duplication thereof) exceed the Borrowing Base.  The Borrower shall make such
repayments of the Revolving Credit Loans and/or the LOC Obligations as are
necessary to reduce the amount of outstanding Revolving Credit Loans to an
amount which does not exceed the Borrowing Base.

 

3

--------------------------------------------------------------------------------


 

1.4                               Cancellation and Reduction of Revolving Credit
Commitment.  The Borrower shall be entitled to permanently reduce or cancel the
Revolving Credit Commitment from time to time upon ten (10) days’ prior written
notice to the Lender.  In the event of cancellation of the Revolving Credit
Commitment, the principal amount of the Revolving Credit Note shall be paid in
full, together with all accrued interest thereon, any unpaid Commitment Fee
accrued to the date of cancellation, and all other amounts owing to the Lender
by the Borrower hereunder with respect to any Revolving Credit Loans.  In the
event of the permanent reduction of the Revolving Credit Commitment to a level
which is less than the then outstanding principal amount of the Revolving Credit
Note, the Revolving Credit Note shall be prepaid at the time of such reduction
in an amount equal to the then excess of the unpaid balance of the Revolving
Credit Note over the sum of the Revolving Credit Commitment as so reduced plus
the LOC Obligations (excluding any LOC Obligations that are deemed to be
Revolving Credit Loans so as to avoid duplication thereof).  Accrued interest on
the principal amount of the Revolving Credit Note repaid shall be included in
the interest due and payable on the next Interest Payment Date.

 

1.5                               Use of Funds.  Revolving Credit Loans shall be
used for the general working capital requirements of the Borrower and may be
used to pay the Earnout Consideration to the Seller.

 

1.6                               Additional Provisions and Limitations Relating
to Eurodollar Rate Loans.  The additional provisions and limitations set forth
below shall apply with respect to Eurodollar Rate Loans:

 

(a)                                  In the event the Lender shall incur any
loss, cost or reasonable expense (including, without limitation, any loss, cost
or reasonable expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired or contracted to be acquired by the Lender to
fund or maintain or the relending or reinvesting of such deposits or other funds
or amounts paid or prepaid to the Lender) as a result (i) of any payment or
prepayment of a Eurodollar Rate Loan on a date other than the last day of the
then applicable Interest Period for such Eurodollar Rate Loan for any reason or
(ii) any failure by the Borrower to borrow funds as a Eurodollar Rate Loan after
it has given a notice of election with respect thereto for any reason, whether
before or after default, and whether or not such payment is required by any
provisions of this Agreement; then, within three (3) days after receipt of the
written demand of the Lender, the Borrower shall pay to the Lender such amount
as will reimburse the Lender for such loss, cost or expense.  If the Lender
requests such a reimbursement, it shall provide to the Borrower at the time of
demand a certificate setting forth the computation of the loss, cost or expense
giving rise to the request for reimbursement in reasonable detail and such
certificate shall be conclusive if reasonably determined, absent manifest error.

 

(b)                                 If the Lender shall, in good faith,
determine that it is unable to reasonably ascertain the Eurodollar Rate or to
acquire Eurodollar deposits on reasonable terms in an amount sufficient to meet
a request for a Eurodollar Rate Loan, the Lender shall promptly notify the
Borrower.  In such event, the Borrower may request a Variable Rate Loan of like
amount without regard to the notice requirement of Section 1.1 or may cancel
such request.

 

4

--------------------------------------------------------------------------------


 

(c)                                  The obligation of the Lender to make
Eurodollar Rate Loans hereunder shall be suspended in the event that any change
in any law or regulation or in any interpretation thereof by any governmental
authority charged with its administration shall, in the sole opinion of the
Lender, make it unlawful for the Lender to comply with its obligation to make or
maintain any Eurodollar Rate Loan hereunder for the duration of such
illegality.  The Lender shall promptly notify the Borrower of such suspension,
and, if and when, in the sole opinion of the Lender, such illegality ceases to
exist, such suspension shall cease and the Lender shall promptly notify the
Borrower of the termination of such suspension.

 

(d)                                 If the Lender has Eurodollar Rate Loans
outstanding and there shall occur any change in applicable law, regulation or
interpretation (including any request, guideline or policy not having the force
of law by any authority charged with the administration or interpretation
thereof) (i) which change directly affects transactions in Eurodollars, (ii)
which involves new or additional taxes, reserves or deposit requirements in
regard to the Eurodollar Rate Loans or changes in the basis of taxation of
payments on such Loans, or (iii) which, if the Eurodollar Rate Loans made
hereunder by the Lender were to have been matched with Eurodollar deposits
corresponding in amounts to such Eurodollar Rate Loans and having maturity dates
which are the same as such Eurodollar Rate Loans regardless of whether or not
such Eurodollar Rate Loans are in fact so matched, increases the cost to the
Lender of making or maintaining the Eurodollar Rate Loans hereunder or reduces
the amount of any payments (whether of principal, interest or otherwise)
receivable by the Lender as to any Eurodollar Rate Loans or requires the Lender
to make any payment on or calculated by reference to the gross amount of any sum
received by it as to such Eurodollar Rate Loans, then where the amount of any
such additional cost, reduction or payment is deemed material by the Lender:

 

(i)                                     the Lender shall promptly notify the
Borrower of the occurrence of such event;

 

(ii)                                  the Lender shall promptly deliver to the
Borrower a certificate stating the change which has occurred, together with the
date thereof and the amount of and the manner of calculating the increased cost
on any outstanding Eurodollar Rate Loan; and

 

(iii)                               upon receipt of such certificate from the
Lender, the Borrower shall pay to the Lender on demand the amount or amounts of
such additional cost with respect to such outstanding Eurodollar Rate Loan as
additional compensation hereunder.

 

(e)                                  The certificate of the Lender delivered to
the Borrower as to the additional amount payable pursuant to Section 1.6(d)
shall (in the absence of manifest error in the transmission or calculation) be
conclusive evidence of the amount thereof.  The protection of this
Section 1.6(e) shall be available to the Lender regardless of any possible
contention of invalidity or inapplicability of the law, regulation or condition
which has been imposed.  However, if the Borrower has made a payment of any
additional amounts pursuant to Section 1.6(d) and any subsequent event occurs
which reduces the amount of the increased

 

5

--------------------------------------------------------------------------------


 

cost incurred by the Lender, then the Lender shall promptly refund to the
Borrower an amount equal to such reduction in the amount of increased cost.

 

(f)                                    In addition to the other amounts payable
hereunder, the Borrower shall pay to the Lender such additional amounts as shall
compensate the Lender for increased costs which the Lender, in its sole
discretion, reasonably determines in good faith to be allocable to Eurodollar
Rate Loans.  Additional amounts payable under this Section 1.6(f) shall be paid
by the Borrower to the Lender on the maturity of the respective Eurodollar Rate
Loans, subject to receipt by the Borrower from the Lender of a certificate
showing the amount and certifying as to the correctness thereof.

 

ARTICLE 2.  LETTERS OF CREDIT

 

2.1                               Letters of Credit.  Subject to the terms and
conditions contained in this Agreement, the Lender, as issuer of letters of
credit, will issue on behalf of or for the account of the Borrower or any Person
designated by the Borrower one or more Letters of Credit in forms and with
expiration dates acceptable to the Lender.  The aggregate outstanding amount of
the Letters of Credit shall not at any time exceed One Million Five Hundred
Thousand Dollars ($1,500,000).  Each Letter of Credit shall reduce the then
remaining available portion of the Revolving Credit Commitment and any draws
under the Letters of Credit shall be treated as a Revolving Credit Loan and
shall be subject to all of the terms of this Agreement and the Revolving Credit
Note.  Letters of Credit that have not been drawn upon shall not bear interest.

 

2.2                               Conditions Precedent to Issuance of Letters of
Credit.  Each Letter of Credit shall be issued only upon submission by the
Borrower at least five (5) days prior to the proposed date of issuance of each
Letter of Credit to the Lender of a letter of credit application, in a form
acceptable to the Lender in its sole discretion (the “LOC Application”),
completed to the reasonable satisfaction of the Lender, together with the
proposed form of such Letter of Credit.  Each Letter of Credit shall contain an
expiration date not later than May 31, 2006.  In no event shall the LOC
Obligations (excluding any LOC Obligations that are deemed to be Revolving
Credit Loans so as to avoid duplication thereof) plus the Revolving Credit Loans
exceed the Borrowing Base.

 

2.3                               Reimbursement Payment.  The Borrower agrees
(a) to become a party to any reimbursement agreement required by the Lender
(such agreement to be consistent with the terms hereof) in connection with the
issuance of a Letter of Credit and to reimburse the Lender, forthwith upon its
demand for any expenditure or payment made by the Lender under any Letter of
Credit and (b) to pay interest on any unreimbursed portion of any such payments
from the date of such payment until reimbursement in full at a rate per annum
equal to (i) prior to the day which is one Business Day after the day on which
the Lender demands reimbursement from the Borrower for such payment, the rate
which would then be payable on any outstanding Variable Rate Loan which is not
in default and (ii) thereafter, the rate which would then payable on any
outstanding Variable Rate Loan which is in default as provided in Section 2.5. 
Upon notice by the Lender, following the occurrence of an Event of Default and
the acceleration of the Revolving Credit Loans hereunder, that all amounts
payable under this Agreement are due and payable, the Lender shall increase the
principal amount of the Revolving Credit Loans by the sum of the amounts payable
under all then outstanding Letters of Credit and shall hold the cash proceeds
represented by such increase in

 

6

--------------------------------------------------------------------------------


 

escrow as security for its reimbursement in the event that payment or any other
expenditure is required under the terms of any then outstanding Letters of
Credit.  To the extent that such cash proceeds are not required for such
reimbursement or to make any payments owed by the Borrower under the Revolving
Credit Note or hereunder, they shall be distributed to the Borrower, together
with interest at the rate paid by the Lender on money-market deposits, at the
expiration of all of such Letters of Credit.

 

2.4                               Letter of Credit Fees.  The Borrower shall pay
to the Lender such fees with respect to each Letter of Credit as such parties
shall agree.  In addition, the Lender shall charge and the Borrower hereby
agrees to pay its usual and customary charges with respect to the issuance and
administration of each Letter of Credit.

 

2.5                               Additional Amounts.  If any change in any law
or regulation or in the interpretation thereof by any court or administrative or
governmental authority charged with the administration thereof shall either (a)
impose, modify or deem applicable any reserve, special deposit or similar
requirement against letters of credit issued by the Lender, or (b) impose on the
Lender any other condition regarding this Agreement or a Letter of Credit, and
the result of any event referred to in (a) or (b) above shall be to increase the
cost to the Lender of issuing or maintaining a letter or credit (which increase
in cost shall be the result of such Lender’s reasonable allocation of the
aggregate of such cost increase resulting form such events), then, upon demand
by the Lender, the Borrower shall immediately pay to the Lender additional
amounts, which shall be sufficient to compensate the Lender for such increased
cost relating to such Letter of Credit from the date of such change.  A
certificate setting forth in reasonable detail such increased cost incurred by
the Lender as a result of any event mentioned in clause (a) or (b) above,
submitted by the Lender to the Borrower, shall be prima facie evidence, absent
manifest error, as to the amount thereof.

 

2.6                               Obligation Unconditional.  The Borrower hereby
absolutely, unconditionally and irrevocably guarantees and agrees to pay all
amounts due to the Lender pursuant to Sections 2.3, 2.4 and 2.5 hereof, in
accordance with the terms of this Agreement and any reimbursement agreement
executed by the Borrower in connection with the issuance of a Letter of Credit
under all circumstances.

 

2.7                               Demand for Payment under a Letter of Credit. 
Upon receipt from the beneficiary of any Letter of Credit of any demand for
payment under such Letter of Credit, the Lender shall notify the Borrower as to
the amount to be paid by the Lender as a result of such demand and the proposed
payment date.  The responsibility of the Lender to the Borrower shall be only to
determine that the documents (including each demand for payment) delivered under
each Letter of Credit in connection with such presentment shall be in conformity
in all material respects with such Letter of Credit.

 

2.8                               Limitation of Lender’s Liability.  The
Borrower shall hereby be precluded from asserting any claim for damages suffered
by the Borrower except, and only to the extent, caused by (i) the willful
misconduct or gross negligence of the Lender in determining whether a request
presented under any Letter of Credit issued by it complied with the terms of
such Letter of Credit or (ii) the Lender’s failure to pay under any Letter of
Credit issued by it after the presentation to it of a request strictly complying
with the terms and conditions of such Letter of Credit.  The Borrower

 

7

--------------------------------------------------------------------------------


 

further agrees with the Lender that the Lender shall not be responsible for, and
the Borrower’s obligation to repay any Revolving Credit Loan arising pursuant to
this Article 2 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such document
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among the Borrower, any of its Affiliates, the
beneficiary of any Letter of Credit or any financing institution or other party
to whom any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower or any of its Affiliates against the beneficiary of
any Letter of Credit or any such transferee.  The Lender shall not be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit.  The Borrower agrees that any action taken or omitted by the Lender
under or in connection with each Letter of Credit and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Borrower and shall not put the Lender under any liability to
the Borrower.  The Lender shall be entitled to rely, and shall be fully
protected in relying, upon any Letter of Credit, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other documents believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Lender.

 

2.9                               Indemnification.  The Borrower hereby agrees
to indemnify and hold harmless the Lender and its directors, officers, agents
and employees from and against any and all claims and damages, losses,
liabilities, costs or expenses which the Lender may incur (or which may be
claimed against the Lender by any Person whatsoever) by reason of or in
connection with the issuance, execution and delivery or transfer of or payment
or failure to pay under any Letter of Credit or any actual or proposed use of
any Letter of Credit, including, without limitation, any claims, damages,
losses, liabilities, costs or expenses which the Lender may incur by reason of
or on account of the Lender issuing any Letter of Credit which specifies the
term “Beneficiary” included therein includes any successor by operation of law
of the named Beneficiary, but which Letter of Credit does not require that any
drawing by such successor Beneficiary be accompanied by a copy of a legal
document, satisfactory to the Lender, evidencing the appointment of such
successor Beneficiary; provided that the Borrower shall not be required to
indemnify the Lender for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (a) the willful
misconduct or gross negligence of the Lender in determining whether a request
presented under any Letter of Credit complied with the terms of such Letter of
Credit or (b) the Lender’s failure to pay under any Letter of Credit after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit.  Nothing in this Section 2.5 is intended to limit the
obligations of the Borrower under any other provision of this Agreement.

 


ARTICLE 3.  FEES, PAYMENTS, SETOFFS, SECURITY, DEFAULT RATE

 

3.1                               Fees.  On the Closing Date, the Borrower shall
pay to the Lender a facility fee (the “Facility Fee”) in the amount of
Thirty-Five Thousand Dollars ($35,000).  The Borrower shall also pay to the
Lender an unused commitment fee (the “Commitment Fee”) based on the daily
average amount of the Revolving Credit Commitment not drawn down in Revolving
Credit Loans (the “Unused Commitment”) for the period beginning with the date
hereof and ending May 31, 2006 or on the sooner cancellation in full of the
Revolving Credit Commitment.  The Commitment Fee shall be payable quarterly in
arrears (i) within thirty (30) days after the last day of March, June,

 

8

--------------------------------------------------------------------------------


 

September and December of each year commencing with the quarter ending on
June 30, 2004, and (ii) within ten (10) days after the date on which the
Revolving Credit Commitment is fully terminated.  The amount of the Commitment
Fee shall be equal to one-half of one percent (0.50%) per annum of the Unused
Commitment (computed on the basis of the actual number of days elapsed over a
Business Year).

 

3.2                               Payments.  All payments and prepayments by the
Borrower to be made in respect of the Commitment Fee or of principal or interest
on the Revolving Credit Note shall become due at 1:30 p.m., Columbus, Ohio time
on the day when due, and shall be made to the Lender in federal funds or other
immediately available lawful money of the United States of America.  Whenever
any payment to be made hereunder shall be due other than on a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall in such case be included in the computation of interest or fees
hereunder.

 

3.3                               Setoffs.  Upon the occurrence and continuance
of any Event of Default, the Lender shall have the right to set off against all
obligations of the Borrower to the Lender under this Agreement and the Revolving
Credit Note, whether matured or unmatured, all amounts owing to the Borrower by
the Lender, whether or not then due and payable, and all funds or property of
the Borrower on deposit with or otherwise held or in the custody of the Lender
for the beneficial account of the Borrower.  Such funds shall be charged against
accrued interest on and/or principal of the Revolving Credit Note as the Lender
may determine in its discretion.

 

3.4                               Security.

 

(a)                                  Borrower Security Agreement and Copyright
Security Agreement.  As security for the payment of the Revolving Credit Note
and the LOC Obligations and for the performance of, and compliance with all of
the terms, covenants, conditions, stipulations and agreements contained in this
Agreement, the Revolving Credit Note and the other Loan Documents, the Borrower,
by a Borrower Security Agreement in the form attached hereto as Exhibit B and
incorporated herein by this reference (the “Borrower Security Agreement”), by a
separate Security Agreement Re: Patents, Trademarks and Copyrights in the form
attached hereto as Exhibit C and incorporated herein by this reference (the
“Copyright Security Agreement”) and by other instruments contemplated thereby,
shall, as provided in the Borrower Security Agreement and the Copyright Security
Agreement, assign and grant to the Lender a first perfected security interest in
all the collateral described in the Borrower Security Agreement and the
Copyright Security Agreement.

 

(b)                                  Guarantor Security Agreements.  As security
for the payment of the Revolving Credit Note and for the performance of, and
compliance with all of the terms, covenants, conditions, stipulations and
agreements contained in this Agreement, the Revolving Credit Note and the other
Loan Documents, each of the Guarantors, by a separate Guarantor Security
Agreement in the form attached hereto as Exhibit D and incorporated herein by
this reference (individually, a “Guarantor Security Agreement” and collectively,
the “Guarantor Security Agreements”) and by other instruments contemplated
thereby, shall, as provided in the Guarantor Security Agreement, assign and
grant to the Lender a first

 

9

--------------------------------------------------------------------------------


 

perfected security interest in all the collateral described in the Guarantor
Security Agreement.

 

(c)                                  Stock Pledge Agreements.  As security for
the payment and performance of the obligations of the applicable Guarantor under
its Guaranty, (i) SCC, by a Stock Pledge Agreement in the form attached hereto
as Exhibit E-1 and incorporated herein by this reference (the “SCC Pledge
Agreement”) and by other instruments contemplated thereby, shall, as provided in
the SCC Pledge Agreement, grant to the Lender a security interest in all of the
shares of stock owned by SCC in Pumpkin Holdings; and (ii) Pumpkin Holdings, by
a Stock Pledge Agreement in the form attached hereto as Exhibit E-2 and
incorporated herein by this reference (the “Pumpkin Holdings Pledge Agreement”
and collectively with the SCC Pledge Agreement, the “Pledge Agreements”) and by
other instruments contemplated thereby, shall, as provided in the Pumpkin
Holdings Pledge Agreement, grant to the Lender a security interest in all of the
shares of stock owned by Pumpkin Holdings in the Borrower.

 

(d)                                  Bailee and Landlord Waivers.  The Borrower
shall use its reasonable best efforts to cause its bailee located in Lawrence,
Missouri to execute and deliver to the Lender a bailee waiver and consent
between such bailee and the Lender in form and content reasonably acceptable to
the Lender.  In addition, prior to entering into any proposed new lease of real
property, the Borrower shall cause the landlord under such lease to execute and
deliver a landlord waiver and consent to the Lender in form and content
reasonably acceptable to the Lender.

 

(e)                                  Unconditional Guaranty Agreements.  Payment
of the Revolving Credit Note, the LOC Obligations and payment and performance of
the Borrower’s obligations under this Agreement, the Revolving Credit Note and
the other Loan Documents shall be absolutely and unconditionally guaranteed by
each of the Guarantors pursuant to the provisions of separate Unconditional
Guaranty Agreements in the form attached hereto as Exhibit F (individually, a
“Guaranty” and collectively the “Guaranties”) and incorporated herein by this
reference.

 

3.5                               Default Rate.  Overdue principal and, to the
extent permitted by law, overdue interest in respect of any Revolving Credit
Loan or LOC Obligations shall bear interest at a rate equal to the sum of the
rate otherwise applicable to such Revolving Credit Loan or LOC Obligations
pursuant to Section 1.3 or Section 2.3 hereof plus three percent (3%) per annum
(the “Default Rate”).  The application of this paragraph shall not constitute a
waiver of any Event of Default or an agreement by the Lender to permit any later
payments whatsoever.

 


ARTICLE 4.  CONDITIONS OF BORROWING

 

The obligation of the Lender to make the Revolving Credit Loans to the Borrower
and to issue the Letters of Credit provided for hereunder shall be subject to
the following conditions:

 

4.1                               Conditions Precedent to the Initial Revolving
Credit Loan and Issuance of Letters of Credit.  Prior to the disbursement of the
Revolving Credit Loan and the issuance of any Letters of Credit hereunder, the
Borrower and the Guarantors shall furnish to the Lender the

 

10

--------------------------------------------------------------------------------


 

following, each dated the date of the Closing Date, or such earlier or later
date as may be acceptable to the Lender, and in form and substance satisfactory
to the Lender and counsel for the Lender:

 

(a)                                  The duly executed Revolving Credit Note in
the form of the attached Exhibit A;

 

(b)                                 The duly executed Borrower Security
Agreement in the form of the attached Exhibit B and the duly executed Copyright
Security Agreement in the form of attached Exhibit C;

 

(c)                                  The duly executed Guarantor Security
Agreements in the form of the attached Exhibit D;

 

(d)                                 The duly executed Pledge Agreements in the
form of the attached Exhibits E-1 and E-2;

 

(e)                                  The duly executed bailee waiver and consent
referenced in Section 3.4(d) hereof in form and substance reasonably acceptable
to the Lender and its counsel, and such landlord waivers and consents with
respect to any Leases as Lender shall request;

 

(f)                                    The duly executed Guaranties in the form
of the attached Exhibit F;

 

(g)                                 A Borrowing Base Certificate dated as of the
date of the initial Revolving Credit Loan containing a calculation of the
Borrowing Base as of such date in detail satisfactory to the Lender and in the
form attached hereto as Exhibit K;

 

(h)                                 Copies of the following documents certified
by the president or a vice president of the Borrower as being true, correct and
complete:

 

(i)                                     The Asset Purchase Agreement;

 

(ii)                                  The Management Advisory Services
Agreement;

 

(iii)                               The Tax Sharing Agreement;

 

(iv)                              The Securities Purchase Agreement, the
Subordinated Note, the Cash Collateral Pledge Agreement and all agreements,
documents and instruments related thereto executed and delivered by the
Borrower, any Guarantor or any Affiliate thereof or to which any such Person is
bound;

 

(v)                                 The certificates of incorporation and bylaws
of each of the Borrower and the Guarantors as in effect on the Closing Date;

 

(vi)                              Each employment agreement entered into by the
Borrower with its executive officers and key employees;

 

11

--------------------------------------------------------------------------------


 

(vii)                           The Lease(s);

 

(viii)                        The LaSalle Termination and Indemnification
Agreement; and

 

(ix)                                Such other agreements, documents and
instruments executed and delivered pursuant to or in connection with the
Acquisition, the Asset Purchase Agreement or the transactions contemplated
thereby as the Lender may reasonably request;

 

(i)                                     Certified copies of the resolutions of
each of the Guarantors and the Borrower authorizing the execution, delivery and
performance of their respective obligations under this Agreement and the other
Loan Documents;

 

(j)                                     Certificates of the Secretary or an
Assistant Secretary of each of the Guarantors and the Borrower, which shall
certify the names of the officers of each such corporation authorized to sign
this Agreement, the Revolving Credit Note, the other Loan Documents or any other
documents or certificates to be delivered pursuant to this Agreement by any of
the Guarantors or the Borrower, as applicable, or any of their respective
officers, together with the true signatures of such officers.  The Lender may
conclusively rely upon each such certificate until it shall receive a further
certificate of the Secretary or an Assistant Secretary of the applicable
corporation canceling or amending the prior certificate and submitting the
signatures of the officers named in such further certificate;

 

(k)                                  Evidence that the Borrower and each of the
Guarantors have in effect insurance and endorsements of the character and amount
described in Section 6.6 hereof;

 

(l)                                     An opinion of counsel to the Borrower
and the Guarantors addressed to the Lender in form and substance satisfactory to
the Lender and attached as Exhibit G hereto;

 

(m)                               Evidence that no material adverse change shall
have occurred with respect to the credit or financial condition of the Borrower
and the Guarantors taken as a whole;

 

(n)                                 (A) Pro forma projected balance sheets of
the Borrower after giving effect to each of the transactions contemplated by
this Agreement and each of the other Loan Documents, copies of which pro forma
balance sheets are attached hereto as Exhibit I; and (B) projections of the
income and cash flows of the Borrower for the succeeding five (5) Fiscal Years
ending on December 31, 2008, copies of which projections are attached hereto as
Exhibit J;

 

(o)                                 If Borrower has requested the issuance of a
Letter of Credit on the Closing Date, a duly executed LOC Application;

 

(p)                                 A solvency certificate from each of the
chief financial officers (or other officer acceptable to the Lender) of each of
the Guarantors and the Borrower, on behalf of

 

12

--------------------------------------------------------------------------------


 

the Guarantors and the Borrower, in form and substance as set forth on Exhibit L
attached hereto;

 

(q)                                 An Intercreditor Agreement dated as of the
Closing Date among Whitney, the Lender and SCC duly executed by Whitney and SCC
and in form and content acceptable to the Lender in its sole discretion; and

 

(r)                                    Such other opinions, certificates,
affidavits, documents and filings as the Lender may deem reasonably necessary or
appropriate.

 

4.2                               Conditions Precedent to Each of the Loan
Advances.  At the time of each Revolving Credit Loan after the initial Revolving
Credit Loan and at the time of the issuance of any Letter of Credit, each of the
Borrower and the Guarantors shall be in compliance with all of the provisions
and covenants contained in this Agreement and the other Loan Documents with
which it is to comply; there shall exist no Event of Default; no event shall
exist or shall have occurred which with the lapse of time or notice or both
would constitute an Event of Default; and all of the representations and
warranties of the Borrower and the Guarantors under the Loan Documents shall be
true and correct in all material respects (except for those representations and
warranties that are expressly made as of an earlier date in which case such
representations and warranties shall have been true and correct, in all material
respects, as of such earlier date).

 


ARTICLE 5.  REPRESENTATIONS AND WARRANTIES

 

The Borrower and the Guarantors, jointly and severally, hereby represent and
warrant to the Lender, which representations and warranties shall survive the
execution and delivery of this Agreement and the Revolving Credit Note, as
follows.

 

5.1                               Organization and Authority.  Each of the
Borrower and the Guarantors is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware, and has all
requisite power and authority to execute, deliver and perform this Agreement and
all of the documents executed in connection with the Loans, to consummate the
transactions contemplated in the Asset Purchase Agreement, and to own and
operate its properties and to carry on its business as now conducted.  The
execution, delivery and performance of this Agreement, the Revolving Credit Note
and the other Loan Documents have been duly authorized by the Borrower and the
Guarantors by all necessary corporate actions; there is no prohibition, either
in law, in its certificate of incorporation, regulations or other organizational
documents, or in any order, writ, injunction or decree of any court or
arbitrator presently in effect having applicability to the Borrower or the
Guarantors which in any way prohibits or would be violated by the execution and
performance of this Agreement, the Revolving Credit Note or the other Loan
Documents in any respect; and this Agreement, the Revolving Credit Note and the
other Loan Documents are and will be valid, binding and enforceable obligations
of the Borrower and the Guarantors, as applicable, except as enforcement thereof
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and except to the extent enforcement
thereof may be limited by the application of general principles of equity. 
Pumpkin Holdings owns beneficially and of record not less than ninety percent
(90%) of the shares of capital stock in the Borrower, and SCC owns beneficially
and of record not less than ninety percent (90%) of the shares of capital stock
in Pumpkin Holdings.  Pumpkin Holdings does not have any direct or indirect
Subsidiaries other than

 

13

--------------------------------------------------------------------------------


 

the Borrower and the Borrower does not have any Subsidiaries.  Schedule 5.1
attached hereto contains a complete and correct list of all of the Borrower’s
and the Guarantors’ managers and officers.

 

5.2                               Qualification.  The Borrower is duly qualified
or licensed and in good standing as a foreign corporation duly authorized to do
business in Colorado and in each jurisdiction in which the character of the
properties owned or leased or the nature of the activities conducted makes such
qualification or licensing necessary and in which the failure to be so qualified
would have a Material Adverse Effect.

 

5.3                               Investments; Guarantees; Liabilities.  Except
as set forth in Schedule 5.3 hereof or as permitted in Sections 7.1, 7.3, 7.7
and 7.10 hereof, the Borrower and the Guarantors have made no material
investments (other than investment by the Guarantors in the Borrower) in,
material advances to or guarantees of the obligations of any Person other than
the Guarantors’ guarantee for the benefit of the Lender under the Guaranties. 
As of the date hereof, except for Indebtedness hereunder and any Indebtedness
disclosed in Schedule 7.10 attached hereto, the Borrower and the Guarantors do
not have any material Liabilities, direct or contingent, except for (i)
Liabilities reflected in the Balance Sheet or the Guarantor Balance Sheet, (ii)
Liabilities incurred in the ordinary course of business since March 31, 2004,
and (iii) Liabilities which under GAAP are not required to be reflected or
reserved against in the Borrower’s or Guarantors’ financial statements, but none
of which could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

5.4                               Tax Returns and Payments.  Each of the
Borrower and the Guarantors has filed all tax returns required by law to be
filed and has paid all taxes, assessments and other governmental charges of any
material nature, either in amount or effect, levied upon any of its properties,
assets, income or franchises, other than those not yet delinquent or those being
contested in accordance with Section 6.8 hereof.  The charges, accruals and
reserves on the books of the Borrower and the Guarantors in respect to income
taxes for all respective fiscal periods are adequate in the opinion of the
Borrower and the Guarantors, and the Borrower and the Guarantors know of no
unpaid assessment for additional income taxes for any fiscal period or of any
reasonable basis therefor.

 

5.5                               Title to Properties; Liens.  Each of the
Borrower and the Guarantors has good and marketable title to all of its property
and assets (other than immaterial property and assets having an original cost of
less than $50,000 per item and $250,000 in the aggregate), in each case
including, but not limited to, the property and assets reflected as being owned
by it on the Balance Sheet or the Guarantor Balance Sheet, as applicable, and
except such as have been disposed of in the ordinary course of business since
the date of the Balance Sheet or the Guarantor Balance Sheet, as applicable, and
all such property and assets are free and clear of mortgages, pledges, liens,
charges or other encumbrances except such as are not prohibited by Section 7.2
hereof.  The Borrower enjoys peaceful and undisturbed possession under the
Lease(s) and all other leases under which it is lessee which are material to the
conduct of its business and the Lease(s) and such other leases are valid,
subsisting and in full force and effect in accordance with their terms.  None of
the Lease(s) and such other leases contains any provision restricting incurrence
of Indebtedness by the Borrower or any Guarantor or any provision which has a
Material Adverse Effect or in the future could reasonably be expected to have a
Material Adverse Effect.

 

14

--------------------------------------------------------------------------------


 

5.6                               Litigation.  Except as set forth in
Schedule 5.6 attached hereto, there is no court action, other proceeding or
investigation pending or threatened which questions the validity of this
Agreement, the Revolving Credit Note, any of the other Loan Documents or any
action taken or to be taken pursuant thereto or which could reasonably be
expected to result, either separately or in the aggregate, in any materially
adverse change in the business, operations, affairs or condition of the Borrower
or the Guarantors, taken as a whole.

 

5.7                               Compliance with Law and Other Instruments. 
Neither the Borrower nor any of the Guarantors is in violation of, and the
execution, delivery and performance of this Agreement, the Revolving Credit Note
and the other Loan Documents, do not and will not result in a violation of nor a
conflict with or default under, any agreement, instrument, judgment, decree,
order, statute or governmental rule or regulation applicable to the Borrower or
the Guarantors or by which any of them is bound, which now or in the future
could reasonably be expected to have a Material Adverse Effect.

 

5.8                               Financial Statements.

 

(a)                                  The Borrower has furnished to the Lender
financial statements of the Borrower including (i) an audited balance sheet,
statements of income, statement of changes in shares and statement of cash flows
as at and for the Fiscal Years ended December 31, 2002 and 2003, and (ii)
unaudited interim financial statements for the period ending March 31, 2004,
including, without limitation, an unaudited interim balance sheet of the
Borrower as of March 31, 2004 (the “Balance Sheet”).  Such financial statements
are complete and correct in all material respects and fairly present the
consolidated financial condition of the Borrower as at such dates and the
results of operations of the Borrower as at such dates and for the period ended
on such dates.  Since the date of such statements, no materially adverse change
has occurred in the business, operations, affairs or condition (financial or
otherwise) of the Borrower.

 

(b)                                 SCC has furnished to the Lender financial
statements of SCC including (i) an audited consolidated balance sheet,
statements of income, statement of changes in shares and statement of cash flows
as at and for the Fiscal Years ended December 31, 2002 and 2003, and (ii)
unaudited interim consolidated financial statements for the period ending
March 31, 2004, including, without limitation, an unaudited interim balance
sheet of SCC as of March 31, 2004 (the “Guarantor Balance Sheet”).  Such
financial statements are complete and correct in all material respects and
fairly present the consolidated financial condition of SCC as at such dates and
the results of operations of SCC as at such dates and for the period ended on
such dates.  Since the date of such statements, no materially adverse change has
occurred in the business, operations, affairs or condition (financial or
otherwise) of SCC.

 

5.9                               Patents, Trademarks and Copyrights. 
Schedule 5.9 hereto lists all material patents, patent applications, trademark
and service mark registrations and applications and copyright registrations and
applications therefor that are owned or licensed by the Borrower.  The Borrower
possesses and has made all filings with the United States Patent and Trademark
Office, the United States Copyright Office and the appropriate state agencies to
evidence in the Borrower full and

 

15

--------------------------------------------------------------------------------


 

complete title to all the patents, trademarks, service marks, trade names,
copyrights and licenses and rights in respect of the foregoing which are
essential to the conduct of its business, without any known conflict with the
rights of others except as otherwise set forth on Schedule 5.9.

 

5.10                        No Margin Activity.  Neither the Borrower nor any of
the Guarantors is engaged in the business of extending or obtaining credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, as is now
and may from time to time hereafter be in effect) and no part of the proceeds of
any Revolving Credit Loans shall be used to purchase or carry any such margin
stock or to extend credit to others for the purpose of purchasing or carrying
any such margin stock or to reduce or retire any indebtedness incurred for any
such purpose.  No part of the proceeds of the Revolving Credit Loans hereunder
will be used for any purpose which violates, or which is inconsistent with, the
provisions of Regulations G, T, U or X of the Board of Governors of the Federal
Reserve System.

 

5.11                        ERISA.  Each Plan maintained by the Borrower or any
Guarantor and by each ERISA Affiliate complies with all material applicable
requirements of ERISA and of the Code and with all material applicable rulings
and regulations issued under the provisions of ERISA and the Code setting forth
those requirements.  Neither the Borrower, any of the Guarantors nor any ERISA
Affiliate has engaged in any prohibited transaction (as defined in Section 406
of ERISA or Section 4975 of the Code) (i) which has not been corrected within
the correction period applicable to it under Section 502(i) of ERISA or
Section 4963(e) of the Code or (ii) for which an exemption has not been obtained
under Section 408 of ERISA or Section 4975 of the Code.  As of the date hereof,
neither the Borrower, any of the Guarantors nor any ERISA Affiliate is a
participant in (i) any Multiemployer Plan, (ii) any other Plan which is subject
to Title IV of ERISA, or (iii) any money purchase pension plan.

 

5.12                        Adverse Contracts; Defaults.  Neither the Borrower
nor any Guarantor is a party to any agreement or instrument or subject to any
corporate agreement, certificate of incorporation or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect.  Neither
the Borrower nor any Guarantor is in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party which
default could reasonably be expected to have a Material Adverse Effect.

 

5.13                        Environmental Laws.  No release, emission, or
discharge into the environment of hazardous substances, as defined under the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, or hazardous waste as defined under the Solid Waste Disposal Act, as
amended, or air pollutants as defined under the Clean Air Act, or toxic
pollutants as defined under the Clear Air Act, or the Toxic Substances Control
Act, has occurred or is presently occurring in excess of federally permitted
releases or reportable quantities, or other concentrations, standards or
limitations under, and which would constitute a material violation of, the
foregoing laws or under any other federal, state or local laws or regulations,
in connection with any aspect of the business of the Borrower or any Guarantor. 
Neither the Borrower nor any Guarantor has any knowledge of any past or existing
violations, in any material respect, by any of them of any environmental laws,
ordinances or regulations issued by any federal, state or local governmental
authority.

 

16

--------------------------------------------------------------------------------


 

5.14                        Disclosure.  None of the information (financial or
otherwise) furnished by or on behalf of the Borrower or any of the Guarantors to
the Lender in connection with the negotiation of this Agreement contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained herein or therein not misleading in the light
of the circumstances under which such statements were made.  All financial
projections delivered to the Lender in connection herewith have been prepared on
the basis of the assumptions stated therein.  Such projections represent the
Borrower’s and the Guarantors’ good faith estimate, as of the date hereof, of
the Borrower’s future financial performance and, while there can be no assurance
that the performance set forth in such projections will approximate actual
performance, such projections are believed by the Borrower and the Guarantors to
be fair in light of current business conditions as of the date hereof.

 

5.15                        Insurance.  All of the properties and operations of
the Borrower and the Guarantors of a character usually insured by Persons of
established reputation engaged in the same or similar businesses similarly
situated are adequately insured, by financially sound and reputable insurance
companies, against loss or damage of the kinds and in amounts customarily
insured against by such Persons and each of the Borrower and the Guarantors
carries, with such insurers in customary amounts, such other insurance,
including public and product liability, as is usually carried by Persons of
established reputation engaged in the same or similar businesses similarly
situated.   The insurance required by the provisions of Section 6.6 hereof and
by the other Loan Documents is in force and all premiums due and payable in
respect thereof have been paid.

 

5.16                        Events of Default.  There does not exist any Event
of Default or Default hereunder.

 

5.17                        Guarantor Single Purpose.  Pumpkin Holdings has no
material assets or material operations other than (i) assets consisting of, or
incidental to, stock ownership of the Borrower’s shares and (ii) operations
consisting of the consummation and performance of the transactions contemplated
in the Asset Purchase Agreement and the Loan Documents or its direct equity
ownership interest in the Borrower.

 

5.18                        Projections and Pro Forma Financial Statement.

 

(a)                                  Attached hereto as Exhibit J are true and
complete copies of the latest projections of the consolidated income and cash
flows of the Guarantors and their Subsidiaries and of the Borrower and its
Subsidiaries for the Fiscal Years ending through December 31, 2008.  Such
projections are based on underlying assumptions of the Borrower and the
Guarantors which, to the knowledge of the Borrower and the Guarantors, provide a
reasonable basis for the projections contained therein.  Such projections have
been prepared on the basis of the assumptions set forth therein, which
assumptions are, to the knowledge of the Borrower and the Guarantors, fair and
reasonable in light of the historical financial performance of the Borrower and
of current and reasonably foreseeable business conditions, as of the date
hereof, and reflect the reasonable estimate of the Borrower and the Guarantors,
as of the date hereof, of the results of operations and other information
projected therein.

 

17

--------------------------------------------------------------------------------


 

(b)                                 The pro forma projected consolidated balance
sheets of the Guarantors and their Subsidiaries and of the Borrower as of
March 31, 2004, attached hereto as Exhibit I, are complete and correct in all
material respects and present fairly in all material respects the respective
consolidated financial conditions of the Guarantors and the Borrower as of such
date as if the transactions contemplated by this Agreement had occurred
immediately prior to such date, and such balance sheets contain all pro forma
adjustments necessary in order to fairly reflect such assumption.

 

5.19                        Solvency, Etc.  Each of the Borrower, the Guarantors
and their respective Subsidiaries is solvent on a going concern basis as of the
date of this Agreement and shall not become insolvent as a result of the
consummation of the transactions contemplated by this Agreement or the other
Loan Documents.  Each of the Borrower, the Guarantors and their respective
Subsidiaries is, and after giving effect to the transactions contemplated by
this Agreement and the other Loan Documents shall be, able to pay their debts as
they become due, and the property of each of the Borrower, the Guarantors and
their respective Subsidiaries now has, and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents shall
have, a fair salable value (on a going concern basis) greater than the amounts
required to pay its debts (including a reasonable estimate of the amount of all
contingent liabilities).  Each of the Borrower, the Guarantors and their
respective Subsidiaries has adequate capital to carry on its business, and after
giving effect to the transactions contemplated by this Agreement and the other
Loan Documents, each of the Borrower, the Guarantors and their Subsidiaries
shall have adequate capital to conduct their businesses.  No transfer of
property is being made and no obligation is being incurred in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay or defraud either present or future creditors of the
Borrower, the Guarantors or any of their respective Subsidiaries.

 


ARTICLE 6.  AFFIRMATIVE COVENANTS

 

Until payment in full of the Revolving Credit Note, the LOC Obligations and
performance of all other obligations of the Borrower and the Guarantors
hereunder:

 

6.1                               Bank Deposits.  Each of the Borrower and the
Guarantors covenants that the Lender shall be the principal bank of account and
primary depository for each of the Borrower and the Guarantors; provided,
however, that, the Borrower shall be permitted to maintain its existing deposit
accounts listed on attached Schedule 6.1 hereto and, in the event that Lender
does not have a branch office within a reasonable distance from a particular
office of the Borrower or the Guarantors, such office may maintain a depository
account with another bank or conveniently located in the vicinity of such office
provided that the Borrower gives Lender prior written notice of the maintenance
of such account.  The Borrower shall (i) cause any such other banks to execute
and deliver to the Lender account control agreements, in form and content
acceptable to the Lender, perfecting the Lender’s security interest in such
accounts and (ii) enter into an agreement with the Lender to give the Lender the
right to sweep all such other accounts of the Borrower and apply such amount to
the outstanding principal balance of the Revolving Credit Loans.

 

18

--------------------------------------------------------------------------------


 

6.2                               Financial Statements and Reports of the
Borrower and the Guarantors.

 

(a)                                  Not later than thirty (30) days following
the end of each month, the Borrower shall furnish to the Lender the following
items in form and substance satisfactory to the Lender:

 

(i)                                     An unaudited consolidated and unaudited
consolidating income statement for the month and Fiscal Year to date and copies
of the statements for the same periods of the previous year (subject to normal
year-end adjustments);

 

(ii)                                  An unaudited consolidated and unaudited
consolidating balance sheet as of the end of such month and a copy of such
statement as of the end of such month in the previous year;

 

(iii)                               A certificate from the chief financial
officer or treasurer of the Borrower (A) stating, on behalf of the Borrower,
that:  (I) the financial statements are complete and correct in all material
respects and fairly represent the financial position of the Borrower as of their
respective dates and the consolidated results of the Borrower’s operations for
the periods then ended (subject to normal year-end adjustments); (II) the
Borrower has complied with and is then in compliance, in all material respects,
with all terms and covenants of this Agreement (or, if there is any
non-compliance, giving the details thereof); and (III) there exists no Default
or Event of Default (or, if a Default or Event of Default exists, giving the
details thereof); and (B) setting forth in a detailed computation in a form
reasonably satisfactory to the Lender the financial status of the Borrower (as
the end of, or, in the case of incurrence tests, during such accounting period)
in respect of the restrictions contained in Section 7.11 and Sections 7.13
through 7.16, inclusive.

 

(b)                                 (i)                                     Not
later than ten (10) days following the end of each month, a Borrowing Base
certificate containing (i) a calculation of the Borrowing Base for each month in
detail reasonably satisfactory to the Lender and in the form attached hereto as
Exhibit K, and (ii) so long as any Revolving Credit Loans or LOC Obligations
remain outstanding, either (A) an affirmative certification (to the extent true)
from the Borrower’s chief executive officer, chief financial officer or
treasurer that the Borrower’s Borrowing Base is equal to or greater than the
amount of Revolving Credit Loans outstanding plus the outstanding LOC
Obligations, or (B) a certification from the Borrower’s chief executive officer,
chief financial officer or treasurer, to the extent (A) is untrue, as to the
amount the Borrower’s Borrowing Base is less than the amount of Revolving Credit
Loans outstanding plus the outstanding LOC Obligations.

 

(ii)                                  Not later than ten (10) days following the
end of each month, the Borrower shall furnish to the Lender a summary aging
report of all Accounts and summary reports of accounts payable and inventory of
the Borrower, each in form and substance satisfactory to the Lender.  In
addition, upon the request of the Lender from time to time, the Borrower shall
promptly furnish to the Lender detailed aging

 

19

--------------------------------------------------------------------------------


 

reports of all Accounts and detailed listings of all accounts payable and
inventory, each in form and substance satisfactory to the Lender.

 

(c)                                  Each of the Borrower and the Guarantors
shall promptly upon their becoming available, furnish to the Lender one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Borrower or any of the Guarantors to its stockholders generally, and (ii) each
report, each registration statement and each prospectus and all amendments
thereto filed by the Borrower or any of the Guarantors with the Securities and
Exchange Commission and of all press releases and other statements made
available generally by the Borrower or any of the Guarantors to the public
concerning developments that are material.

 

(d)                                 In addition, within forty-five (45) days
following the end of each quarter of each Fiscal Year, the Borrower shall
furnish to the Lender a certificate from the chief financial officer or
treasurer of the Borrower setting forth, on behalf of the Borrower, a detailed
computation, in a form satisfactory to the Lender, of the Borrower’s EBITDA for
the previous quarter and fiscal year to date (subject to normal year-end
adjustments).

 

(e)                                  Not later than forty-five (45) days
following the end of each fiscal quarter, SCC shall furnish to the Lender the
following items in form and substance satisfactory to the Lender:

 

(i)                                     An unaudited consolidated and unaudited
consolidated income statement of SCC for the quarter and fiscal year to date and
copies of the statements for the same periods of the previous year (subject to
normal year-end adjustments);

 

(ii)                                  An unaudited consolidated and unaudited
consolidated balance sheet of SCC as of the end of such fiscal quarter and a
copy of such statement as of the end of such quarter in the previous year; and

 

(iii)                               A certificate from the chief financial
officer or treasurer of SCC (A) stating, on behalf of SCC, that:  (I) the
financial statements are complete and correct in all material respects and
fairly represent the financial position of SCC as of their respective dates and
the consolidated results of the SCC’s operations for the periods then ended
(subject to normal year-end adjustments); (II) SCC has complied with and is then
in compliance, in all material respects, with all terms and covenants of this
Agreement (or, if there is any non-compliance, giving the details thereof); and
(III) there exists no Default or Event of Default (or, if a Default or Event of
Default exists, giving the details thereof); and (B) setting forth in a detailed
computation in a form reasonably satisfactory to the Lender the financial status
of SCC (as the end of, or, in the case of incurrence tests, during such
accounting period) in respect of the restrictions contained in Section 7.11 and
Sections 7.13 through 7.16, inclusive;

 

provided, however, that SCC shall not be required to deliver to Lender the
financial statements and certificate referenced in clauses (i), (ii) and (iii),
above, if SCC timely files the financial statements referenced in clauses (i)
and (ii), above, with the Securities and Exchange Commission in a quarterly
report on Form 10-Q in accordance with Section 13

 

20

--------------------------------------------------------------------------------


 

and/or 15(d) of the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

 

(f)                                    At the request of the Lender from time to
time, the Borrower and the Guarantors shall promptly deliver to the Lender
copies of any statements, reports, certificates and any other material
information delivered to Whitney or any other holder of the Subordinated Note by
the Borrower or any Guarantor.

 

6.3                               Unaudited Financial Statements of the
Borrower.

 

Not later than one hundred twenty (120) days following the end of each Fiscal
Year of the Borrower, beginning with the Fiscal Year ended December 31, 2004,
the Borrower shall furnish to the Lender, in form and substance satisfactory to
the Lender, complete unaudited consolidating and unaudited consolidated
financial statements for the Borrower for such Fiscal Year; provided, however,
that if an Event of Default occurs in any Fiscal Year, then upon the written
request of the Lender received within ten (10) days after the end of such Fiscal
Year, such consolidated (but not consolidating) financial statements shall be
audited and certified by Ernst & Young LLP or another independent certified
public accountant acceptable to the Lender, with an unqualified opinion,
accompanied by a certificate from such accountant, certifying that in examining
the Borrower’s books and records for such period, such accountant has obtained
no knowledge of breaches of Section 7.11 or Sections 7.13 through 7.16,
inclusive.

 

Each of the financial statements delivered under this Section 6.3 shall be
accompanied by a certificate of the chief financial officer or treasurer of the
Borrower stating, on behalf of the Borrower, that except as disclosed in the
certificate such officer has no knowledge of a Default or an Event of Default
hereunder and setting forth in a detailed computation in form satisfactory to
the Lender the financial status of the Borrower (at the end of, or, in the case
of incurrence tests, during such accounting period) in respect of the
restrictions contained in Section 7.11 and Sections 7.13 through 7.16,
inclusive.

 

6.4                               Audited Financial Statements of SCC.

 

(a)                                  Not later than one hundred twenty (120)
days following the end of each Fiscal Year of SCC, beginning with the Fiscal
Year ended December 31, 2004, SCC shall furnish to the Lender, in form and
substance satisfactory to the Lender, complete unaudited consolidating and
audited consolidated financial statements for SCC for such Fiscal Year,
accompanied by unaudited supporting schedules with respect to Pumpkin Holdings,
the Borrower and any other Subsidiaries of SCC, certified, in the case of the
audited consolidated financial statements, by Ernst & Young LLP or another
independent certified public accountant acceptable to the Lender, with an
unqualified opinion, accompanied by a certificate from such accountant, stating
that in examining SCC’s books and records for such period, such accountant has
obtained no knowledge of any breaches of Section 7.11 or Sections 7.13 through
7.16, inclusive.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Each of the financial statements delivered
under this Section 6.4 shall be accompanied by a certificate of the chief
financial officer or treasurer of SCC stating, on behalf of SCC, that except as
disclosed in the certificate such officer has no knowledge of a Default or an
Event of Default hereunder.

 

(c)                                  Notwithstanding the foregoing, SCC shall
not be required to deliver to Lender the financial statements and certificate
referenced in Sections 6.4(a) and (b) if SCC timely files the financial
statements referenced in Section 6.4(a) with the Securities and Exchange
Commission in an annual report on Form 10-K in accordance with Section 13 and/or
15(d) of the Securities Exchange Act of 1934 and the rules and regulations
promulgated thereunder.

 

6.5                               Inspection.  Upon request of the Lender and
upon reasonable prior notice (provided, however, that no such notice shall be
required if an Event of Default shall have occurred and be continuing), each of
the Borrower and the Guarantors shall make available for inspection by
representatives of the Lender any of its books and records and shall furnish to
the Lender information regarding its business affairs and financial condition
within a reasonable time after receipt of written request therefor.

 

6.6                               Insurance.

 

(a)                                  Each of the Borrower and the Guarantors
shall insure and maintain hazard and other insurance upon all of its assets and
business properties and liability insurance with responsible and reputable
insurers of such character and in such amounts as are usually maintained by
companies engaged in like business.  All insurance policies shall be written for
the benefit of the Borrower and the Guarantors, as applicable, and the Lender as
their interests may appear and shall contain a provision requiring the insurance
company to provide the Lender not less than thirty (30) days’ written notice
prior to cancellation of any such policy.  All insurance policies or
certificates evidencing the same shall be furnished to the Lender.

 

(b)                                 Without limiting the foregoing provisions of
this Section 6.6, the Borrower shall maintain the following insurance coverages:

 

(i)                                     the Borrower shall maintain all risk
property insurance against direct physical loss or damage on an all risks basis,
including windstorm and hurricane and comprehensive boiler and machinery
coverage, subject to a maximum deductible of Fifty Thousand Dollars ($50,000). 
The property shall be insured for the full replacement cost and such policy
shall contain an agreed amount endorsement waiving any coinsurance penalty;

 

(ii)                                  at all times on and after the date hereof,
as an extension of the coverage required under Section 6.6(b)(i), the Borrower
shall maintain business interruption insurance with a minimum period of
indemnity of six (6) months subject to a maximum five (5) day waiting period or
Fifty Thousand Dollars

 

22

--------------------------------------------------------------------------------


 

($50,000) deductible and shall contain an agreed amount endorsement waiving any
coinsurance penalty;

 

(iii)                               the Borrower shall maintain commercial
general liability insurance written on an occurrence basis with a limit of not
less than One Million Dollars ($1,000,000) for each occurrence and Three Million
Dollars ($3,000,000) in the aggregate.  Such coverage shall include, but not be
limited to, premises/operations, blanket contractual liability, independent
contracts, broad form products and completed operations, personal injury, fire,
legal liability and employee benefits liability;

 

(iv)                              the Borrower shall maintain workers’
compensation insurance in accordance with statutory provisions covering
accidental injury, illness or death of an employee of the Borrower while at work
or in the scope of his or her employment with the Borrower and employer’s
liability insurance in an amount not less than Five Hundred Thousand Dollars
($500,000); and

 

(v)                                 the Borrower shall maintain automobile
liability insurance covering owned, non-owned, leased, hired or borrowed
vehicles against bodily injury or property damage.  Such coverage shall have a
limit of not less than One Million ($1,000,000).

 

6.7                               Payment of Taxes and Claims.  Each of the
Borrower and the Guarantors shall pay all taxes, assessments and other
governmental charges imposed upon its properties or assets or in respect of its
franchises, business, income or profits before any penalty or interest accrues
thereon, and all claims (including, without limitation, claims for labor,
services, materials and supplies) for sums which have become due and payable and
which by law have or might become a lien or charge upon any of its properties or
assets, provided that (unless any material item of property would be lost,
forfeited or materially damaged as a result thereof) no such charge or claim
need be paid if the amount, applicability or validity thereof is currently being
contested in good faith and if such reserve or other appropriate provision, if
any, as shall be required by GAAP shall have been made therefor.

 

6.8                               Compliance with Laws.  Each of the Borrower
and the Guarantors shall comply in all substantial respects with all applicable
statutes, laws, ordinances and governmental rules, regulations and orders to
which it is subject or which are applicable to its business, properties and
assets if noncompliance therewith would materially adversely affect such
business, including, but not limited to, all applicable federal, state,
regional, county or local laws, statutes, rules, regulations or ordinances
concerning public health, safety or the environment; provided that (unless such
contest or noncompliance would materially adversely affect such business) the
Borrower nor the Guarantors need not so comply if any such statute, law,
ordinance, or governmental rule, regulation or order is currently being
contested in good faith.

 

6.9                               ERISA.  Each of the Borrower and the
Guarantors shall furnish to Lender:  (a) promptly and in any event within thirty
(30) days after the Borrower or any Guarantor, as applicable, knows or has
reason to know of the occurrence of a Reportable Event with respect to a

 

23

--------------------------------------------------------------------------------


 

Plan with regard to which notice must be provided to the PBGC, a copy of such
materials required to be filed with the PBGC with respect to such Reportable
Event and in each such case a statement of the chief financial officer of the
Borrower or the Guarantor, as applicable, setting forth details as to such
Reportable Event and the action which the Borrower or any Guarantor, as
applicable, proposes to take with respect thereto; (b) promptly and in any event
within thirty (30) days after the Borrower or any Guarantor, as applicable,
knows or has reason to know of any condition existing with respect to a Plan
which presents a material risk of termination of the Plan, imposition of an
excise tax, requirement to provide security to the Plan or incurrence of other
liability by the Borrower or any Guarantor as applicable, or any ERISA Affiliate
a statement of the chief financial officer of the Borrower or any Guarantor, as
applicable, or such ERISA Affiliate describing such condition; (c) at least
thirty (30) days prior to the filing by any plan administrator of a Plan of a
notice of intent to terminate such Plan, a copy of such notice; (d) promptly and
in no event more than ten (10) days after the filing thereof with the Secretary
of the Treasury, a copy of any application by the Borrower or any Guarantor, as
applicable, or an ERISA Affiliate for a waiver of the minimum funding standard
under section 412 of the Code; (e) upon request, and in no event more than
thirty (30) days after the request therefore, copies of each annual report which
is filed on Form 5500 together with certified financial statements for the Plan
(if any) as of the end of such year and actuarial statements on Schedule B to
such form 5500; (f) promptly and in any event within thirty (30) days after it
knows or has reason to know of any event or condition which might reasonably be
expected to constitute grounds under section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, a statement of the
chief financial officer of the Borrower or any Guarantor, as applicable,
describing such event or condition; (g) promptly and in no event more than
thirty (30) days after receipt thereof by the Borrower or any Guarantor, as
applicable, or any ERISA Affiliate, a copy of each notice received by the
Borrower or any Guarantor, as applicable, or an ERISA Affiliate concerning the
imposition of any withdrawal liability under section 4202 of ERISA; and (h)
promptly after receipt thereof a copy of any notice the Borrower or any
Guarantor, as applicable, or any ERISA Affiliate may receive from the PBGC or
the Internal Revenue Service with respect to any Plan or Multiemployer Plan;
provided, however, that this subsection (h) shall not apply to notices of
general application promulgated by the PBGC or the Internal Revenue Service.

 

6.10                        Preservation of Corporate Existence.  Each of the
Borrower and the Guarantors shall preserve and maintain and cause each of its
Subsidiaries to preserve and maintain its corporate existence rights, franchises
and privileges in the jurisdiction of its organization or in any other
jurisdiction it shall select, and qualify and remain qualified as a foreign
limited liability company or corporation, as applicable, in each jurisdiction in
which such qualification is necessary in view of its business and operations or
the ownership of its properties.

 

6.11                        Maintenance of Tangible Assets.  Each of the
Borrower and the Guarantors shall maintain its tangible assets in good condition
and repair and shall not permit any action or omission which might materially
impair the value thereof, normal wear and tear excepted.

 

6.12                        Notices of Certain Events.  Each of the Borrower and
the Guarantors shall promptly after it becomes aware thereof give notice to the
Lender of:

 

(a)                                  Any Default or Event of Default;

 

24

--------------------------------------------------------------------------------


 

(b)                                 Any default or event of default under any
contractual obligation of the Borrower or any Guarantor, as applicable, that
would have a Material Adverse Effect;

 

(c)                                  Any materially adverse change in the
business, operations, affairs or condition (financial or otherwise) of the
Borrower or any Guarantor, as applicable;

 

(d)                                 Any default under the Securities Purchase
Agreement, Subordinated Note or Cash Collateral Pledge Agreement or any “Event
of Default” under or as defined in the Subordinated Note; and

 

(e)                                  Any default under the LaSalle Termination
and Indemnification Agreement.

 

Each notice pursuant to this Section 6.12 shall be accompanied by a statement of
the chief executive officer or chief financial officer of the respective
Borrower or the Guarantors, as applicable, setting forth details of the
occurrence referred to therein and stating what action the respective Borrower
or the Guarantors, as applicable, proposes to take with respect thereto.

 

6.13                        Records and Books of Account.  Each of the Borrower
and the Guarantors shall keep adequate records and books of account in which
complete entries will be made in accordance with GAAP, reflecting all financial
transactions required by GAAP to be so reflected.

 

6.14                        Performance of Contracts.  Each of the Borrower and
the Guarantors shall perform and comply, in all material respects, with, in
accordance with their terms, all provisions of each and every contract,
agreement or instrument now or hereafter binding upon it, except to the extent
that it shall contest the provisions thereof in good faith and by proper
proceedings or the failure to perform could not reasonably be expected to have a
Material Adverse Effect.

 

6.15                        Notice of Material Litigation.  Each of the Borrower
and the Guarantors shall promptly notify the Lender in writing of any
litigation, arbitration proceeding or administrative investigation, inquiry or
other proceeding to which it may hereafter become a party which could reasonably
be expected to have a Material Adverse Effect and which may involve any risk of
any judgment or liability not fully covered by insurance or which may otherwise
result in any materially adverse change in the business, operations, affairs or
condition (financial or otherwise) of the Borrower or any Guarantor or which may
impair, in any material respect, the ability of the Borrower or any Guarantor to
perform its obligations under this Agreement, the Revolving Credit Note or the
other Loan Documents.

 

6.16                        Use of Proceeds.  The Borrower shall use the
proceeds of the Revolving Credit Loans as provided in Section 1.5 hereof, and
the Borrower shall use the portion of the proceeds of the initial Revolving
Credit Loan to be disbursed on the Closing Date solely for purposes of paying
the Earnout Consideration in accordance with the terms of Section 3.2 of the
Asset Purchase Agreement.  Such uses shall be consistent with all applicable
laws.

 

25

--------------------------------------------------------------------------------


 

6.17                        Ownership and Control of Borrower and Guarantors.

 

(a)                                  Pumpkin Holdings shall at all times after
the date hereof have direct beneficial and legal ownership, and the right and
power to control the voting and transfer of, and exercise of all other rights
attributable to, at least ninety percent (90%) of the capital stock (and
securities convertible into, or granting rights to acquire, capital stock) of
the Borrower.

 

(b)                                 SCC shall at all times after the date hereof
have direct beneficial and legal ownership and the right and power to control
the voting and transfer of and exercise of all other rights attributable to, at
least ninety percent (90%) of the capital stock (and securities convertible
into, or granting rights to acquire, capital stock) of Pumpkin Holdings.

 

6.18                        Other Information.  At the request of the Lender
from time to time, the Borrower and the Guarantors shall promptly deliver to the
Lender copies of any statements, reports, certificates and any other information
delivered to the shareholders of any Guarantor or the Borrower.

 

6.19                        Compliance with the Mezzanine Debt Agreements.  Each
of the Borrower and the Guarantors shall comply at all times with all covenants
and agreements contained in the Securities Purchase Agreement, the Subordinated
Note, the Cash Collateral Pledge Agreement and the other agreements, documents
and instruments related thereto and take no action prohibited thereby (subject
to any applicable grace periods and waivers).

 

6.20                        Compliance with the Intercreditor Agreement.  Each
of the Borrower and the Guarantors shall perform all of its duties and
obligations (if any) under, and comply with all terms of, the Intercreditor
Agreement.

 

6.21                        Compliance with LaSalle Termination and
Indemnification Agreement.  The Borrower shall comply at all times with all
covenants and agreements contained in the LaSalle Termination and
Indemnification Agreement including, without limitation, the Borrower’s
obligation thereunder to indemnify the Lender for any obligations incurred by
the Lender thereunder.

 


ARTICLE 7.  NEGATIVE COVENANTS

 

Until payment in full of the Revolving Credit Note and the LOC Obligations, the
termination of the Lender’s obligation to extend further credit to the Borrower
and the performance of all other obligations of the Borrower and the Guarantors
hereunder, without the prior written consent of the Lender:

 

7.1                               Indebtedness.  Each of the Borrower, Pumpkin
Holdings and SCC shall not, nor shall the Borrower or Pumpkin Holdings permit
any of their respective Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except for: (i) Indebtedness to the Lender; (ii)
Subordinated Indebtedness of the Borrower or SCC; (iii) capitalized lease
obligations of the Borrower and purchase

 

26

--------------------------------------------------------------------------------


 

money Indebtedness of the Borrower reflected on the Balance Sheet or disclosed
in Schedule 7.1; (iv) other capitalized lease obligations of the Borrower and
purchase money Indebtedness of the Borrower incurred after the date hereof up to
an aggregate principal amount of $100,000; (v) credit card debt incurred in the
ordinary course of business; (vi) trade liabilities and accrued expenses
incurred in the ordinary course of business (provided, however, that at no time
shall the Indebtedness of the Borrower to The Lawrence Paper Company exceed
$800,000); (vii) Indebtedness between and/or among the Borrower and its
Subsidiaries (if any); (viii) contingent liabilities permitted under
Section 7.3; (ix) Indebtedness of the Borrower to LaSalle Business Credit, LLC
and/or LaSalle Bank National Association under the LaSalle Termination and
Indemnification Agreement; and (x) Indebtedness of SCC under the Subordinated
Note and Securities Purchase Agreement to the extent not prohibited under the
Intercreditor Agreement.

 

7.2                               Liens and Other Encumbrances.  Neither the
Borrower nor any Guarantor shall create, incur, assume or suffer to exist any
security interest, mortgage, pledge, lien or other encumbrance of any nature
whatsoever on any of its property or assets whether now owned or hereafter
acquired, except: (i) liens securing the payment of taxes and other governmental
charges, either not yet due or the validity of which is being contested in good
faith by appropriate proceedings (so long as no material item of property would
be lost, forfeited or materially damaged as a result thereof), and as to which
it shall, as appropriate under GAAP, have set aside on its books and records
adequate reserves; (ii) liens of landlords, carriers, warehousemen, mechanics,
materialmen and other similar liens imposed by law, which are incurred in the
ordinary course of business for sums not more than thirty (30) days delinquent
or which are being contested in good faith, provided that an adequate reserve or
other appropriate provisions shall have been made therefor and the aggregate
amount of such liens is less than $250,000; (iii) deposits under workers’
compensation, unemployment insurance, social security and other similar laws or
to secure the performance of bonds, tenders or contracts (other than for the
repayment of purchase price indebtedness or borrowed money) or to secure
statutory obligations or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds, all in the ordinary course of business; (iv)
liens and security interests in favor of the Lender; (v) zoning restrictions,
easements, licenses, rights of way, covenants and other restrictions affecting
the use of real property, so long as its use of, or the value of, its property
subject thereto is not impaired, in any material respect, thereby; (vi) liens
securing purchase money Indebtedness and capital leases referred to in clauses
(iii) or (iv) under Section 7.1, above provided that such liens are limited to
the specific property purchased or leased and the proceeds thereof, (vii) the
licensing of intellectual property in the ordinary course of business or between
and/or among the Guarantors and the Borrower; (viii) liens under the Cash
Collateral Pledge Agreement; (ix) the security interests granted by the Borrower
to LaSalle Business Credit, LLC and LaSalle Bank National Association pursuant
to paragraphs 5 and 6 of the LaSalle Termination and Indemnification Agreement;
and (x) any other existing liens set forth on Schedule 7.2 hereto.  All of the
foregoing liens are hereinafter referred to as “Permitted Liens.”

 

7.3                               Guaranties and Other Contingent Liabilities. 
Neither the Borrower nor any Guarantor shall become an indemnitor, guarantor or
surety or otherwise become liable for any of the obligations or liabilities of
any Person, other than (i) the Guarantors’ obligations under the Guaranties,
this Agreement and the other Loan Documents, (ii) customary indemnification of
officers, directors, managers, and shareholders, (iii) indemnity provisions of
leases or other contracts entered into in the ordinary course of business, (iv)
contingent obligations incurred in the ordinary course of business with respect
to surety and appeal bonds, performance and return-of-money bonds and similar
obligations not exceeding at any time outstanding $200,000 in aggregate

 

27

--------------------------------------------------------------------------------


 

liability, (v) guarantees incurred in the ordinary course of business
(including, without limitation, guarantees of sales) for an aggregate amount not
to exceed $200,000 for any Borrower or any Guarantor, as applicable, at any one
time, (vi) guarantees of obligations in connection with workmen’s compensation
obligations and general liability exposure of the Borrower and the Guarantors
and their respective subsidiaries, and (vii) other existing guaranties and
contingent liabilities disclosed on attached Schedule 7.3 hereto.

 

7.4                               Fundamental Changes.  Neither the Borrower nor
any Guarantor shall (i) enter into any transaction of merger or consolidation or
amalgamation, (ii) liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), (iii) convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, except for (A) the sale of inventory
in the ordinary course of business, whether now owned or hereafter acquired, (B)
the sale of obsolete machinery, parts, equipment and other assets no longer used
or useful in the conduct of the Borrower’s business and (C) the sale of any
other assets of the Borrower or the Guarantor during any twelve (12) month
period in an aggregate amount of up to $50,000, (iv) acquire by purchase or
otherwise all or substantially all of the business or assets of, or stock or
other evidence of beneficial ownership of, any Person (other than the DeMinimis
Public Investments) or the purchase of inventory in the ordinary course of
Borrower’s business, or (v) make any material change in the nature of its
business or in the methods by which it conducts business.  Without limiting the
foregoing, the Borrower and the Guarantors shall not permit to occur any Change
of Control of the Borrower or any Guarantor.

 

7.5                               Creation of Subsidiaries.  The Borrower shall
not create or acquire any Subsidiaries without the prior written consent of the
Lender, which consent shall not be unreasonably withheld, delayed or conditioned
provided that any such Subsidiaries become co-borrowers under the Loan Documents
and the Lender is granted first priority, perfected security interests in all of
the ownership interests in, and assets of, such Subsidiaries.  The Guarantors
shall not create or acquire any Subsidiaries (other than the Subsidiaries of SCC
existing as of the date hereof) without the prior written consent of the Lender,
which consent may be withheld in the Lender’s sole discretion.

 

7.6                               Loans or Advances.  Neither the Borrower nor
any Guarantor shall make loans or advances to any Person (other than any
distributions permitted hereunder to be made by the Borrower to the Guarantors
and/or by Pumpkin Holdings to SCC), except in the ordinary course of their
respective businesses.

 

7.7                               Investments.  Neither the Borrower nor any
Guarantor shall acquire or purchase the securities of any Person; provided,
however, that the Borrower and the Guarantors may purchase: (i) U.S. government
securities directly or pursuant to repurchase agreements with (A) Affiliates of
Banc One Corporation or (B) other domestic banks having capital and surplus of
at least One Hundred Million Dollars ($100,000,000); (ii) certificates of
deposit of (A) Affiliates of Banc One Corporation or (B) other domestic banks
having a capital and surplus of at least One Hundred Million Dollars
($100,000,000); and (iii) commercial paper rated A-1 or P-1 or an equivalent by
Moody’s Investors Services, Inc. or Standard & Poor’s Corporation, both of New
York, New York, or their successors if all of such investments have a maturity
of one year or less, (iv) money market funds all or substantially all of whose
assets are invested in investments permitted under clauses (i)-

 

28

--------------------------------------------------------------------------------


 

(iii) above, (v) the DeMinimis Public Investments, (vi) loans to employees and
officers not to exceed in the aggregate, at any one time outstanding, Fifty
Thousand Dollars ($50,000) and (vii) intercompany loans permitted under
Section 7.1 (vii).  For the avoidance of doubt, it is agreed that this
Section 7.7 shall in no way prohibit or restrict the repurchase or redemption of
the Subordinated Note to the extent permitted by the Intercreditor Agreement.

 

7.8                               Sale and Leaseback.  Neither the Borrower nor
any Guarantor shall enter into any agreement with any lender or investor
providing for the leasing of (i) real or personal property which has been or is
to be sold or transferred by the Borrower or any Guarantor to such lender or
investor or (ii) other real or personal property intended to be used for
substantially the same purpose as the property sold or transferred by the
Borrower or any Guarantor.

 

7.9                               Disposition of Assets.  Neither the Borrower
nor any Guarantor shall dispose of any of its assets in any transaction or
series or transactions other than those disposed of in the ordinary course of
business and except in connection with the replacement of assets sold by like
assets, or as otherwise permitted under Section 7.4(iii); provided, however,
that Pumpkin Holdings shall be permitted to transfer, or cause to be issued, to
one or more third party investors, up to ten percent (10%) of the outstanding
shares of common stock of the Borrower, including, without limitation, transfers
made pursuant to an option plan, management or employee stock plan or similar
agreement.

 

7.10                        Transactions with Affiliates.  Except for the
execution, delivery and performance by the applicable parties of the Management
Advisory Services Agreement and each of the agreements listed on Schedule 7.10
attached hereto, neither the Borrower nor any Guarantor shall:  (i) enter into
any transaction, including without limitation, the purchase, sale or exchange of
property or the rendering of any services, with any Affiliate or any officer or
director thereof, enter into, assume or suffer to exist any employment or
consulting contract with any such Affiliate, except any transaction or contract
which is in the ordinary course of its business and which is upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arms-length transaction; (ii) make any advance or loan to any Affiliate or any
director or officer thereof or to any trust of which any of the foregoing is a
beneficiary, or to any Person on the guaranty of any of the foregoing (other
than permitted under Sections 7.1 and 7.7); or (iii) pay any fees or expenses
to, or reimburse or assume any obligation for the reimbursement of any expenses
incurred by, any Affiliate or any officer or director thereof except as may be
permitted in accordance with the preceding clauses of this Section or the other
Sections of this Agreement and except for the reimbursement of reasonable
expenses incurred in connection with the provision of services by an officer,
director or employee of the Borrower or any Guarantor to such entity, including
expenses for travel, entertainment and similar items, in accordance with the
reimbursement policies of such Borrower or any Guarantor, as applicable.

 

7.11                        Annual Lease Payments.  Neither the Borrower nor
Pumpkin Holdings shall enter into any operating lease, as that term is construed
according to GAAP, as lessee of real property from another Person if, after
giving effect thereto, the aggregate amount of operating lease payments,
exclusive of required insurance, tax or maintenance payments, under such lease
and all other operating leases of real property in which the Borrower or Pumpkin
Holdings is lessee would exceed in any period of twelve (12) consecutive months
the sum of (a) $200,000 plus (b) the

 

29

--------------------------------------------------------------------------------


 

amount of such operating lease payments payable under operating leases of real
property entered into prior to the date hereof (including, without limitation,
any scheduled increases in such payments currently provided for in such leases)
and replacements thereof (provided that any rental thereunder that is greater
than the amount provided for in the replaced lease shall be counted against the
amount permitted in clause (a) hereof).  Neither the Borrower nor Pumpkin
Holdings shall enter into any operating lease, as that term is construed
according to GAAP, as lessee of personal property from another Person if, after
giving effect thereto, the aggregate amount of operating lease payments,
exclusive of required insurance, tax or maintenance payments, under such lease
and all other operating leases of personal property in which the Borrower or
Pumpkin Holdings is lessee would exceed $200,000 in any period of twelve (12)
consecutive months.

 

7.12                        Sale of Accounts.  Neither the Borrower nor Pumpkin
Holdings shall sell, assign or exchange any of its Accounts (except (i) for
purposes of facilitating the collection of Accounts that have been written off
by the Borrower in the ordinary course of business in an aggregate amount not to
exceed $50,000 during any 12-month period, (ii) in connection with the
collection of accounts receivable insurance proceeds and (iii) the assignment of
Accounts owed by Kmart pursuant to a factoring or similar arrangement acceptable
to the Lender in its reasonable discretion) or notes receivable with or without
recourse.

 

7.13                        Capital Expenditures.  Neither the Borrower nor
Pumpkin Holdings shall purchase, on a consolidated basis, fixed or capital
assets in an amount in excess of Four Hundred Fifty Thousand Dollars ($450,000)
in the aggregate in any one Fiscal Year.

 

7.14                        Tangible Net Worth.  The Borrower shall not permit
its Tangible Net Worth to be less than the amount listed in column (b) of this
Section during the period listed opposite such amount in column (a) of this
Section:

 

(a)

 

(b)

 

During the period from

 

Amount

 

 

 

 

 

January 1, 2004 through December 31, 2004

 

$

250,000

 

Thereafter

 

$

1,500,000

 

 

7.15                        Debt Service Coverage Ratio.  The Borrower shall not
permit its Debt Service Coverage Ratio based upon the most recent twelve (12)
month period on a rolling basis to be less than 1.20 to 1.00 at May 31, 2004 or
at the end of any fiscal month of the Borrower ending thereafter.

 

7.16                        Management Fees.  Except as otherwise permitted in
this Section 7.16, the Borrower shall not pay any management fees to SCC,
Pumpkin Holdings or their respective Affiliates; provided, however, that so long
as no Event of Default has occurred and is continuing (or would occur as a
result of such payment), the Borrower may pay management fees to SCC solely and
strictly in accordance with the provisions of the Management Advisory Services
Agreement, in an aggregate amount not to exceed with respect to any Fiscal Year
the greater of (i) five percent (5.0%) of the Borrower’s total consolidated
EBITDA for such Fiscal Year and (ii) $100,000.

 

30

--------------------------------------------------------------------------------


 

7.17                        Dividends and Payments.  Neither the Borrower nor
any Guarantor shall declare or pay on, or make any distribution to the
stockholders of the Borrower or any Guarantor, in their capacity as such
stockholders, or purchase, redeem or otherwise acquire for consideration any
capital stock of the Borrower or any Guarantor of any class.  Notwithstanding
the foregoing, the Borrower and/or Pumpkin Holdings shall be permitted to make
distributions to their respective stockholders (“Tax Distributions”) (a) in the
minimum amount necessary to enable such stockholders to pay income tax based on
the highest corporate rate and (b) with the prior written consent of the Lender
(such consent not to be unreasonably withheld) in lieu of taxes pursuant to and
in accordance with the terms of the Consolidated Income Tax Sharing Agreement,
dated as of May 17, 1996, by and between Possible Dreams, Ltd. and SCC, as
amended by the Joinder Agreement dated as of June 27, 1997 among SCC, Pumpkin
Holdings and the Borrower, or any successor agreement entered into among such
parties in accordance with the provisions of Section 7.20 (the “Tax Sharing
Agreement”) provided that (i) at the time of payment of any such distribution
under clause (a) or (b) no Event of Default shall have occurred hereunder at any
time; and (ii) the making of any such distribution shall not cause the aggregate
outstanding balance of the Revolving Credit Loans to exceed the limits set forth
in this Agreement or cause the Borrower to be out of compliance with any
covenant or other requirement or obligation contained herein.

 

7.18                        Prohibition of Change in Fiscal Year.  Neither the
Borrower, any Guarantor nor any Subsidiary thereof shall change its Fiscal
Year-end for accounting purposes from December 31 of any year.

 

7.19                        Government Regulations.  Neither the Borrower nor
any Guarantor shall (a) be or become subject at any time to any law, regulation
or list of any government agency (including, without limitation, the U.S. Office
of Foreign Asset Control list) that prohibits or limits the Lender from making
any advance or extension of credit to the Borrower or from otherwise conducting
business with the Borrower or any Guarantor, or (b) fail to provide documentary
and other evidence of the Borrower’s or any Guarantor’s identity, as applicable,
as may be requested by the Lender at any time to enable the Lender to verify the
Borrower’s or any Guarantor’s identity, as applicable, or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

7.20                        Amendment to Other Documents.  Except as otherwise
specifically provided in the Intercreditor Agreement, the Borrower and the
Guarantors shall not cause or permit, directly or indirectly, any amendment,
waiver, consent or modification of the LaSalle Termination and Indemnification
Agreement, Securities Purchase Agreement, Subordinated Note, Tax Sharing
Agreement, Management Advisory Services Agreement or any other agreement,
document or instrument contemplated by, or executed in connection with, the
Securities Purchase Agreement; provided, however, that the foregoing shall not
preclude any holder of the Subordinated Note from waiving any default by SCC
under the Securities Purchase Agreement, the Subordinated Note or any related
agreement, document or instrument or from waiving compliance by SCC with any
provisions of the Securities Purchase Agreement, the Subordinated Note or any
related agreement, document or instrument.

 

31

--------------------------------------------------------------------------------


 


ARTICLE 8.  EVENTS OF DEFAULT

 

8.1                               Event of Default.  An “Event of Default” shall
mean the occurrence of one or more of the following described events:

 

(a)                                  The Borrower shall default in the payment
of any principal of the Revolving Credit Note or LOC Obligations when the same
shall become due, either by the terms thereof or otherwise as herein provided;

 

(b)                                 The Borrower shall default in payment of any
Commitment Fee or any interest on the Revolving Credit Note or of any other
payment due the Lender under this Agreement or the LaSalle Termination and
Indemnification Agreement when the same shall become due, either by the terms
thereof or otherwise as herein or therein provided and such default continues
for a period of five (5) days;

 

(c)                                  The Borrower or any Guarantor shall default
(after the expiration of any applicable grace period) in the payment of any
amount due to Lender pursuant to the terms of any promissory note or other
instrument other than the Revolving Credit Note;

 

(d)                                 The Borrower or any Guarantor shall default
(after the expiration of any applicable grace period) in the performance or
observance of any covenant, condition or agreement contained in the Guaranties,
the Borrower Security Agreement, the Copyright Security Agreement, the Copyright
Collateral Agreement, the Guarantor Security Agreements, the Pledge Agreements
or any other security agreement or mortgage entered into by the Borrower or any
Guarantor for the benefit of the Lender;

 

(e)                                  The Borrower or any Guarantor shall default
in the payment of any Indebtedness in excess of $250,000 beyond any period of
grace provided with respect thereto, or the Borrower or any Guarantor shall
default in the performance of any agreement under which such Indebtedness
payment obligation is created if the effect of such default is to cause or
permit the holder or holders of such obligation (or a representative of such
holder or holders) to cause, such payment obligation to become due prior to its
date of maturity;

 

(f)                                    Any representation or warranty made by
the Borrower or any Guarantor herein, in any other Loan Document or in any
report, certificate or writing furnished in connection with or pursuant to this
Agreement shall be false or incorrect in any material respect on the date as of
which made;

 

(g)                                 The Borrower or any Guarantor shall default
in the performance or observation of any covenant, condition or agreement in
Sections 6.1, 6.12, 6.15, 6.16 or 6.17 or in Article 7 hereof;

 

(h)                                 The Borrower or any Guarantor shall default
in the performance or observation of any covenant, condition or agreement made
or required to be observed or performed by it under this Agreement (other than
those referred to in Sections 8.1(a), 8.1(b) or 8.1(g) of this Agreement) and
such default shall continue without cure for thirty (30) days after written
notice thereof shall have been given to the Borrower by the Lender, or, in the

 

32

--------------------------------------------------------------------------------


 

case of Sections 6.2, 6.3 and 6.4, such default shall continue without cure for
ten (10) days (without any required notice thereof);

 

(i)                                     The Borrower or any Guarantor shall make
an assignment for the benefit of creditors;

 

(j)                                     The Borrower or any Guarantor shall
petition or apply to any tribunal for the appointment of a trustee or receiver
of it, or of any substantial part of its assets, or commence any proceeding
relating to it under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction whether
now or hereafter in effect;

 

(k)                                  Any bankruptcy, insolvency, receivership or
similar petition or application is filed, or any proceedings are commenced
against the Borrower or any Guarantor and the Borrower or any Guarantor by any
act indicates its approval thereof, consent thereto, or acquiescence therein, or
any order is entered appointing a trustee or receiver, or adjudicating the
Borrower or any Guarantor bankrupt or insolvent, or approving the petition in
any such proceedings and such order remains unstayed or undischarged for more
than sixty (60) days; provided, however, that the Lender shall be under no
obligation to make Revolving Credit Loans or issue any Letters of Credit
hereunder during the period that such order is unstayed or undischarged;

 

(l)                                     Any order is entered in any proceedings
against the Borrower or any Guarantor decreeing the dissolution of the Borrower
or any Guarantor and such order remains unstayed or undischarged for more than
sixty (60) days; provided, however, that the Lender shall be under no obligation
to make Revolving Credit Loans or issue any Letters of Credit hereunder during
the period that such order is unstayed or undischarged;

 

(m)                               A final judgment or judgments for the payment
of money in excess of an aggregate of $150,000 shall be rendered against the
Borrower or any Guarantor and such judgment or judgments shall remain
undischarged for a period of sixty (60) consecutive days during which the
execution shall not be effectively stayed;

 

(n)                                 (i) Any Reportable Event or a Prohibited
Transaction shall occur with respect to any Plan; (ii) a notice of intent to
terminate a Plan under section 4041 of ERISA shall be filed; (iii) a notice
shall be received by the plan administrator of a Plan that the PBGC has
instituted proceedings to terminate a Plan or appoint a trustee to administer a
Plan; (iv) any other event or condition shall exist which might, in the opinion
of the Lender, constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; or (v)
the Borrower or any Guarantor or any ERISA Affiliate shall withdraw from a
Multiemployer Plan; provided, however, that none of the foregoing shall
constitute an Event of Default except under circumstances that the Lender
determines could reasonably be expected to have a Material Adverse Effect;

 

(o)                                 The operations of any facility manufacturing
or processing goods for sale by the Borrower are interrupted (i) for more than
ten (10) consecutive Business Days during the

 

33

--------------------------------------------------------------------------------


 

period from April 1 through August 31, both inclusive, of any year, or (ii) at
any other time and such interruption is reasonably to likely have a Material
Adverse Effect;

 

(p)                                 The occurrence of a Change of Control;

 

(q)                                 Any material term or provision of the
Intercreditor Agreement shall at any time and for any reason cease to be in full
force and effect or shall be declared null and void (other than by the Lender),
or the validity or enforceability thereof shall be contested by any party
thereto (other than the Lender), or any party thereto (other than the Lender)
shall deny it has any further liability or obligations under the Intercreditor
Agreement or any party thereto (other than the Lender) shall fail to perform any
of its obligations under the Intercreditor Agreement; or

 

(r)                                    There shall occur and be continuing any
“Event of Default” under or as defined in the Subordinated Note.

 

8.2                               Consequences of Event of Default.

 

(a)                                  If any Event of Default specified under
Section 8.1, other than subsections (i) through (l) thereof, shall occur and be
continuing the Lender shall be under no further obligation to make Revolving
Credit Loans or issue any Letters of Credit hereunder and the Lender may, by
written notice to the Borrower, declare the unpaid balance of all Commitment
Fees and the principal and interest accrued on the Revolving Credit Note and the
LOC Obligations and all other obligations of the Borrower hereunder and under
the other Loan Documents to be forthwith due and payable, and the same shall
thereupon become immediately due and payable, without any other or further
presentment, demand, protest, notice of default, notice of intent to accelerate
or other notice of any kind, all of which are hereby expressly waived.

 

(b)                                 If an Event of Default specified under
subsections (i) through (l), inclusive, of Section 8.1 shall occur, the Lender
shall be under no further obligation to make the Revolving Credit Loans or to
issue any Letters of Credit hereunder and the unpaid balance of all Commitment
Fees and the principal and interest accrued on the Revolving Credit Note and the
LOC Obligations and all other obligations of the Borrower hereunder shall be
immediately due and payable automatically without presentment, demand, protest,
notice of default, notice of intent to accelerate, notice of acceleration or
other notice of any kind, all of which are hereby expressly waived.

 


ARTICLE 9.  MISCELLANEOUS

 

9.1                               Notices.  All notices, requests and demands to
or upon the parties hereto to be effective shall be in writing or by telecopy or
telex and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered by hand, or when sent by certified or
registered mail, postage prepaid, or, in the case of telecopy notice, when
received, or in the case of telegraphic notice, when delivered to the telegraph
company, or in the case of telex notice, when sent, answerback received,
addressed as follows in the case of the Borrower, the Guarantors and the Lender
or to such address or other address as may be hereafter notified by the parties
hereto:

 

34

--------------------------------------------------------------------------------


 

The Borrower or the Guarantors:

 

c/o Capital Partners, Inc.
Three Pickwick Plaza
Suite 310
Greenwich, Connecticut 06830

 

 

Attention:

Brian D. Fitzgerald

 

 

 

William P. Schlueter

 

 

Facsimile:

(203) 625-0423

 

 

 

 

 

with copies to:

 

 

 

 

 

Pumpkin Ltd.
1905 Sherman Street
Denver, Colorado 80203
Attention:  Ms. Gay Burke
Facsimile:  (303) 860-9826

 

 

 

 

 

and

 

 

 

 

 

Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, New York 10178
Attention:  Christopher T. Jensen, Esq.
Facsimile:  (212) 309-6273

 

 

 

The Lender:

 

Bank One, N.A.
100 East Broad Street
Columbus, Ohio 43271-0171

 

 

Attention:

Mark S. Slayman,

 

 

 

First Vice President

 

 

 

 

 

with a copy to:

 

 

 

 

 

Squire, Sanders & Dempsey L.L.P.
1300 Huntington Center
41 South High Street
Columbus, Ohio 43215
Attention:  Anthony J. Sugar, Esq.
Facsimile:  (614) 365-2499

 

Notwithstanding any other provision hereof to the contrary, the Borrower and
each Guarantor has appointed SCC as its representative to receive and give all
notices to or from such Borrower or Guarantor as applicable, and the Lender
shall have acted in accordance with this Agreement in accepting notices from and
giving notice to SCC as being notices to or from such Borrower or Guarantor as
applicable.

 

35

--------------------------------------------------------------------------------


 

9.2                                     Term of Agreement; Termination;
Successors and Assigns.  This Agreement and all covenants, agreements,
representations and warranties made herein and in the reports, certificates and
other writings delivered pursuant hereto shall survive the execution and
delivery of this Agreement, the making by the Lender of each Revolving Credit
Loan and issuance of any Letters of Credit and the execution and delivery to the
Lender of the Revolving Credit Note and shall continue in full force and effect
until terminated.  The representations of the Borrower and the Guarantors herein
are made as of the date of this Agreement.  This Agreement shall terminate at
such time as the Revolving Credit Commitment and all Letters of Credit are
terminated in full and the Lender has received payment in full of all amounts
owing to the Lender hereunder and under the Revolving Credit Note and the LOC
Obligations.  Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
parties; and all terms and provisions of this Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns, whether so expressed or not; provided, however, that (i)
neither the Borrower nor any Guarantor may assign or transfer its rights or
duties under this Agreement to any Person without the prior written consent of
the Lender and (ii) the Lender may not assign, or participate, this Agreement or
the Revolving Credit Note to a direct competitor of the Borrower.

 

9.3                                     No Implied Rights or Waivers.  No notice
to or demand on the Borrower or any Guarantor in any case shall entitle the
Borrower or any Guarantor to any other or further notice or demand in the same,
similar and other circumstances.  Neither any failure nor any delay on the part
of the Lender in exercising any right, power or privilege hereunder or under the
Revolving Credit Note shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of the same or
the exercise of any other right, power or privilege.

 

9.4                                     Applicable Law.  This Agreement, the
Revolving Credit Note and the other Loan Documents shall be deemed to be
contracts made under and shall be construed in accordance with and governed by
the laws of the State of Ohio.

 

9.5                                     Modifications, Amendments or Waivers.

 

(a)                                        The Lender, the Borrower and the
Guarantors may from time to time enter into written agreements amending or
changing any provision of this Agreement or the rights of the Lender or the
Borrower and the Guarantors hereunder or give waivers or consents to a departure
from the due performance of the obligations of the Borrower or the Guarantors
hereunder or under the Revolving Credit Note or any reimbursement agreements
related to Letters of Credit.

 

(b)                                       In the case of any such waiver or
consent relating to any provision hereof, the parties shall be restored to their
former positions and rights thereunder, and any Default or Event of Default so
waived or consented to shall be deemed to be cured and not continuing; but no
such waiver or consent shall extend to any subsequent or other Default or Event
of Default or impair any right consequent thereon.

 

9.6                                     Counterparts.  This Agreement may be
signed in any number of counterparts with the same effect as if the signatures
thereto were upon the same instrument.

 

36

--------------------------------------------------------------------------------


 

9.7                                     Headings.  The headings of the articles
and sections of this Agreement are inserted for convenience only and shall not
be deemed to constitute a part hereof.

 

9.8                                     Expenses.  The Borrower and the
Guarantors shall pay or cause to be paid and save the Lender harmless against
liability for the payment of all reasonable out-of-pocket expenses, including
counsel fees and disbursements incurred or paid by the Lender in connection with
the negotiation, development, preparation and execution of this Agreement, the
Revolving Credit Note, the other Loan Documents and the related transactions. 
The Borrower and the Guarantors shall pay or cause to be paid and save the
Lender harmless against liability for the payment of all reasonable
out-of-pocket expenses, including counsel fees and disbursements incurred or
paid by the Lender in connection with (i) any requested amendments, waivers or
consents pursuant to the provisions hereof and thereof; and (ii) the enforcement
of this Agreement, the Revolving Credit Note and the other Loan Documents
including such expenses as may be incurred by the Lender in collection of the
Revolving Credit Note and all obligations of the Borrower and the Guarantors
hereunder.

 

9.9                                     Accounting Terms.  All accounting terms
not specifically defined herein shall be construed in accordance with GAAP.

 

9.10                              Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
effecting the validity or enforceability of such provisions in any other
jurisdiction.

 

9.11                              Waiver of Jury Trial; Consent to Venue.  The
Lender, the Borrower and each of the Guarantors, after having had the
opportunity to consult with counsel, knowingly, voluntarily, irrevocably,
unconditionally and intentionally waive any right to a trial by jury in any
litigation based upon or arising out of this Agreement or any related instrument
or agreement, or any of the transactions contemplated by this Agreement, or any
course of conduct, dealing, statements (whether oral or written) or actions of
the Borrower, the Guarantors or the Lender.  The Borrower and each of the
Guarantors shall not seek to consolidate, by counterclaim or otherwise, any
action in which a jury trial has been waived with any other action in which a
jury trial cannot be or has not been waived.  In the event of a dispute under
this Agreement, the Borrower and each of the Guarantors hereby, jointly and
severally, agree that jurisdiction and venue lies in a court of competent
jurisdiction in Franklin County, Ohio.  These provisions shall not be deemed to
have been modified in any respect or relinquished by the Lender except by a
written instrument executed by it.  This provision is a material inducement to
the Lender to enter into the transactions described in this Agreement.

 

9.12                              Entire Agreement.  This Agreement and the
Exhibits hereto reflect the entire understanding of the parties with respect to
the subject matter hereof and supersede all prior agreements or understandings
with respect thereto in their entirety.

 

9.13                              Certificates, Etc.  All certificates, reports
and other writings submitted by the Borrower or the Guarantors to the Lender
hereunder shall constitute the representations and warranties of the Borrower or
the Guarantors to the Lender as to the truth and accuracy of all facts,

 

37

--------------------------------------------------------------------------------


 

calculations and other information set forth therein, as though fully set forth
and repeated in this Agreement.

 

9.14                        USA Patriot Act Notification.  The following
notification is provided to the Borrower pursuant to Section 326 of the USA
Patriot Act of 2001, 31 U.S.C. Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product.  What this means for
the

 

38

--------------------------------------------------------------------------------


 

Borrower:  When the Borrower opens an account, if the Borrower is an individual,
the Lender will ask for the Borrower’s name, taxpayer identification number,
residential address, date of birth and other information that will allow the
Lender to identify the Borrower, and if the Borrower is not an individual, the
Lender will ask for the Borrower’s name, taxpayer identification number,
business address and other information that will allow the Lender to identify
the Borrower.  The Lender may also ask, if the Borrower is an individual, to see
the Borrower’s driver’s license or other identifying documents, and if the
Borrower is not an individual, to see the Borrower’s legal organizational
documents or other identifying documents.

 

9.15                        Limitation on Recourse.  Notwithstanding anything
herein to the contrary, the Lender shall have no recourse to any assets that are
included in “Collateral” (as such term is defined in the Cash Collateral Pledge
Agreement).  The Lender shall not pursue any remedies against such assets,
whether by attachment, writ of execution or otherwise.

 


ARTICLE 10.  DEFINITIONS

 

The terms set forth and defined in Exhibit H hereto shall, for the purposes of
this Agreement, have the meanings assigned to such terms as set forth in Exhibit
H.

 

IN WITNESS WHEREOF, the Borrower, the Guarantors and the Lender have caused this
Agreement to be duly executed by their duly authorized officers, all as of the
day and year first above written.

 

LENDER:

 

BORROWER:

 

 

 

BANK ONE, N.A.,

 

PUMPKIN LTD.,

  a national banking corporation

 

  a Delaware corporation

 

 

 

 

 

 

By:

/s/ Mark S. Slayman

 

By:

  /s/ Paul A. Miller

 

Mark S. Slayman, First Vice President

 

Name:

  Paul A. Miller

 

 

Title:

  Vice President

 

 

 

GUARANTORS:

 

 

 

 

 

PUMPKIN MASTERS HOLDINGS, INC.,

 

 

  a Delaware corporation

 

 

 

 

 

 

 

 

By:

 /s/ Paul A. Miller

 

 

Name:

 Paul A. Miller

 

 

Title:

Vice President

 

 

 

39

--------------------------------------------------------------------------------


 

SECURITY CAPITAL CORPORATION,

 

 

  a Delaware corporation

 

 

 

 

 

 

 

 

By:

  /s/ Paul A. Miller

 

 

Name:

 Paul A. Miller

 

 

Title:

  Vice President

 

 

 

40

--------------------------------------------------------------------------------


 

EXHIBIT A

 


REVOLVING CREDIT NOTE

 

 

 

Columbus, Ohio

$7,000,000

 

June 11, 2004

 

On or before May 31, 2006, for value received, the undersigned (the “Borrower”)
hereby promises to pay to the order of Bank One, N.A., a national banking
association with its principal offices located in Columbus, Ohio (the “Lender”),
or its assigns, as further provided herein, the principal amount of Seven
Million Dollars ($7,000,000) or, if such principal is less, the aggregate unpaid
principal amount of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to the Agreement (as referred to and defined in Section 1
hereof), together with interest on the unpaid principal balance of all Revolving
Credit Loans made hereunder until paid in full at a fluctuating rate of interest
and payable on the dates as determined in accordance with Article 1 of the
Agreement.  Both principal and interest are payable in federal funds or other
immediately available money of the United States of America at Bank One, N.A.,
100 East Broad Street, Columbus, Ohio 43271-0171.

 

Section 1.                                          Loan Agreement.  This
Revolving Credit Note is the Revolving Credit Note referred to in the Loan
Agreement, dated as of June 11, 2004, by and among the Borrower, Pumpkin Masters
Holdings, Inc., a Delaware corporation and the sole stockholder of the Borrower,
Security Capital Corporation, a Delaware corporation, and the Lender, as the
same may be amended, modified or supplemented from time to time (the
“Agreement”), which Agreement is incorporated herein by reference.  All
capitalized terms used herein shall have the same meanings as are assigned to
such terms in the Agreement.  This Revolving Credit Note is entitled to the
benefits of and is subject to the terms, conditions and provisions of the
Agreement.  The Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events,
and also for repayments and reborrowings on account of the principal hereof
prior to maturity upon the terms, conditions and provisions specified therein.

 

Section 2.                                          Endorsements.  All Revolving
Credit Loans made by the Lender to the Borrower pursuant to the Agreement and
all payments made on account of principal hereof shall be recorded by the
Lender; provided, however, that the failure of the Lender or any holder to
record as provided herein shall not limit or otherwise affect the obligations of
the Borrower hereunder or under the Agreement.

 

Section 3.                                          Setoff.  Any and all moneys
now or at any time hereafter owing to the Borrower from the holder hereof are
hereby pledged for the security of this and all other Indebtedness from the
Borrower to the holder hereof, and may, upon the occurrence and during the
continuance of any Event of Default, be paid and applied thereon whether such
Indebtedness be then due or is to become due.

 

Section 4.                                          Confession of Judgment.  The
undersigned hereby irrevocably authorizes an attorney-at-law to appear for the
undersigned in an action on this Revolving Credit Note at any time after the
same becomes due, whether by acceleration or otherwise, in any court of record
in or

 

A-1

--------------------------------------------------------------------------------


 

of the State of Ohio, and to waive the issuing and service of process against
the undersigned and to confess judgment in favor of the holder of this Revolving
Credit Note against the undersigned for the amount that may be due, with
interest at the rate herein mentioned and cost of suit, and to waive and release
all errors in such proceedings and judgment, and all petitions in error and
rights of appeal from the judgment rendered.  The foregoing warrant of attorney
shall survive any judgment, and, if any judgment be vacated for any reason, the
holder hereof nevertheless may thereafter use the foregoing warrant of attorney
to obtain an additional judgment or judgments against the undersigned.

 

Section 5.                                          Limitation on Recourse. 
Notwithstanding anything herein to the contrary, the Lender shall have no
recourse to any assets that are included in “Collateral” (as such term is
defined in the Cash Collateral Pledge Agreement).  The Lender shall not pursue
any remedies against such assets, whether by attachment, writ of execution or
otherwise.

 

 

WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

 

 

 

PUMPKIN LTD.,

 

 

  a Delaware corporation

 

 

 

 

 

 

 

 

By:

  /s/ Paul A. Miller

 

 

Name:

 Paul A. Miller

 

 

Title:

 Vice President

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 


BORROWER SECURITY AGREEMENT

 

June 11, 2004

 

THIS SECURITY AGREEMENT (this “Security Agreement”) is entered into as of the
date set forth above by and between PUMPKIN LTD., a Delaware corporation (the
“Debtor” or “Borrower”), and BANK ONE, N.A., a national banking association with
its principal offices located in Columbus, Ohio (the “Lender”).

 


BACKGROUND


 

The following is a mutual statement by the parties of certain factual matters
which form the basis of this Agreement.

 

A.                                    Loans.  The Debtor, Pumpkin Masters
Holdings, Inc., a Delaware corporation and the sole stockholder of the Debtor,
Security Capital Corporation, a Delaware corporation, and the Lender have
entered into a Loan Agreement of even date herewith (the “Loan Agreement”)
pursuant to which the Lender has agreed (i) to lend to the Debtor the maximum
sum of up to Seven Million Dollars ($7,000,000) under a revolving line of credit
(the “Revolving Credit Commitment”) and (ii) to issue letters of credit in an
aggregate maximum amount of One Million Dollars ($1,000,000) (the “Letters of
Credit”).  The Revolving Credit Commitment is evidenced by a promissory note of
the Debtor (the “Revolving Credit Note”).  The borrowings under the Revolving
Credit Commitment are sometimes hereinafter referred to as the “Revolving Credit
Loans”.  The (i) aggregate undrawn stated amount under all Letters of Credit
outstanding at any one time plus (ii) the aggregate unpaid amount at such time
of all obligations of the Debtor then outstanding to reimburse the Lender for
amounts paid by the Lender in respect of any one or more drawings under any
Letters of Credit are sometimes referred to as the “LOC Obligations”. 
Capitalized terms used in this Security Agreement that are not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement.  

 

B.                                    Security Interest.  The Lender is willing
to make the Revolving Credit Loans to the Debtor and to issue the Letters of
Credit upon the condition that the Debtor grant to and create in favor of the
Lender security interests in certain property of the Debtor as security for (i)
the payment of the Revolving Credit Note and the LOC Obligations, (ii) the
payment of all amounts owing pursuant to this Security Agreement, the Loan
Agreement and the other Loan Documents, and (iii) the performance by the Debtor
of, and compliance with, all of the terms, covenants, conditions, stipulations
and agreements contained in this Security Agreement, the Loan Agreement, the
Revolving Credit Note and the other Loan Documents, (iv) the repayment of (a)
any amounts the Lender may advance or spend for the maintenance or preservation
of the Collateral (as defined hereinafter) and (b) any other expenditures that
the Lender may make under the provisions of this Security Agreement or for the
benefit of the Debtor, (v) all amounts owed under any modification, renewals or
extensions of any of the foregoing obligations, (vi) any and all obligations,
contingent or otherwise, whether now existing or hereafter arising, of the
Debtor to the Lender arising under or in connection with any Rate Management
Transaction, and (vii) any of the foregoing that arises

 

B-1

--------------------------------------------------------------------------------


 

after the filing of a petition by or against the Debtor under the Bankruptcy
Code, even if the obligations do not accrue because of the automatic stay under
Bankruptcy Code §362 or otherwise (collectively, the “Secured Obligations”).

 


STATEMENT OF AGREEMENT

 

For and in consideration of the Revolving Credit Loans made by the Lender to the
Debtor and the issuance of the Letters of Credit by the Lender, and intending to
be legally bound hereby, the parties hereto covenant and agree as follows:

 

Section 1.                                          Creation of Security
Interests.  As security for the Secured Obligations, the Debtor hereby agrees
that there now are or shall be duly executed and filed or recorded in all
appropriate offices all documents necessary to grant and create in favor of the
Lender a perfected security interest under the Uniform Commercial Code in and to
the following, whether now owned or hereafter acquired by the Debtor, which
security interest is hereby granted:

 

(i)                                     All Accounts of the Debtor;

 

(ii)                                  All Chattel Paper (electronic and
tangible) and contract rights of the Debtor;

 

(iii)                               All General Intangibles of the Debtor;

 

(iv)                              All Instruments of the Debtor including
promissory notes;

 

(v)                                 All machinery, Equipment, Goods, Consumer
Goods, Software embedded in Goods, Goods covered by Documents, furniture,
Fixtures and personal property of the Debtor including motor vehicles;

 

(vi)                              All Inventory of the Debtor;

 

(vii)                           All of the Debtor’s Deposit Accounts (general or
special) with and credits and other claims against the Lender;

 

(viii)                        All Investment Property of the Debtor:

 

(ix)                                All security interests held by the Debtor;

 

(x)                                   All Documents of the Debtor;

 

(xi)                                All Letter of Credit Rights of the Debtor;

 

(xii)                             All Supporting Obligations of the Debtor;

 

(xiii)                          All insurance Proceeds of or relating to any of
the foregoing;

 

(xiv)                         All Accessions and additions to, substitutions
for, and replacements of any of the foregoing; and

 

B-2

--------------------------------------------------------------------------------


 

(xv)                            All Cash and Non-cash Proceeds of the foregoing,
including without limitation the Proceeds in the Collateral Accounts (as defined
hereinafter);

 

Any term used in the Uniform Commercial Code as adopted in the State of Ohio and
not defined in this Security Agreement has the same meaning as in the Uniform
Commercial Code as adopted in the State of Ohio.  The property described in this
Section 1 is hereinafter collectively referred to as the “Collateral.”

 

Anything contained herein to the contrary notwithstanding, the Collateral shall
not include any interest of the Debtor in any contract, license, permit or
similar general intangible if the granting of a security interest therein is
prohibited by, or would cause a termination of all or any material rights of the
Debtor under, the terms of the written agreement creating or evidencing such
contract, license, permit or similar intangible; provided, further, that,
notwithstanding anything set forth in the proviso set forth above to the
contrary, to the extent not prohibited by law, the Lender shall at all times
have a security interest in all right of the Debtor to payments of money due or
to become due under any such contract, license, permit or similar general
intangible, and all proceeds thereof, and, if and when the prohibition which
prevents the granting of a security interest in such property (or would cause
such termination) is removed, terminated or otherwise becomes unenforceable as a
matter of law, the Lender will be deemed to have, and at all times to have had,
a security interest in such property and the Collateral, to the fullest extent
permitted by applicable law, will be deemed to include, and at all times to have
included, such property. 

 

Section 2.                                          Lender Has Rights and
Remedies of a Secured Party.  In addition to all rights and remedies given to
the Lender by this Security Agreement, the Lender shall have all the rights and
remedies of a secured party under the Uniform Commercial Code.

 

Section 3.                                          Provisions Applicable to the
Collateral.  The parties agree that the following provisions shall be applicable
to the Collateral during the term of this Security Agreement:

 

(a)                                  Chief Executive Offices; Books and Records.

 

(i)                                     The Debtor shall keep accurate and
complete books and records concerning the Collateral.

 

(ii)                                  The Debtor represents and warrants that,
as of the date hereof, its chief executive office is located at 1905 Sherman
Street, Denver, Colorado 80203.  The Debtor shall not move its chief executive
office except to such new location as it may establish in accordance with
paragraph (v) below.

 

(iii)                               The Debtor represents and warrants that it
is incorporated in the State of Delaware, that its exact legal name is as set
forth in the preamble to this Security Agreement and that its organizational or
charter number is 2761734.

 

(iv)                              The only original books of account and records
of the Debtor relating to all Accounts of the Debtor are, and shall continue to
be, kept at its chief executive

 

B-3

--------------------------------------------------------------------------------


 

office.  The location where such books of account and records are kept shall not
be changed except in accordance with paragraph (v) below.

 

(v)                                 The Debtor shall not establish any new
location for its chief executive office or for the place where such books of
account and records are kept until (A) it shall have given to the Lender written
notice of its intention to do so, clearly describing each such new location and
providing such other information in connection therewith as the Lender may
reasonably request, and (B) with respect to each such new location, it shall
have taken such action, satisfactory to the Lender (including without limitation
all action required by Section 4 hereof) as may be necessary to maintain the
security interest of the Lender in the Accounts granted hereunder at all times
fully perfected and in full force and effect.

 

(vi)                              The Debtor will preserve its corporate
existence and not, in one transaction or a series of related transactions, merge
into or consolidate with any other entity, or sell all or substantially all of
its assets without the prior written consent of the Lender.

 

(vii)                           The Debtor shall not change its state of
incorporation, its organizational or charter number or its legal name without
thirty (30) days prior written consent of the Lender.

 

(viii)                        The Debtor shall not invoice an account debtor or
maintain its records relating to any Account in any name other than its own
proper corporate name.

 

(b)                                  Inspection.  Upon reasonable prior notice
to the Debtor, the Lender shall have the right to review the books and records
of the Debtor concerning the Collateral and to copy the same and make excerpts
therefrom, and to inspect the Collateral, at all times during regular business
hours, so long as such inspections do not unreasonably interfere with or impede
the operations of the Debtor.

 

(c)                                  Debtor’s Right to Collect Accounts. 
Notwithstanding the security interest in the Accounts granted hereunder, the
Debtor shall have the right to collect its Accounts at its own cost and expense
until such time as the Lender shall have notified the Debtor pursuant to
paragraph (e) below that it has revoked such right.

 

(d)                                  Cash Collateral Accounts.  If any Event of
Default shall occur and be continuing, the Lender shall have the right after
notice to the Debtor to cause to be opened and maintained with the Lender one or
more non-interest bearing bank accounts in the name of the Debtor as cash
collateral accounts (herein called “Collateral Accounts”).  Upon receipt of
notice by the Debtor from the Lender that one or more Collateral Accounts have
been opened for the Debtor pursuant to this paragraph, the Debtor shall cause
all cash Proceeds collected by it to be delivered to the Lender forthwith upon
receipt, in the original form in which received, bearing such endorsements or
assignments by the Debtor as may be necessary to permit collection thereof by
the Lender, and for such purpose the Debtor hereby irrevocably authorizes and
empowers the officers and employees of the Lender to

 

B-4

--------------------------------------------------------------------------------


 

endorse and sign the name of the Debtor on all checks, drafts, money orders or
other media of payment so delivered to it and such endorsements or assignments
shall, for all purposes, be deemed to have been made by the Debtor prior to any
endorsement or assignment thereof by the Lender.  The Lender may use any
convenient or customary means for the purpose of collecting such checks, drafts,
money orders or other media of payment.  Monies in the Collateral Accounts shall
be used by the Lender to reduce the Debtor’s obligations under the Revolving
Credit Note, the Loan Agreement and this Security Agreement.  At such time as
the Secured Obligations are paid in full, the requirement that cash Proceeds be
delivered to the Lender shall terminate.

 

(e)                                  Collection of Accounts by Lender.  If any
Event of Default shall occur and be continuing, the Lender shall have the right
at any time (i) to revoke the right of the Debtor to collect its Accounts
pursuant to paragraph (c) above by written notice to the Debtor to such effect,
(ii) to take over and direct collection of the Accounts of the Debtor, (iii) to
give notice of the Lender’s security interest in the Accounts to any or all of
the account debtors or makers obligated to the Debtor thereon, (iv) to direct
such account debtors to make payment of the Accounts directly to the Lender (and
at the request of the Lender the Debtor shall indicate on all billings to
account debtors that payments thereon are to be made to the Lender), and (v) to
take control of the Accounts of the Debtor and the Proceeds thereof and to take
possession of all of the Debtor’s books and records relating thereto, with full
power and authority in the name of the Lender or of the Debtor to enforce,
collect, sue for, receive, compromise, settle and receipt for any and all of the
Accounts.  If any Account becomes evidenced by a promissory note or other
instrument for the payment of money, the Debtor shall at the Lender’s request
deliver any such instrument to the Lender duly endorsed to the order of the
Lender as additional Collateral under this Security Agreement.  It is understood
and agreed by the Debtor that the Lender shall have no liability whatsoever to
the Debtor under this paragraph (e) except for its own gross negligence or
willful misconduct.

 

(f)                                    Funds in Collateral Accounts; Control. 
All cash Proceeds received by the Lender from the Debtor pursuant to paragraph
(d) above or by the Lender directly from account debtors pursuant to paragraph
(e) above shall be deposited in the Lender’s Collateral Account as further
security for the Secured Obligations.  The Lender shall have sole dominion and
control over all funds deposited in each Collateral Account and such funds may
be withdrawn therefrom only by or at the direction of the Lender.

 

(g)                                 Account Verification.  If an Event of
Default shall occur and be continuing, the Lender may, without notice to the
Debtor, verify with any account debtor of the Debtor the status of any accounts
payable by such account debtor.  The Debtor from time to time shall execute and
deliver such instruments and take all such action as the Lender may reasonably
request in order to effectuate the purpose of this paragraph (g).

 

(h)                                 Notice of Adverse Change.  The Debtor shall
immediately notify the Lender of any material adverse change of which it has
knowledge which is reasonably likely to affect the ultimate collectibility of
any Account in excess of One Hundred Thousand Dollars ($100,000).

 

B-5

--------------------------------------------------------------------------------


 

(i)                                    Location of Tangible Personal Property. 
The Debtor represents and warrants that with respect to the items of tangible
personal property described in clauses (v) and (vi) of Section 1 of this
Security Agreement, all of such property, as of the date hereof, is located as
specified in Exhibit A attached hereto.  The Debtor shall not retain any
property at any location, other than those specified in Exhibit A, unless prior
to moving any property to such a location, the Debtor will have given five (5)
Business Days notice to the Lender. 

 

(j)                                    Sale of Assets.  Notwithstanding the
security interest in the Debtor’s property granted hereunder, the Debtor shall
have the right to sell or otherwise dispose of Collateral to the extent
permitted under Section 7.9 of the Loan Agreement, free and clear of such
security interest, but in such event such security interest shall continue in
the Proceeds of such sales.

 

Section 4.                                          Preservation and Protection
of Security Interests.  The Debtor shall faithfully preserve and protect the
Lender’s security interest in its Collateral and shall, at its own cost and
expense, cause such security interest to be perfected and continued perfected so
long as the Secured Obligations or any portion thereof is outstanding and
unpaid, and for such purpose the Debtor shall from time to time at the request
of the Lender file or record, or cause to be filed or recorded, such
instruments, documents and notices, including without limitation, financing
statements and continuation statements, as the Lender may deem necessary or
advisable from time to time in order to perfect and continue perfected said
security interests.  The Debtor shall do all such other acts and things and
shall execute and deliver all such other instruments and documents, including
without limitation further security agreements, pledges, endorsements,
assignments and notices, as the Lender may deem reasonably necessary or
advisable from time to time in order to perfect and preserve the priority of
said security interest as a perfected first lien security interest in the
Collateral prior to the rights of any other secured party or lien creditor
except as otherwise permitted herein or in the Loan Agreement.  The Lender, and
its officers, employees and authorized agents, or any of them, are hereby
irrevocably appointed the attorneys-in-fact of the Debtor to execute financing
statements or continuation statements without the Debtor’s signature appearing
thereon.

 

Section 5.                                          Application of Moneys. 
Except as otherwise provided herein, if any Event of Default shall occur and be
continuing, all moneys in all Collateral Accounts and all moneys which the
Lender shall receive upon realization of any and all Collateral may be applied
by or at the direction of the Lender in the following manner:

 

(a)                                  First, to the payment or reimbursement of
all reasonable advances, expenses and disbursements of the Lender (including,
without limitation, the reasonable fees and disbursements of its counsel and
agents) incurred in connection with the administration and enforcement of, or
the preservation of any rights under, this Security Agreement or the Loan
Agreement or in the collection of the obligations of the Debtor under the
Revolving Credit Note; and

 

(b)                                 Second, to be applied in any manner desired
by the Lender to the satisfaction of the Secured Obligations.

 

B-6

--------------------------------------------------------------------------------


 

Section 6.                                          Certain Representations and
Covenants.  The Debtor agrees, subject to its right as provided in paragraph (c)
of Section 3 hereof, from and after the date of this Security Agreement and
until payment in full of the Secured Obligations, as follows:

 

(a)                                  Title and Liens.  It has and will have good
and marketable title to the Collateral from time to time owned or acquired by
it, free and clear of all liens, encumbrances, pledges and security interests,
except such as have been granted to the Lender and such as have not been
prohibited pursuant to Section 7.2 of the Loan Agreement; and the security
interests of the Lender in the Collateral are perfected lien security interests,
prior to the rights of any other secured party or lien creditor except as
permitted by Section 7.2 of the Loan Agreement.  The Debtor shall defend its
title to the Collateral against the claims and demands of all persons
whomsoever.

 

(b)                                  Negative Pledge.  It shall not, without the
prior written consent of the Lender, (i) sell, assign or transfer any Accounts
except as otherwise permitted pursuant to Section 7.9 of the Loan Agreement,
(ii) grant or create or permit to exist any lien, encumbrance, pledge or
security interest on, or in any of the Collateral or any other personal
property, real property or fixtures of the Debtor except such as have not been
prohibited pursuant to Section 7.2 of the Loan Agreement, (iii) permit any levy
or attachment to be made against any of the Collateral that remains undischarged
or unremoved for more than sixty (60) days, or (iv) file any financing statement
with respect to any of the Collateral, except financing statements in favor of
the Lender or by lessors under true leases of personal property and similar
protective filings that do not secure indebtedness for borrowed funds, and
except such as have not been prohibited pursuant to Section 7.2 of the Loan
Agreement.

 

(c)                                  Risk of Loss; Insurance.  Risk of loss of,
damage to, or destruction of, the Collateral is on the Debtor to the extent that
the Debtor now or hereafter owns or acquires such Collateral.  If the Debtor
fails to effect and keep in full force and effect insurance covering the
Collateral in such amounts, on such terms and to such extent as is commercially
customary and reasonable for such Collateral, or fails to pay the premiums
thereon when due, the Lender may do so for the account of the Debtor and add the
cost thereof to the Secured Obligations.  The Debtor hereby assigns and sets
over unto the Lender all moneys which may become payable on account of such
insurance, including without limitation any return or unearned premiums which
may be due upon cancellation of any such insurance, and directs the insurers to
pay the Lender any amount so due; provided, however, that in the event that an
Event of Default (as defined hereinafter) has not occurred and is not then
continuing, the Debtor shall be entitled to retain and use such insurance
proceeds to repair and replace any and all damaged or destroyed machinery,
Equipment, furniture, fixtures, inventory and other personal property of Debtor
with respect to which such insurance proceeds relate.  The Lender, its officers,
employees and authorized agents are hereby irrevocably appointed the
attorneys-in-fact of the Debtor to endorse any draft or check which may be
payable to the Debtor in order to collect the proceeds of such insurance or any
return of unearned premiums.  Any balance of insurance proceeds remaining in the
possession of the Lender after payment in full of the Secured Obligations shall
be paid to the Debtor or its order. 

 

B-7

--------------------------------------------------------------------------------


 

(d)                                  Maintenance of Machinery and Equipment. 
The Debtor agrees that it will maintain the machinery and equipment which
comprises part of the Collateral in good condition, reasonable wear and tear
alone excepted, and will pay and discharge all taxes, levies and other
impositions levied thereon (except such thereof as are being contested in good
faith by appropriate proceedings diligently conducted) as well as the cost of
repairs to or maintenance of the same.  If the Debtor fails to do so, the Lender
may pay such taxes, levies or impositions and the cost of such repairs or
maintenance for the account of the Debtor and add the amount thereof to the
Secured Obligations. 

 

(e)                                  Care of Collateral by Lender.  The Lender
shall be deemed to have exercised reasonable care in the custody and
preservation of such of the Collateral as may be in the Lender’s possession if
the Lender takes such action for that purpose as the Debtor shall request in
writing, provided that such requested action shall not, in the judgment of the
Lender, impair the Lender’s security interest in such Collateral or its rights
in, or the value of, such Collateral, and provided further that such written
request is received by the Lender in sufficient time to permit the Lender to
take the requested action. 

 

Section 7.                                          Events of Default.  If any
one or more of the following events (each an “Event of Default”) shall occur and
be continuing:

 

(a)                                  The Debtor shall default in the due
observation or performance of any of the covenants or agreements of the Debtor
contained in Sections 1, 4 or 6(b) of this Security Agreement; or

 

(b)                                 The Debtor shall default in the due
observance or performance of any of the covenants or agreements of the Debtor
(other than those referred to in Section 7(a) hereof) and such default shall
continue without cure for thirty (30) days after written notice thereof shall
have been given to the Debtor by the Lender; or

 

(c)                                  An Event of Default (as that term is
defined in the Loan Agreement) shall occur and be continuing;

 

then in any such event, the Lender shall have such rights and remedies in
respect of the Collateral or any part thereof as are provided by the Uniform
Commercial Code and such other rights and remedies in respect thereof which it
may have at law or in equity or under this Security Agreement, including without
limitation the right to enter any premises where any Collateral is located and
take possession of the same without demand or notice and without prior judicial
hearing or legal proceedings, which the Debtor hereby expressly waives, and to
sell all or any portion of the Collateral at public or private sale without
prior notice to the Debtor except as otherwise required by law (and if notice is
required by law, after ten days’ prior written notice) at such place or places
and at such time or times and in such manner and upon such terms, whether for
cash or on credit, as the Lender in its sole discretion may determine.  Upon any
such sale of any of the Collateral, the Lender may, to the extent permitted by
applicable law, purchase all or any of the Collateral being sold, free from any
equity or right of redemption.  The Lender shall apply the proceeds of any such
sale and any proceeds received by the Lender from the collection of Accounts and
Proceeds to the

 

B-8

--------------------------------------------------------------------------------


 

obligations of the Debtor as provided in Section 5 hereof.  If such proceeds are
insufficient to pay the amounts required by law, the Debtor shall be liable for
any deficiency in the amount so realized from the Collateral.

 

In addition, in any such event, the Debtor shall promptly upon demand by the
Lender assemble the Collateral and make it available to the Lender at a place to
be designated by the Lender which shall be reasonably convenient to the Lender
and the Debtor.  The right of the Lender under this Section to have the
Collateral assembled and made available to it is of the essence of this Security
Agreement and the Lender may, at its election, enforce such right by a bill in
equity for specific performance.

 

The Debtor, to the extent that it has any right, title or interest in any of the
Collateral, waives and releases any right to require the Lender to collect any
of the Secured Obligations from any other of the Collateral under any theory of
marshalling of assets, or otherwise, and specifically authorizes the Lender to
apply any of the Collateral against any of the Secured Obligations in any manner
that the Lender may determine.

 

Section 8.                                          Amendments, Waivers.  The
provisions of this Security Agreement may from time to time be waived, modified
or amended only by a writing signed by each of the parties hereto.

 

Section 9.                                          Defeasance.  Upon payment in
full of the Secured Obligations, this Security Agreement shall terminate and be
of no further force and effect; and in such event, the Lender shall, at the
expense of the Debtor, redeliver and reassign the Collateral to the Debtor and
take all action necessary to terminate the security interests of the Lender in
the Collateral.  Until such time, however, this Security Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

Section 10.                                   Miscellaneous.

 

10.1                        Notices.  All notices, requests and demands to or
upon the parties hereto to be effective shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered in accordance with the provisions of Section 9.1 of the Loan
Agreement.

 

10.2                        No Implied Rights or Waivers.  No notice to or
demand on the Debtor in any case shall entitle the Debtor to any other or
further notice or demand in the same, similar and other circumstances.  Neither
any failure nor any delay on the part of the Lender in exercising any right,
power or privilege hereunder or under the Loan Agreement or the Revolving Credit
Note shall operate as a waiver thereof, nor shall a single or partial exercise
thereof preclude any other or further exercise of the same or the exercise of
any other right, power or privilege.

 

10.3                        Applicable Law.  This Security Agreement, the Loan
Agreement and the Revolving Credit Note shall be deemed to be contracts made
under and shall be construed in accordance with and governed by the laws of the
State of Ohio without giving effect to its choice of law provisions.

 

B-9

--------------------------------------------------------------------------------


 

10.4                        Counterparts.  This Security Agreement may be signed
in any number of counterparts with the same effect as if the signatures thereto
were upon the same instrument.

 

10.5                        Headings.  The headings of this Security Agreement
are inserted for convenience only and shall not be deemed to constitute a part
hereof.

 

10.6                        Severability.  Any provision of this Security
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
effecting the validity or enforceability of such provisions in any other
jurisdiction.

 

10.7                        Assignment.  This Security Agreement shall bind and
inure to the benefit of any successor or assign of the Lender and if any such
assignment is made, the Debtor shall render performance under this Security
Agreement to the assignee.  The Debtor may not assign its rights or obligations
under this Security Agreement.

 

10.8                        Entire Agreement.  This Security Agreement and
Exhibit A hereto reflect the entire understanding of the parties with respect to
the subject matter hereof and supersede all prior agreements or understandings
with respect thereto in their entirety.

 

B-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Security Agreement the day and year
first above written.

 

LENDER:

 

DEBTOR:

 

 

 

BANK ONE, N.A.

 

PUMPKIN LTD.,

 

 

  a Delaware corporation

 

 

 

 

 

 

By:

 /s/ Mark S. Slayman

 

By:

/s/ Paul A. Miller

 

Mark S. Slayman, First Vice President

 

Name:

Paul A. Miller

 

 

Title:

  Vice President

 

B-11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Locations of Tangible Personal Property

 

1.

Pumpkin Ltd.

 

1905 Sherman Street

 

Denver, CO 80203

 

 

2.

Lawrence Paper Company (aka:  Packaging Cafe)

 

2400 Lakeview Road

 

Lawrence KS 66044

 

 

3.

Advances Surface Technologies (aka:  Front Range)

 

6155 W. 54th Avenue

 

Arvada, CO 80002

 

 

4.

T-PlasTech Corporation

 

2700 S. Raritan Street

 

Englewood, CO 80110

 

Paper stock is occasionally stored (when purchased prior to pattern book
production to minimize cost increases in materials) at:

 

5.

Sterling Graphics, Inc.

 

49 Sherwood Terrace

 

Suite L

 

Lake Bluff, IL 60044

 

A small amount of raw materials are located at our manufacturer in China at:

 

6.

Wenlly’s Enterprises, Inc.

 

Rm. 302, Police Quarters

 

Zhongdeng Village, Beizha Humen

 

Dongguan City, Guangdong

 

China, PC

 

B-12

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SECURITY AGREEMENT

RE:  PATENTS TRADEMARKS AND COPYRIGHTS

 

THIS SECURITY AGREEMENT RE: PATENTS, TRADEMARKS AND COPYRIGHTS (the “Agreement”)
is made and entered into as of June 11, 2004 by and between PUMPKIN LTD., a
Delaware corporation, with a mailing address at 1905 Sherman Street, Denver,
Colorado 80203 (the “Debtor”), and BANK ONE, N.A, a national banking association
with a mailing address at 100 East Broad Street, Columbus, Ohio 43271-0171 (the
“Lender”).

 


BACKGROUND

 

The following is a mutual statement by the parties of certain factual matters
which form the basis of this Agreement.

 

A.                                    Loans.  The Debtor, Pumpkin Masters
Holdings, Inc., a Delaware corporation and the sole stockholder of the Debtor,
Security Capital Corporation, a Delaware corporation, and the Lender have
entered into a Loan Agreement of even date herewith (the “Loan Agreement”)
pursuant to which the Lender has agreed (i) to lend to the Debtor the maximum
sum of up to Seven Million Dollars ($7,000,000) under a revolving line of credit
(the “Revolving Credit Commitment”) and (ii) to issue letters of credit in an
aggregate maximum amount of One Million Dollars ($1,000,000) (the “Letters of
Credit”).  The Revolving Credit Commitment is evidenced by a promissory note
(the “Revolving Credit Note”) of the Debtor.  The borrowings under the Revolving
Credit Commitment are sometimes hereinafter referred to as the “Revolving Credit
Loans”.  The (i) aggregate undrawn stated amount under all Letters of Credit
outstanding at any one time plus (ii) the aggregate unpaid amount at such time
of all obligations of the Debtor then outstanding under and in connection with
any Letters of Credit to reimburse the Lender for amounts paid by the Lender in
respect of any one or more drawings under any Letters of Credit is sometimes
referred to as the “LOC Obligations”.  Capitalized terms used in this Agreement
that are not otherwise defined herein shall have the meanings ascribed to them
in the Loan Agreement.  

 

B.                                    Security Interest.  The Lender is willing
to make the Revolving Credit Loans to the Debtor and to issue the Letters of
Credit upon the condition that the Debtor grant to and create in favor of the
Lender security interests in certain property of the Debtor as security for (i)
the payment of the Revolving Credit Note and the LOC Obligations, (ii) the
payment of all amounts owing pursuant to this Agreement, the Loan Agreement and
the other Loan Documents, and (iii) the performance by the Debtor of, and
compliance with, all of the terms, covenants, conditions, stipulations and
agreements contained in this Agreement, the Loan Agreement, the Revolving Credit
Note and the other Loan Documents, (iv) the repayment of (a) any amounts the
Lender may advance or spend for the maintenance or preservation of the
Collateral (as defined hereinafter) and (b) any other expenditures that the
Lender may make under the provisions of this Agreement or for the benefit of the
Debtor, (v) all amounts owed under any modification, renewals or extensions of
any of the foregoing obligations, (vi) any and all obligations, contingent or
otherwise, whether now existing or hereafter arising, of the Debtor to the
Lender arising under or in connection with any Rate Management Transaction, and
(vii) any of the foregoing that arises after the filing of a petition

 

C-1

--------------------------------------------------------------------------------


 

by or against the Debtor under the Bankruptcy Code, even if the obligations do
not accrue because of the automatic stay under Bankruptcy Code §362 or otherwise
(collectively, the “Secured Obligations”).  The Debtor has determined that the
execution and delivery of this Agreement is in furtherance of its corporate
purposes and in its best interest and that it will derive substantial benefit,
whether directly or indirectly, from the execution of this Agreement, having
regard for all relevant facts and circumstances.

 

Statement of Agreement

 

For and in consideration of the Revolving Credit Loans made by the Lender to the
Debtor and the issuance of the Letters of Credit by the Lender, and intending to
be legally bound hereby, the parties hereto covenant and agree as follows:

 

Section 1.                                          Grant of Security Interest
in the Collateral; Obligations Secured.  (a) The Debtor hereby pledges and
grants to the Lender a security interest in, and acknowledges and agrees that
the Lender has and shall continue to have a continuing security interest in, any
and all right, title and interest of the Debtor, whether now existing or
hereafter acquired or arising, in and to the following:

 

(i)                                    Patents.  Patents, whether now owned or
hereafter acquired, or in which Debtor now has or hereafter acquires any rights
(the term “Patent” means and includes (A) all letters patent of the United
States of America or any other country or any political subdivision thereof, now
existing or hereafter acquired, all registrations and recordings thereof, and
all applications for letters patent of the United States of America or any other
country or any political subdivision thereof, now existing or hereafter
acquired, including without limitation registrations, recordings and
applications therefor in the United States Patent and Trademark Office or any
other country or any political subdivision thereof and (B) all reissues,
continuations, continuations-in-part or extensions thereof), including without
limitation each Patent listed on Schedule A-1 hereto, and all of the inventions
now or hereafter described and claimed in the Debtor’s Patents;

 

(ii)                                Patent Licenses.  Patent Licenses, whether
now owned or hereafter acquired, or in which the Debtor now has or hereafter
acquires any rights (the term “Patent Licenses” means and includes any written
agreement granting to any person any right to exploit, use or practice any
invention on which a Patent is owned by another person), including without
limitation each Patent License listed on Schedule A-2 hereto, and all royalties
and other sums due or to become due under or in respect of the Debtor’s Patent
Licenses, together with the right to sue for and collect all such royalties and
other sums;

 

(iii)                            Trademarks.  Trademarks, whether now owned or
hereafter acquired, or in which the Debtor now has or hereafter acquires any
rights (the term “Trademarks” means and includes (A) all trademarks, trade
names, trade styles, service marks and logos, all prints and labels on which
said trademarks, trade names, trade styles, service marks and logos have
appeared or appear and all

 

C-2

--------------------------------------------------------------------------------


 

designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, including without limitation
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States of
America, any state thereof or any other country or any political subdivision
thereof and (B) all renewals thereof), including without limitation each
Trademark application and registration listed on Schedule B-1 hereto, and all of
the goodwill of the business connected with the use of, and symbolized by, each
Trademark;

 

(iv)                               Trademark Licenses.  Trademark Licenses,
whether now owned or hereafter acquired, or in which the Debtor now has or
hereafter acquires any rights (the term “Trademark Licenses” means and includes
any written agreement granting to any person any right to use or exploit any
Trademark or Trademark registration of another person), including without
limitation the agreements described in Schedule B-2 hereto, and all of the
goodwill of the business connected with the use of, and symbolized by, each
Trademark licensed and all royalties and other sums due or to become due under
or in respect of the Debtor’s Trademark Licenses, together with the right to sue
for and collect all such royalties and other sums;

 

(v)                                   Copyrights.  Copyrights and Copyright
registrations, whether now owned or hereafter acquired, or in which the Debtor
now has or hereafter acquires any rights (the term “Copyrights” means and
includes (A) all original works of authorship fixed in any tangible medium of
expression, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including
without limitation registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States
of America, any state thereof or any other country or any political subdivision
thereof and (B) all renewals thereof), including without limitation each
Copyright registration listed on Schedule C-1 hereto;

 

(vi)                               Copyright Licenses.  Copyright Licenses,
whether now owned or hereafter acquired, or in which the Debtor now has or
hereafter acquires any rights (the term “Copyright Licenses” means and includes
any written agreement granting to any person any right to use or exploit any
Copyright or Copyright registration of another person), including without
limitation the agreements described in Schedule C-2 hereto, and all royalties
and other sums due or to become due under or in respect of the Borrower’s
Copyright Licenses, together with the right to sue for and collect all such
royalties and other sums; and

 

(vii)                           Proceeds and Products.  All proceeds and
products of the foregoing and all insurance of the foregoing and proceeds
thereof, whether now existing or hereafter arising, including without limitation
(A) any claim of the Borrower against third parties for damages by reason of
past, present or future infringement of any Patent or any Patent licensed under
any Patent License, (B)

 

C-3

--------------------------------------------------------------------------------


 

any claims by the Debtor against third parties for damages by reason of past,
present or future infringement or dilution of any Trademark or of any Trademark
licensed under any Trademark License, or for injury to the goodwill of the
business connected with the use of, or symbolized by, any Trademark or of any
Trademark licensed under any Trademark License, (C) any claim of the Debtor
against third parties for damages by reason of past, present or future
infringement of any Copyright or any Copyright licensed under any Copyright
License, and (D) any claim of the Debtor against third parties for damages by
reason of past, present or future infringement of any Copyright or any Copyright
licensed under any Copyright License, and (E) any claim by the Debtor against
third parties for damages by reason of past, present or future misappropriation
or wrongful use or disclosure of any trade secret or other property or right
described above or of any such trade secret or other property or right licensed
under any license or agreement described above, and together with the right to
sue for and collect the damages described in the immediately preceding clauses
(A), (B), (C) and (D);

 

all of the foregoing being herein sometimes referred to as the “Collateral”;
provided, however, that the Collateral described above shall not include any
interest of the Debtor in any contract, license, permit or similar general
intangible if the granting of a security interest therein is prohibited by the
terms of the written agreement creating or evidencing such contract, license,
permit or similar intangible, provided, further, that, notwithstanding anything
set forth in the proviso set forth above to the contrary, to the extent not
prohibited by law, the Lender shall at all times have a security interest in all
rights of the Debtor to payments of money due or to become due under any such
contract, license, permit or similar general intangible, and all proceeds
thereof, and, if and when the prohibition which prevents the granting of a
security interest in any such property is removed, terminated or otherwise
becomes unenforceable as a matter of law, the Lender will be deemed to have, and
at all times to have had, a security interest in such property and the
Collateral will be deemed to include, and at all times to have included, such
property; and

 

(b)                                     This Agreement, including the security
interest granted hereunder, is made and given to secure, and shall secure, the
prompt payment or performance in full when due, whether by lapse of time,
acceleration or otherwise, of the Secured Obligations.

 

Section 2.                                          Continuing Agreement;
Termination and Release.  This Agreement is made for collateral purposes only.
This Agreement shall be a continuing agreement in every respect and shall remain
in full force and effect until all of the Secured Obligations shall have been
fully paid and satisfied and all of the Lender’s obligations to provide credit
under the Loan Agreement shall have terminated. Upon such termination of this
Agreement, the Lender shall, upon the request and at the expense of the Debtor,
forthwith release, assign and transfer, without recourse, and, to the extent
applicable, deliver, against receipt and without recourse to the Lender, such of
the Collateral as may then be in the possession of the Lender and as shall not
have been sold or otherwise applied pursuant to the terms hereof to or on the
order of the Debtor. Said release, assignment, transfer and delivery shall
include an instrument in form recordable in the United States Patent and
Trademark Office and the United States Copyright Office by which

 

C-4

--------------------------------------------------------------------------------


 

the Lender shall terminate, release and, without representation, recourse or
warranty, reassign to the Debtor all rights in each Patent, Patent License,
Trademark, Trademark License, Copyright and Copyright License, including each
registration thereof and application therefor, conveyed and transferred to the
Lender pursuant to this Agreement.

 

Section 3.                                          No Release.  Nothing set
forth in this Agreement shall relieve the Debtor from the performance of any
term, covenant, condition or agreement on the Debtor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any party under or in respect of any of the Collateral or impose any obligation
on the Lender to perform or observe any such term, covenant, condition or
agreement on the Debtor’s part to be so performed or observed or impose any
liability on the Lender for any act or omission on the part of the Debtor
relative thereto or for any breach of any representation or warranty on the part
of the Debtor contained in this Agreement or under or in respect of the
Collateral or made in connection herewith or therewith.

 

Section 4.                                          [Reserved]

 

Section 5.                                          Representations and
Warranties of the Debtor.  The Debtor hereby represents and warrants to the
Lender as follows:

 

(a)                                  The Debtor is, and, as to the Collateral
acquired by it from time to time after the date hereof, the Debtor will be, the
owner or, as applicable, licensee of all the Collateral. The Debtor’s rights in
the Collateral are and shall remain free and clear of any lien, pledge, security
interest, encumbrance, assignment, collateral assignment or charge of any kind,
including without limitation any filing of, or agreement to file, a financing
statement as debtor under the Uniform Commercial Code or any similar statute,
except for the lien and security interest created by this Agreement and
Permitted Liens. The Debtor has made no previous assignment, conveyance,
transfer or agreement in conflict with the liens granted hereby. The Debtor
further represents and warrants to the Lender that Schedules A-1, A-2, B-1, B-2,
C-1 and C-2 hereto, respectively, are true and correct lists of all Patents,
Patent Licenses, and all registered Trademarks, Trademark Licenses, Copyrights
and Copyright Licenses owned or used by the Debtor as of the date hereof and
that Schedules A-1, A-2, B-1, B-2, C-1 and C-2 are true and correct in all
material respects with respect to the matters set forth therein as of the date
hereof.

 

(b)                                 The Debtor has made all necessary filings
and recordations to protect its interests in the Collateral in each case to the
extent a failure to do so could reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  The Debtor owns directly or has rights to
use all the Collateral and all rights with respect to any of the foregoing used
in or necessary for the business of the Debtor in the ordinary course as
presently conducted, except where the failure to own or have such rights would
not have a Material Adverse Effect.  The use of the Collateral and all rights
with respect to the foregoing by the Debtor does not, to the actual knowledge of
the Debtor, infringe, in any material respect, on the rights of any party, nor
has any claim of such infringement been made.

 

C-5

--------------------------------------------------------------------------------


 

(d)                                 Upon appropriate filings and the acceptance
thereof in the appropriate offices under the Uniform Commercial Code, in the
United States Patent and Trademark Office and the United States Copyright
Office, this Agreement will create a valid and duly perfected lien on and
security interest in the Collateral located in the United States of America
effective against purchasers from and creditors of the Debtor, subject to no
prior liens or encumbrances other than Permitted Liens.

 

Section 6.                                          Covenants and Agreements of
the Debtor.  The Debtor hereby covenants and agrees with the Lender as follows:

 

(a)                                  On a continuing basis, the Debtor will, at
the expense of the Debtor, subject to any prior licenses, encumbrances and
restrictions and prospective licenses, encumbrances and restrictions permitted
hereunder, make, execute, acknowledge and deliver, and file and record in the
proper filing and recording places within the United States of America, all such
instruments, including without limitation appropriate financing and continuation
statements and collateral agreements, and take all such action as may reasonably
be deemed necessary or advisable by the Lender (i) to carry out the intent and
purposes of this Agreement, (ii) to assure and confirm to the Lender the grant
or perfection of the security interest in the Collateral intended to be created
hereby, subject to no prior Liens or encumbrances other than Permitted Liens,
for the benefit of the Lender or (iii) to enable the Lender to exercise and
enforce its rights and remedies hereunder with respect to the Collateral.

 

(b)                                 Without limiting the generality of the
foregoing paragraph (a) of this Section 6, the Debtor (i) will not enter into
any agreement that would impair or conflict with the Debtor’s obligations
hereunder; (ii) will, promptly following its becoming aware thereof, notify the
Lender of (x) any final adverse determination in any proceeding in the United
States Patent and Trademark Office or the United States Copyright Office that
could reasonably be expected to have a Material Adverse Effect or (y) the
institution of any proceeding or any adverse determination in any federal,
state, local or foreign court or administrative body regarding the Debtor’s
claim of ownership in or right to use any of the Collateral, its right to
register any such Collateral or its right to keep and maintain such
registration, in each case, that could reasonably be expected to have a Material
Adverse Effect; (iii) will preserve and maintain all rights in the Collateral,
unless no longer used in the ordinary course of the Debtor’s business or no
longer deemed necessary to the Debtor’s business; (iv) will not grant or permit
to exist any lien or encumbrance upon or with respect to the Collateral or any
portion thereof except Permitted Liens and will not execute any security
agreement or financing statement covering any of the Collateral except in favor
of the Lender; (v) will not permit to lapse or become abandoned (unless no
longer used in the ordinary course of the Debtor’s business or no longer deemed
necessary to the Debtor’s business), or settle or compromise any pending or
future material litigation or material administrative proceeding with respect to
any Collateral that could reasonably be expected to have a Material Adverse
Effect without the prior written consent of the Lender (which consent shall not
be unreasonably withheld), or, except for licenses of Collateral in the ordinary

 

C-6

--------------------------------------------------------------------------------


 

course of business, contract for sale or otherwise sell, convey, assign or
dispose of, or grant any option with respect to, the Collateral or any portion
thereof, except for sales thereof otherwise permitted under the provisions of
the Loan Agreement; (vi) upon the Debtor obtaining knowledge thereof, will
promptly notify the Lender in writing of any event that could reasonably be
expected to have a Material Adverse Effect on the value of any of the
Collateral, the ability of the Debtor or the Lender to dispose of any such
Collateral or the rights and remedies of the Lender in relation thereto,
including without limitation a levy or threat of levy or any legal process
against any such Collateral that could reasonably be expected to have a Material
Adverse Effect; (vii) will diligently keep reasonable records respecting the
Collateral; (viii) hereby authorizes the Lender, in its sole discretion, to file
one or more financing or continuation statements relative to all or any part of
the Collateral without the signature of the Debtor where permitted by law (and
the Collateral Agent agrees to provide the Debtor notice after any such filing
is made pursuant to this clause (viii), provided the failure to give such notice
shall not affect the validity or enforceability of the relevant filing; (ix)
will furnish to the Lender from time to time statements and schedules further
identifying and describing the Collateral and such other materials evidencing or
reports pertaining to the Collateral as the Lender may reasonably request, all
in reasonable detail; (x) will pay when due any and all taxes, levies,
maintenance fees, charges, assessments, licenses fees and similar taxes or
impositions payable in respect of the Collateral except to the extent being
contested in good faith by appropriate proceedings which prevent the enforcement
of the matter being contested (and for which the Debtor has established adequate
reserves) and do not interfere with the business of the Debtor in the ordinary
course or unless no longer necessary to the Debtor’s business; and (xi) comply
in all material respects with all laws, rules and regulations applicable to the
Collateral.

 

(c)                                  If, before the Secured Obligations shall
have been paid and satisfied in full, the Debtor shall obtain any rights to or
become entitled to the benefit of any new patent, patent application, service
mark, trade name, trademark, trademark application, trademark registration,
copyright, copyright application, copyright registration, license renewal or
extension, or patent for any reissue, division, continuation, renewal,
extension, or continuation-in-part of any Patent or any improvement on any
Patent, the provisions of this Agreement shall automatically apply thereto and
the same shall automatically constitute Collateral and be and become subject to
the assignment, lien and security interest created hereby, as the case may be,
without further action by any party, all to the same extent and with the same
force and effect as if the same had originally been Collateral hereunder. If the
Debtor so obtains or becomes entitled to any of the rights described above which
are material, the Debtor shall promptly give written notice thereof to the
Lender. The Debtor agrees to confirm the attachment of the lien and security
interest created hereby to any such rights described above by execution of
instruments, including, but not limited to, instruments for recordation with the
United States Patent and Trademark Office and the United States Copyright
Office, in form and substance acceptable to the Lender.

 

C-7

--------------------------------------------------------------------------------


 

(d)                                 The Debtor shall promptly notify the Lender
of any future Collateral and, upon receipt of such notice by the Lender,
Schedules A-1, A-2, B-1, B-2, C-1 and C-2 hereto shall be deemed amended to
include reference to any such future Collateral.

 

(e)                                  The Debtor shall prosecute diligently
applications for the Patents, Trademarks and Copyrights now or hereafter pending
and make application on unpatented but patentable inventions and registrable but
unregistered Trademarks and Copyrights, that, in each case, in the Debtor’s
reasonable judgment would be materially beneficial to the business of the Debtor
in the ordinary course as presently, and as now contemplated will be, conducted,
file and prosecute opposition and cancellation proceedings and perform all acts
necessary to preserve and maintain all rights in the Collateral, unless as to
any Patent, Trademark or Copyright, in the reasonable judgment of the Debtor,
such Patent, Trademark or Copyright has become immaterial or obsolete to such
business of the Debtor. Any expenses incurred in connection with such actions
shall be borne by the Debtor.

 

(f)                                    The Debtor will, with respect to the
Collateral, comply with the provisions regarding insurance contained in
Section 6.7 of the Loan Agreement.

 

(g)                                 The Debtor shall not abandon any right to
file any material patent application, trademark application, service mark
application, copyright application, patent, trademark or copyright without the
prior written consent of the Lender, which consent shall not be unreasonably
withheld.

 

Section 7.                                          Supplements; Further
Assurances.  The Debtor (i) agrees that it will join with the Lender in
executing and, at its own expense, file and refile, or permit the Lender to file
and refile, such financing statements, continuation statements and other
instruments and documents (including without limitation this Agreement) in such
offices (including without limitation the United States Patent and Trademark
Office and the United States Copyright Office) as the Lender may reasonably deem
necessary or appropriate in order to perfect and preserve the rights and
interests granted to the Lender hereunder and (ii) hereby authorizes the Lender
to file and refile such instruments and documents and any other instruments or
documents related thereto without the signature of the Debtor where permitted by
law and (iii) agrees to do such further acts and things, and to execute and
deliver to the Lender such additional instruments and documents, as the Lender
may require to carry into effect the purposes of this Agreement or to better
assure and confirm unto the Lender its respective rights, powers and remedies
hereunder. All of the foregoing are to be at the sole cost of the Debtor. Any
reasonable costs of the foregoing incurred by the Lender shall be payable by the
Debtor upon demand, together with interest thereon from the date of incurrence
at the Default Rate until so paid, and shall constitute additional Secured
Obligations.

 

Section 8.                                          The Lender May Perform.  If
the Debtor fails to perform any agreement contained herein after receipt of a
written request to do so from the Lender, the Lender may itself (upon ten (10)
days’ prior written notice to the Debtor unless the Lender in good faith
determines that immediate payment or performance is reasonably necessary to
protect or preserve the Collateral), but shall not be obligated to, perform, or
cause performance of, such agreement, and

 

C-8

--------------------------------------------------------------------------------


 

the reasonable expenses of the Lender, including the reasonable fees and
expenses of its counsel, so incurred in connection therewith shall be payable by
the Debtor.

 

Section 9.                                          Remedies.  Upon the
occurrence and during the continuation of any Event of Default, the Lender shall
have, in addition to all other rights provided herein, in the Loan Agreement or
by law, the rights and remedies of a Lender under the Uniform Commercial Code,
and further the Lender may, without demand and without advertisement, notice
(except as required by law), hearing or process of law, all of which the Debtor
hereby waives, at any time or times, sell and deliver any or all of the
Collateral at public or private sale, for cash, upon credit or otherwise, at
such prices and upon such terms as the Lender deems advisable, in its sole
discretion. In addition to all other sums due the Lender hereunder, the Debtor
shall pay the Lender all reasonable costs and expenses incurred by the Lender,
including reasonable attorneys’ fees and court costs, in obtaining, liquidating
or enforcing payment of the Collateral or the Secured Obligations or in the
prosecution or defense of any action or proceeding by or against the Lender or
the Debtor concerning any matter arising out of or connected with this Agreement
or the Collateral or the Secured Obligations.

 

Without in any way limiting the foregoing, upon the occurrence and during the
continuation of any Event of Default, the Lender may to the full extent
permitted by applicable law, with ten (10) days’ prior notice to the Debtor, and
without advertisement, notice, hearing or process of law of any kind, all of
which the Debtor hereby waives, (i) exercise any and all rights as beneficial
and legal owner of the Collateral, including without limitation any and all
consensual rights and powers with respect to the Collateral and (ii) sell or
assign or grant a license to use, or cause to be sold or assigned or a license
granted to use, any or all of the Collateral or any part hereof, in each case
free of all rights and claims of the Debtor therein and thereto, but subject to
any existing licenses in the Collateral permitted under the terms of this
Agreement. In that connection, the Lender shall have the right to cause any or
all of the Collateral to be transferred of record into the name of the Lender or
its nominee as well as the right to impose (i) such limitations and restrictions
on the sale or assignment of the Collateral as the Lender may deem to be
necessary or appropriate to comply with any law, rule or regulation, whether
federal, state or local, having applicability to the sale or assignment and (ii)
requirements for any necessary governmental approvals.

 

Anything contained herein to the contrary notwithstanding, the Lender shall not
sell, assign or otherwise transfer any Trademark or Trademark License without
also transferring in connection therewith all of the business and goodwill
associated therewith.

 

Failure by the Lender to exercise any right, remedy or option under this
Agreement or any other agreement between the Debtor and the Lender or provided
by law, or delay by the Lender in exercising the same, shall not operate as a
waiver; no waiver shall be effective unless it is in writing, signed by the
party against whom such waiver is sought to be enforced and then only to the
extent specifically stated. Neither the Lender nor any party acting as attorney
for the Lender shall be liable hereunder for any acts or omissions or for any
error of judgment or mistake of fact or law other than their gross negligence or
willful misconduct. The rights and remedies of the Lender under this Agreement
shall be cumulative and not exclusive of any other right or remedy which the
Lender may have.

 

C-9

--------------------------------------------------------------------------------


 

Section 10.                                   Power of Attorney.  The Debtor
hereby irrevocably appoints the Lender, its nominee, or any other person whom
the Lender may designate as the Debtor’s attorney-in-fact, with full authority
in the place and stead of the Debtor and in the name of the Debtor, the Lender
or otherwise, upon the occurrence and during the continuation of any Event of
Default, or if the Debtor fails to perform any agreement contained herein within
ten (10) days after the Lender’s written request, then to the extent necessary
to enable the Lender to perform such agreement itself, from time to time in the
Lender’s discretion, to take any action and to execute any instrument which the
Lender may deem necessary or advisable to accomplish the purposes of this
Agreement, including without limitation to record an assignment of the Patents,
Patent Licenses, Trademarks and Trademark Licenses (provided that, in the case
of Trademarks and Trademark Licenses the business and goodwill associated
therewith are also assigned), if any, to the Lender with the United States
Patent and Trademark Office, to record an assignment of the Copyrights and
Copyright Licenses to the Lender with the United States Copyright Office, to
prosecute diligently any Patent, Trademark or Copyright or any application for
Patents, Trademarks or Copyrights pending as of the date of this Agreement or
thereafter until the Secured Obligations shall have been paid in full, to make
application on unpatented but patentable inventions and registrable but
unregistered Trademarks or Copyrights, to file and prosecute opposition and
cancellation proceedings, to do all other acts necessary or desirable to
preserve all rights in Collateral and otherwise to file any claims or take any
action or institute any proceedings which the Lender may deem necessary or
desirable to accomplish the purpose of this Agreement. The Debtor hereby
ratifies and approves all acts of any such attorney and agrees that neither the
Lender nor any such attorney will be liable for any acts or omissions nor for
any error of judgment or mistake of fact or law other than their gross
negligence or willful misconduct. The foregoing power of attorney, being coupled
with an interest, is irrevocable until the Secured Obligations have been fully
paid and satisfied.

 

Section 11.                                   Application of Proceeds.  The
proceeds and avails of the Collateral at any time received by the Lender upon
the occurrence and during the continuation of any Event of Default shall, when
received by the Lender in cash or its equivalent, be applied by or at the
direction of the Lender in the following manner:

 

(a)                                  First, to the payment or reimbursement of
all reasonable advances, expenses and disbursements of the Lender (including,
without limitation, the reasonable fees and disbursements of its counsel and
agents) incurred in connection with the administration and enforcement of, or
the preservation of any rights under, this Agreement or the Loan Agreement or in
the collection of the obligations of the Debtor under the Revolving Credit Note;
and

 

(b)                                 Second, to be applied in any manner desired
by the Lender to the satisfaction of the Secured Obligations.

 

Section 12.                                   Miscellaneous.  (a)  The Debtor
hereby indemnifies the Lender for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable costs, reasonable
expenses or disbursements (including reasonable attorneys’ fees) of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Lender, in

 

C-10

--------------------------------------------------------------------------------


 

any way relating to or arising out of, directly or indirectly, (i) the
manufacture, use or sale or other disposition of products or processes utilizing
or embodying any Collateral or (ii) any transactions contemplated hereby or any
enforcement of the terms hereof, including, but not limited to, any action of,
or failure to act by, the Lender in connection with this Agreement; provided,
however, that the Debtor shall not be liable for any of the foregoing to the
extent they arise from the gross negligence or willful misconduct of the Lender.

 

(b)                                 All communications hereunder shall be in
writing and shall be given to the relevant party, and shall be deemed to have
been made when given to the relevant party, in accordance with Section 9.1 of
the Loan Agreement.

 

(c)                                  In the event that any provision hereof
shall be deemed to be invalid by reason of the operation of any law or by reason
of the interpretation placed thereon byany court, this Agreement shall be
construed as not containing such provision, but only as to such jurisdictions
where such law or interpretation is operative, and the invalidity of such
provision shall not affect the validity of any remaining provisions hereof, and
any and all other provisions hereof which are otherwise lawful and valid shall
remain in full force and effect.

 

(d)                                 This Agreement shall be deemed to have been
made in this State of Ohio and shall be governed by and construed in accordance
with the laws of the State of Ohio, without regard to principles of conflicts of
law, except as required by mandatory provisions of law and except to the extent
that the validity or perfection of the security interest hereunder, or remedies
hereunder, in respect of any particular Collateral are governed by the laws of a
jurisdiction other than the State of Ohio.  The headings in this instrument are
for convenience of reference only and shall not limit or otherwise affect the
meaning of any provision hereof.

 

(e)                                  This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterpart
signature pages, each constituting an original, but all together one and the
same instrument.

 

(f)                                    Each of the parties hereto hereby, to the
fullest extent permitted by law, waives trial by jury in any action brought
under or in connection with this Agreement or any of the other Loan Documents.

 

C-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Debtor has caused this Agreement to be duly executed as
of the date first above written.

 

 

 

DEBTOR:

 

 

 

 

 

PUMPKIN LTD.,

 

 

  a Delaware corporation

 

 

 

 

 

 

 

 

By:

  /s/ Paul A. Miller

 

 

Name:

  Paul A. Miller

 

 

Title:

  Vice President

 

Accepted and agreed to by the Lender as of the date first above written.

 

 

 

LENDER:

 

 

 

 

 

BANK ONE, N.A.

 

 

 

 

 

By:

 /s/ Mark S. Slayman

 

 

 

Mark S. Slayman, First Vice President

 

 

STATE OF OHIO

 

)

 

 

) SS

COUNTY OF FRANKLIN

 

)

 

I, the undersigned, a Notary Public in and for said County, in the State
aforesaid, do hereby certify that Paul A. Miller, Vice President of Pumpkin
Ltd., a Delaware corporation, who is personally known to me to be the same
person whose name is subscribed to the foregoing instrument as such officer,
appeared before me this day in person and acknowledged that he signed and
delivered the said instrument as his own free and voluntary act and as the free
and voluntary act and deed of said limited liability company for the uses and
purposes therein set forth.

 

Given under my hand and notarial seal, this 2nd day of June, 2004.

 

 

 

/s/ Carol R. McCoy

 

Notary Public

(Notarial Seal)

 

 

Carol R. McCoy

 

(Type or Print Name)

 

 

My Commission Expires:

12-25-08

 

 

 

C-12

--------------------------------------------------------------------------------


 

STATE OF OHIO

 

)

 

 

) SS

COUNTY OF FRANKLIN

 

)

 

I, the undersigned, a Notary Public in and for said County, in the State
aforesaid, do hereby certify that Mark S. Slayman, First Vice President of Bank
One, N.A., a national banking association, who is personally known to me to be
the same person whose name is subscribed to the foregoing instrument as such
officer, appeared before me this day in person and acknowledged that he signed
and delivered the said instrument as his own free and voluntary act and as the
free and voluntary act and deed of said bank for the uses and purposes therein
set forth.

 

Given under my hand and notarial seal, this 4 day of June, 2004.

 

 

 

/s/ Donna L. Rippl

 

Notary Public

(Notarial Seal)

 

 

Donna L. Rippl

 

(Type or Print Name)

 

 

My Commission Expires:

6-5-08

 

 

 

C-13

--------------------------------------------------------------------------------


 

SCHEDULE A-1

 

TO SECURITY AGREEMENT

RE: PATENTS, TRADEMARKS AND COPYRIGHTS

 

U.S. Patent Numbers

and Pending U.S. Patent Application Numbers

 

Patents and Patent Applications

 

PRODUCT

 

STATUS

 

SERIAL NO.

 

PATENT
NO.

 

FILING
DATE

 

ISSUE
DATE

Pumpkin Carving Kit

 

Issued

 

91,436

 

4,828,114

 

8/31/87

 

5/9/89

Hand-Held Scraping Device (Scoop)

 

Issued

 

07/607,150

 

5,092,050

 

10/31/90

 

3/3/92

Method for Decorating Surfaces with Transfer Patterns

 

Issued

 

08/182,409

 

6,093,446

 

7/14/94

 

7/25/00

Hand-Held Drilling Tool (Candle Planter)

 

Issued

 

08/549,957

 

5,655,861

 

10/27/95

 

8/12/97

Hand-Held Cutting Tool with Fatigue Resistant Blade (Flex Saw)

 

Issued

 

08/763,529

 

5,832,615

 

12/12/96

 

11/10/98

Stencil and Kit for Transferring Images and Method Therefore (Kid’s Kit)

 

Issued

 

09/028,217

 

6,055,738

 

2/23/98

 

5/2/00

Safety Saw for Cutting Soft Materials (Kid’s Saw)

 

Issued

 

09/156,986

 

6,497,046

 

9/18/98

 

12/24/02

Illumination Device (Kid’s Candle) - Design

 

Issued

 

29/094,325

 

D427,708

 

9/30/98

 

7/4/00

Illumination Device (Kid’s Candle) - Utility

 

Issued

 

09/163,744

 

6,309,092

 

9/30/98

 

10/30/01

 

C-14

--------------------------------------------------------------------------------


 

PRODUCT

 

STATUS

 

SERIAL NO.

 

PATENT
NO.

 

FILING
DATE

 

ISSUE
DATE

Creative Art Kit for Producing and Viewing Stereoscopic Creative Art Images (3D
Glasses with Paint/Chalk)

 

Issued

 

09/190,356

 

6,266,186

 

11/12/98

 

7/24/01

Egg Cleaning and Decorating Method and Kit (Easter Kit)

 

Issued

 

09/344,475

 

6,260,480

 

6/16/99

 

7/17/01

Combination Jump Rope and Sidewalk Chalk Holder Toy

 

Issued

 

09/340,554

 

6,113,520

 

6/28/99

 

9/5/00

Method of Carving Shapes in a Pumpkin Shell (Pumpkin Punch Out Kit)

 

Issued

 

09/348,850

 

6,342,175

 

7/7/99

 

1/29/02

Inflatable Treat Bowl - Design

 

Issued

 

29/124,617

 

D452,636

 

6/8/00

 

1/1/02

Bag with Flashlight Handle (Snake Light) - Design

 

Issued

 

29/129,419

 

D456,920

 

9/15/00

 

5/7/02

Spherical Flashlight Pendant (Monster Eyeball Light) - Design

 

Issued

 

29/129,420

 

D453,702

 

9/15/00

 

2/19/02

Dome-Shaped Illumination Device (Dome Light) Design Patent - see also “Portable
Special Effects Illumination Device (UPL)” Utility Patent

 

Issued

 

29/131,028

 

D454,967

 

10/12/00

 

3/26/02

Pumpkin Decorating Kit and Method Using Light Guiding Pegs (Kid’s Fright Lights)

 

Issued

 

09/889,338

 

6,578,710

 

7/16/01

 

6/17/03

 

C-15

--------------------------------------------------------------------------------


 

PRODUCT

 

STATUS

 

SERIAL NO.

 

PATENT
NO.

 

FILING
DATE

 

ISSUE
DATE

Portable Special Effects Illumination Device {see also Design Patent for
Dome-Shaped Illumination Device (Dome Light)}

 

Issued

 

09/971,786

 

6,575,613

 

10/4/01

 

6/10/03

Piercing Tool

 

Pending

 

10/401,491

 

 

 

3/28/03

 

 

Tool Handle (Design Patent for new saw)

 

Issued

 

29/179,502

 

D483,645

 

4/9/03

 

12/16/03

Tool with Ergonomic Soft-Grip Handle

 

Pending

 

10/410,889

 

 

 

4/9/03

 

 

Pumpkin Decorating Kit and Method Using Light Guiding Pegs - Divisional
Application (Kid’s Fright Lights)

 

Pending

 

10/464,672

 

 

 

6/16/03

 

 

Garment and Garment Accessories Having Luminescent Accents and Fabrication
Method Therefor (Neon Light Costumes)

 

Pending

 

10/754,066

 

 

 

1/7/04

 

 

Piercing Tool - PCT Application

 

Pending

 

based on US Ser. No. 10/401,491

 

3/25/04

 

 

Tool with Ergonomic Soft-Grip Handle - PCT Application

 

Pending

 

based on US Ser. No. 10/410,889

 

4/7/04

 

 

 

C-16

--------------------------------------------------------------------------------


 

SCHEDULE A-2

 

TO SECURITY AGREEMENT

RE: PATENTS, TRADEMARKS AND COPYRIGHTS

 

Patent Licenses

 

LICENSOR

 

LICENSEE

 

PRODUCT

 

STATUS

 

SERIAL NO.

 

PATENT NO.

Jack Holland

 

Pumpkin Ltd.

 

Lighted Safety Bucket

 

Issued

 

09/420,470

 

6,270,233

Jack Holland

 

Pumpkin Ltd.

 

Air-powered Dancing Ghost product

 

 

 

 

 

 

Ringstone, Inc.

 

Pumpkin Ltd.

 

Scary Carries line of Trick or Treat Bags

 

Issued

 

 

 

5,348,155

Pumpkin Ltd.

 

Martha Stewart Online

 

 

 

Issued

 

 

 

4,828,114

Pumpkin Ltd.

 

Martha Stewart Online

 

 

 

Issued

 

 

 

6,342,175

Pumpkin Ltd.

 

Restoration Hardware, Inc.

 

 

 

Issued

 

 

 

6,342,175

Pumpkin Ltd.

 

Running Press

 

 

 

 

 

 

 

 

Pumpkin Ltd.

 

Paper Magic Group

 

 

 

 

 

 

 

4,828,114

Pumpkin, Ltd.

 

Paper Magic Group

 

 

 

 

 

7/14/03

 

5,092,050

 

Pumpkin Ltd. also has a non-exclusive cross-license arrangement in place with
The Seeds Corps d/b/a Concept Marketing;

 

C-17

--------------------------------------------------------------------------------


 

SCHEDULE B-1

 

TO SECURITY AGREEMENT

RE: PATENTS, TRADEMARKS AND COPYRIGHTS

 

Registered U.S. Trademarks

and Trademark Applications

 

Trademarks and Tradenames:

 

TRADEMARK

 

STATUS

 

REG. / SER.
NO.

 

IC / G&S

 

FILING
DATE

 

FIRST
USE
DATE

 

REG.
DATE

‘POWER’ TOOLS FOR PUMPKINS®

 

Registered

 

2,213,214

 

8 - pumpkin carving and lighting kit comprised of hand held tools, namely, a
saw, a scoop, and a drill, and a candle

 

2/16/96

 

7/30/98

 

12/22/98

BAREBONES® (stylized)

 

Registered

 

2,279,335

 

2 - paints for decorating pumpkins

 

8/7/98

 

12/22/97

 

9/21/99

BAREBONES® (stylized)

 

Registered

 

2,310,954

 

8 - manually operated hand tools for caring pumpkins, namely, saws and drills

 

8/7/98

 

11/12/96

 

1/25/00

Boo Bags™

 

Common Law

 

 

 

 

 

 

 

 

 

 

CARVE-O-LANTERN®

 

Registered

 

1,476,839

 

16 - kit for pumpkin carving, namely an instruction manual, patterns and hand
tools therefor

 

7/13/87

 

10/20/86

 

2/16/88

CARVE-O-LANTERN®

 

Registered

 

1,465,923

 

41 - educational services, namely, conducting classes and seminars in the field
of pumpkin sculpturing

 

3/23/87

 

10/31/86

 

11/17/87

Carving Patterns™

 

Common Law

 

 

 

 

 

 

 

 

 

 

Creepy Carries™

 

Common Law

 

 

 

 

 

 

 

 

 

 

DURASAW®

 

Registered

 

2,160,808

 

8 - hand held tools, namely, saws

 

2/16/96

 

10/14/97

 

5/26/98

EASY CARVE®

 

Registered

 

2,484,623

 

16 - Kit for pumpkin decorating, consisting of instructions, patterns, hand
tools, and a candle, all sold as a unit

 

1/21/00

 

7/2/99

 

9/4/01

Exceptional Easter™

 

Common Law

 

 

 

 

 

 

 

2000

 

 

 

C-18

--------------------------------------------------------------------------------


 

TRADEMARK

 

STATUS

 

REG. / SER.
NO.

 

IC / G&S

 

FILING
DATE

 

FIRST
USE
DATE

 

REG.
DATE

FRIGHT LIGHTS™

 

Common Law

 

 

 

 

 

 

 

2000

 

 

HALLOWEEN HARDWARE®

 

Registered

 

2,094,288

 

8 - hand held tools for carving pumpkins, namely, saws

 

2/1/96

 

4/12/95

 

9/9/97

HALLOWEEN HARDWARE®

 

Registered

 

2,094,288

 

21 - hand held tools for carving pumpkins, namely, scoops

 

2/1/96

 

4/12/95

 

9/9/97

HALLOWEEN HOST

 

Pending

 

78/361,557

 

16 - Drink coasters

21 - Charms for attachment to beverage glasses to identify drinks; food
spreaders; swizzle sticks; appetizer forks; bottle covers; reusable plastic ice
cubes; a house mark for Halloween party kitchenware and giftware

 

2/3/04

 

ITU

 

 

LANTERNS OF LIBERTY®

 

Registered

 

2,591,780

 

16 - stencils; printed instructions and ideas for carving pumpkins and for
creating holiday decorations with a patriotic theme.

 

10/16/01

 

10/16/01

 

7/9/02

LANTERNS OF LIBERTY®

 

Registered

 

2,591,780

 

42 - information services, namely providing information and ideas for carving
pumpkins and for creating holiday decorations with a patriotic theme

 

10/16/01

 

10/31/01

 

7/9/02

LIGHTS ON™

 

Pending

 

78/190,432

 

25 - Costumes

 

12/2/02

 

ITU

 

 

MELON LIGHTS FOR SUMMER NIGHTS!®

 

Registered

 

1,879,719

 

16 - kit for watermelon carving; namely , an instruction manual, patterns and
hand tools therefor

 

2/14/94

 

4/1/92

 

2/21/95

Monster Eye™

 

Common Law

 

 

 

 

 

 

 

 

 

 

Monster Sack™

 

Common Law

 

 

 

 

 

 

 

 

 

 

MONSTER SNOT™

 

Allowed

 

78/086,592

 

28 - toy and novelty pressurized dispenser of plastic stream material; plastic
stream material for use in a toy an novelty pressured dispenser

 

10/2/01

 

6/24/02

 

 

 

C-19

--------------------------------------------------------------------------------


 

TRADEMARK

 

STATUS

 

REG. / SER.
NO.

 

IC / G&S

 

FILING
DATE

 

FIRST
USE
DATE

 

REG.
DATE

OK!

 

Pending

 

78/387,834

 

028: Egg decorating kits; Easter basket stuffers

 

3/19/04

 

ITU

 

 

OK!®

 

Registered

 

2,212,466

 

16 - children’s art supplies, namely, arts and craft painting kits, chalk, and
slideable stickers

 

6/26/97

 

2/15/97

 

12/22/98

OUR KIDS

 

Pending

 

78/387,823

 

028: Egg decorating kits; Easter basket stuffers

 

3/19/04

 

ITU

 

 

OUR KIDS®

 

Registered

 

2,152,583

 

16 - children’s art supplies, namely, arts and craft painting kits, chalk, and
slideable stickers

 

6/26/97

 

2/15/97

 

4/21/98

Peek A Boos ™

 

Common Law

 

 

 

 

 

 

 

 

 

 

PRODUCT MASTERS™

 

Common Law

 

 

 

Trade name cert. filed - Colo.

 

9/14/98

 

 

 

 

PUMPKIN MASTERS/AMERICA’S PUMPKIN CARVING COMPANY & Design® (Canada)

 

Registered

 

489,994

 

Pumpkin carving and decorative products namely, saws, drills, pokers, scoops,
candles and candle holders, patterns and instructional booklets sold separately
and in kits.

 

8/23/96

 

1994

 

2/16/98

PUMPKIN MASTERS®

 

Registered

 

1,912,503

 

16 - kit for pumpkin carving, instruction manual, patterns and hand tools
therefor

 

12/20/93

 

5/16/94

 

8/15/95

PUMPKIN MASTERS® (Canada)

 

Registered

 

489,360

 

Pumpkin carving and decorative products namely, saws, drills, pokers, scoops,
candles and candle holders, patterns and instructional booklets sold separately
and in kits.

 

8/23/96

 

1994

 

2/5/98

PUMPKIN MASTERS® (United Kingdom) (stylized)

 

Registered

 

2,137,466

 

4 - Candles; wicks; candles adapted for Halloween; lubricants; fuels

 

6/28/97

 

 

 

10/9/98

 

C-20

--------------------------------------------------------------------------------


 

TRADEMARK

 

STATUS

 

REG. / SER.  NO.

 

IC / G&S

 

FILING DATE

 

FIRST USE DATE

 

REG. DATE

PUMPKIN MASTERS® (United Kingdom) (stylized)

 

Registered

 

2,137,466

 

8 - Hand tools and implements; axes; blades; razors; cleavers; cutlery; cutters;
cutting tools; cutting bars; drills; saws; pokers; scoops; drill holders; fruit
pickers; knives; machetes; files; paring knives; pincers; saw blades; saw
holders; scrapers; scraping tools; screw drivers; sharpening instruments;
spatulas; spades; swords; tongs; tweezers; slicers; shredders; wrenches; parts
and fittings for all the aforesaid goods

 

6/28/97

 

 

 

10/9/98

PUMPKIN MASTERS® (United Kingdom) (stylized)

 

Registered

 

2,137,466

 

16 - Pattern and instructional booklets; printed matter; books; publications;
stationery; parts and fittings for the aforesaid goods

 

6/28/97

 

 

 

10/9/98

PUMPKIN MASTERS® (United Kingdom) (stylized)

 

Registered

 

2,137,466

 

28 - Games; toys; playthings; candle holders; parts and fittings for the
aforesaid goods

 

6/28/97

 

 

 

10/9/98

PUMPKIN MASTERS® (United Kingdom)
Series includes:
PUMPKIN-MASTERS, PUMPKIN MASTERS, PUMPKIN-MASTER, PUMPKIN MASTER

 

Registered

 

2,136,895

 

4 - Candles; wicks; candles adapted for Halloween; lubricants; fuels

 

6/25/97

 

 

 

2/20/98

 

C-21

--------------------------------------------------------------------------------


 

TRADEMARK

 

STATUS

 

REG. / SER.  NO.

 

IC / G&S

 

FILING DATE

 

FIRST USE DATE

 

REG. DATE

PUMPKIN MASTERS® (United Kingdom)
Series includes:
PUMPKIN-MASTERS, PUMPKIN MASTERS, PUMPKIN-MASTER, PUMPKIN MASTER

 

Registered

 

2,136,895

 

8 - Hand tools and implements; axes; blades; razors; cleavers; cutlery; cutters;
cutting tools; cutting bars; drills; saws; pokers; scoops; drill holders; fruit
pickers; knives; machetes; files; paring knives; pincers; saw blades; saw
holders; scrapers; scraping tools; screw drivers; sharpening instruments;
spatulas; spades; swords; tongs; tweezers; slicers; shredders; wrenches; parts
and fittings for all the aforesaid goods

 

6/25/97

 

 

 

2/20/98

PUMPKIN MASTERS® (United Kingdom)
Series includes:
PUMPKIN-MASTERS, PUMPKIN MASTERS, PUMPKIN-MASTER, PUMPKIN MASTER

 

Registered

 

2,136,895

 

16 - Pattern and instructional booklets; printed matter; books; publications;
stationery; parts and fittings for the aforesaid goods

 

6/25/97

 

 

 

2/20/98

PUMPKIN MASTERS® (United Kingdom)
Series includes:
PUMPKIN-MASTERS, PUMPKIN MASTERS, PUMPKIN-MASTER, PUMPKIN MASTER

 

Registered

 

2,136,895

 

28 - Games; toys; playthings; candle holders; parts and fittings for the
aforesaid goods

 

6/25/97

 

 

 

2/20/98

PUMPKIN PORTRAITS®

 

Registered

 

2,611,708

 

40 - electronic imaging, scanning, digitizing, alteration, photographic computer
imaging of photographs, paintings, drawings, computer illustrations and other
visual media, photographic reproduction of portraits, in the form of carved
pumpkins

 

9/22/00

 

9/1/99

 

8/27/02

 

C-22

--------------------------------------------------------------------------------


 

TRADEMARK

 

STATUS

 

REG. / SER.  NO.

 

IC / G&S

 

FILING DATE

 

FIRST USE DATE

 

REG. DATE

PUMPKIN PORTRAITS® (Canada)

 

Allowed

 

1,096,668

 

42 - Reproducing images from photographs, paintings, drawings, computer
illustrations, and other visual media in the form of carved pumpkins

 

3/21/01

 

 

 

 

PUMPKIN PORTRAITS® (United Kingdom)

 

Pending

 

2,265,159

 

42 - Reproducing images from photographs, paintings, drawings, computer
illustrations, and other visual media in the form of carved pumpkins

 

3/22/01

 

 

 

 

PUT A NEW FACE ON HALLOWEEN®

 

Registered

 

1,477,650

 

16 - kit for pumpkin carving; namely, and instruction manual, patterns and hand
tools therefor

 

7/14/87

 

2/10/87

 

2/23/88

QUICKPattern™

 

Common Law

 

 

 

 

 

 

 

1997

 

 

SCARY CARRIES® (stylized)

 

Registered

 

2,272,369

 

16 - Halloween trick-or-treating bags

 

9/22/98

 

12/26/96

 

8/24/99

Scraper Scoop™

 

Common Law

 

 

 

 

 

 

 

1990

 

 

Sensational Shadows™

 

Common Law

 

 

 

 

 

 

 

1996

 

 

Spine Tinglers™

 

Common Law

 

 

 

 

 

 

 

2002

 

 

STAR STUDDED PUMPKINS

 

Pending

 

78/382,029

 

016: Pumpkin carving kits; tools for carving pumpkins

 

3/10/04

 

ITU

 

 

THE ORIGINAL PUMPKIN CARVER®

 

Registered

 

2,093,958

 

8 - plastic carving knife for use in carving pumpkins

 

3/28/94

 

2/14/92

 

9/9/97

THE THING YA’ FLING®

 

Registered

 

2,430,455

 

28 - Stuffed toy flying discs for playing a toss game

 

6/1/99

 

1/30/00

 

2/20/01

ZIPPY CARVE

 

Pending

 

78/289,228

 

16 - Pumpkin carving kits; tools for carving pumpkins

 

8/19/03

 

ITU

 

 

ZOJO®

 

Registered

 

2,437,613

 

28 - Toys, namely, flying discs

 

7/8/99

 

2/22/00

 

3/20/01

 

C-23

--------------------------------------------------------------------------------


 

SCHEDULE B-2

 

TO SECURITY AGREEMENT

RE: PATENTS, TRADEMARKS AND COPYRIGHTS

 

Trademark Licenses

 

 

LICENSOR

 

LICENSEE

 

TRADEMARK

 

STATUS

 

REG. / SER.
NO.

 

IC / G&S

 

FILING
DATE

Pumpkin Ltd.

 

Impel, Inc,

 

THE ORIGINAL PUMPKIN CARVER (Stylized)

 

Issued

 

2,093958

 

 

 

8/27/99

 

Pumpkin Ltd. also has a non-exclusive license arrangement with Universal Studios
dated as of October 2, 2002 in which it licenses the use of certain character
images and trademarks.

 

C-24

--------------------------------------------------------------------------------


 

SCHEDULE C-1

 

TO SECURITY AGREEMENT

RE: PATENTS, TRADEMARKS AND COPYRIGHTS

 

Registered U.S. Copyrights and Copyright Applications

 

Copyrights:

 

US Registered Copyrights

 

Registration
Number

 

Copyright Name

 

Issue Date

TX 2-053-558

 

CARVE-O-LANTERN

 

2/26/1987

TX 3-622-904

 

CARVE-O-LANTERNTM - PUMPKIN CARVING KIT

 

9/20/1993

TX 3 622 903

 

CARVE-O-LANTERNR - PUMPKIN CARVING KIT (1989)

 

9/20/1993

TX 3-750-540

 

ZIPPY CARVE INSTRUCTION BOOK

 

2/7/1994

TX 3-783-386

 

ZIPPY CARVE (PACKAGE)

 

2/7/1994

TX 4-607-692

 

CARVING FOR KIDS

 

6/23/1997

VA 1-052-479

 

EGG HEAD

 

7/10/2000

VA 1-061-067

 

BUNNY TRAILS (STENCILS (2))

 

10/18/2000

VA 1-145-120

 

LET FREEDOM SHINE

 

11/2/2001

VA 1-63-909

 

INFLATABLE TREAT BOWLS

 

4/12/2000

Vau 498-221

 

SNAKE FLASHLIGHT HANDLE ON BAG

 

4/14/2000

Vau 498-220

 

EYEBALL FLASHLIGHT

 

4/14/2000

Vau 480-843

 

SAFETY FLASHLIGHT/BEACON PENDANT

 

09/25/2000

 

C-25

--------------------------------------------------------------------------------


 

SCHEDULE C-2

 

TO SECURITY AGREEMENT

RE: PATENTS, TRADEMARKS AND COPYRIGHTS

 

Licenses Granted to Debtor of Intellectual Property Used in the Business

 

Pumpkin Ltd. also has a non-exclusive license arrangement with Universal Studios
dated as of October 2, 2002 in which it licenses the use of certain character
images and trademarks.

 

C-26

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[THIS SECURITY AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF AN
INTERCREDITOR AGREEMENT DATED AS OF JUNE 11, 2004 AMONG BANK ONE, N.A., J.H.
WHITNEY MEZZANINE FUND, L.P. AND SECURITY CAPITAL CORPORATION]

 


GUARANTOR SECURITY AGREEMENT

 

June 11, 2004

 

THIS SECURITY AGREEMENT (“Security Agreement”) is entered into as of the date
set forth above by and between [SECURITY CAPITAL CORPORATION/PUMPKIN MASTERS
HOLDINGS, INC.], a Delaware corporation (the “Guarantor”), and BANK ONE, N.A., a
national banking association with its principal offices located in Columbus,
Ohio (the “Lender”).

 


BACKGROUND

 

The following is a mutual statement by the parties of certain factual matters
which form the basis of this Agreement.

 

A.                                    Loans.  The Guarantor, Pumpkin Ltd., a
Delaware corporation (the “Borrower”), [Pumpkin Masters Holdings, Inc., a
Delaware corporation and the sole stockholder of the Borrower,/ Security Capital
Corporation, a Delaware corporation,] and the Lender have entered into a Loan
Agreement of even date herewith (the “Loan Agreement”) pursuant to which the
Lender has agreed (i) to lend to the Borrower the maximum sum of up to Seven
Million Dollars ($7,000,000) under a revolving line of credit (the “Revolving
Credit Commitment”) and (ii) to issue letters of credit in an aggregate maximum
amount of One Million Dollars ($1,000,000) (the “Letters of Credit”).  The
Revolving Credit Commitment is evidenced by a promissory note (the “Revolving
Credit Note”) of the Borrower.  The borrowings under the Revolving Credit
Commitment are sometimes hereinafter referred to as the “Revolving Credit
Loans”.  The (i) aggregate undrawn stated amount under all Letters of Credit
outstanding at any one time plus (ii) the aggregate unpaid amount at such time
of all obligations of the Borrower then outstanding under and in connection with
any Letters of Credit to reimburse the Lender for amounts paid by the Lender in
respect of any one or more drawings under any Letters of Credit is sometimes
referred to as the “LOC Obligations”.  Capitalized terms used in this Security
Agreement that are not otherwise defined herein shall have the meanings ascribed
to them in the Loan Agreement.

 

B.                                    Guaranty.  Pursuant to the terms of the
Loan Agreement, the Guarantor has entered into an Unconditional Guaranty
Agreement of even date herewith, pursuant to which the Guarantor has guaranteed
the payment and performance by the Borrower of its obligations under the Loan
Agreement, the Revolving Credit Note and other Loan Documents (the “Guaranty”).

 

C.                                    Security Interest.  The Lender is willing
to make the Revolving Credit Loans to the Borrower and to issue the Letters of
Credit upon the condition that the Guarantor grant to and create in favor of the
Lender security interests in certain property of the Guarantor as security for
(i) the

 

D-1

--------------------------------------------------------------------------------


 

payment of the Revolving Credit Note, the LOC Obligations and the Guaranty, (ii)
the payment of all amounts owing pursuant to this Security Agreement, the Loan
Agreement and the other Loan Documents, (iii) the performance by the Guarantor
of, and compliance with, all of the terms, covenants, conditions, stipulations
and agreements contained in this Security Agreement, the Loan Agreement, the
Guaranty and the other Loan Documents, (iv) the performance by the Borrower of,
and compliance with all of the terms, covenants, conditions, stipulations and
agreements contained in the Loan Agreement, the Revolving Credit Note and the
other Loan Documents; (v) the repayment of (a) any amounts the Lender may
advance or spend for the maintenance or preservation of the Collateral (as
defined hereinafter) and (b) any other expenditures that the Lender may make
under the provisions of this Security Agreement or for the benefit of the
Guarantor, (vi) all amounts owed under any modification, renewals or extensions
of any of the foregoing obligations, (vii) any and all obligations, contingent
or otherwise, whether now existing or hereafter arising, of the Borrower to the
Lender arising under or in connection with any Rate Management Transaction, and
(viii) any of the foregoing that arises after the filing of a petition by or
against the Guarantor or the Borrower under the Bankruptcy Code, even if the
obligations do not accrue because of the automatic stay under Bankruptcy Code
§362 or otherwise (collectively, the “Secured Obligations”).

 


STATEMENT OF AGREEMENT

 

For and in consideration of the Revolving Credit Loans made by the Lender to the
Borrower and the issuance of the Letters of Credit by the Lender, and intending
to be legally bound hereby, the parties hereto covenant and agree as follows:

 

Section 1.                                          Creation of Security
Interests.  As security for the Secured Obligations, the Guarantor hereby agrees
that there now are or shall be duly executed and filed or recorded in all
appropriate offices all documents necessary to grant and create in favor of the
Lender a perfected security interest under the Uniform Commercial Code in and to
the following, whether now owned or hereafter acquired by the Guarantor, which
security interest is hereby granted:

 

(i)                                     All Accounts of the Guarantor;

 

(ii)                                  All Chattel Paper (electronic and
tangible) and contract rights of the Guarantor;

 

(iii)                               All General Intangibles of the Guarantor;

 

(iv)                              All Instruments of the Guarantor including
promissory notes;

 

(v)                                 All machinery, Equipment, Goods, Consumer
Goods, Software embedded in Goods, Goods covered by Documents, furniture,
Fixtures and personal property of the Guarantor including motor vehicles;

 

(vi)                              All Inventory of the Guarantor;

 

(vii)                           All of the Guarantor’s Deposit Accounts (general
or special) with and credits and other claims against the Lender;

 

D-2

--------------------------------------------------------------------------------


 

(viii)                        All Investment Property of the Guarantor;

 

(ix)                                All security interests held by the
Guarantor;

 

(x)                                   All Documents of the Guarantor;

 

(xi)                                All Letter of Credit Rights of the
Guarantor;

 

(xii)                             All Supporting Obligations of the Guarantor;

 

(xiii)                          All insurance Proceeds of or relating to any of
the foregoing;

 

(xiv)                         All Accessions and additions to, substitutions
for, and replacements of any of the foregoing; and

 

(xv)                            All Cash and Non-cash Proceeds of the foregoing,
including without limitation the Proceeds in the Collateral Accounts (as
hereinafter defined);

 

provided, however, that no security interest in favor of the Lender is granted
in the Collateral (as defined in the Cash Collateral Pledge Agreement), in the
equity interests of WC Holdings, Inc. or Primrose Holdings, Inc. or in any
proceeds thereof.

 

Any term used in the Uniform Commercial Code as adopted in the State of Ohio and
not defined in this Security Agreement has the same meaning as in the Uniform
Commercial Code as adopted in the State of Ohio.  The property in which a
security interest in granted pursuant to this Section 1 is hereinafter
collectively referred to as the “Collateral.”

 

Anything contained herein to the contrary notwithstanding, the Collateral shall
not include any interest of the Guarantor in any contract, license, permit or
similar general intangible if the granting of a security interest therein is
prohibited by, or would cause a termination of all or any material rights of the
Guarantor under, the terms of the written agreement (the “Conflicting
Agreements”) creating or evidencing such contract, license, permit or similar
intangible; provided, further, that, notwithstanding anything set forth in the
proviso set forth above to the contrary, to the extent not prohibited by law,
the Lender shall at all times have a security interest in all right of the
Guarantor to payments of money due or to become due under any such contract,
license, permit or similar general intangible, and all proceeds thereof, and, if
and when the prohibition which prevents the granting of a security interest in
such property (or would cause such termination) is removed, terminated or
otherwise becomes unenforceable as a matter of law, the Lender will be deemed to
have, and at all times to have had, a security interest in such property and the
Collateral will be deemed to include, and at all times to have included, such
property.

 

[The Company and J. H. Whitney Mezzanine Fund, L.P., a Delaware limited
partnership (“Whitney”), entered into a certain Securities Purchase Agreement
dated January 14, 2004 (as amended from time to time as permitted under the
Intercreditor Agreement, the “Securities Purchase Agreement”), pursuant to
which, among other things, Whitney purchased a senior subordinated note of the
Guarantor of even date therewith in the original principal amount of $30,000,000
(the “Subordinated Note”).  To secure the Guarantor’s obligations under the
Securities Purchase

 

D-3

--------------------------------------------------------------------------------


 

Agreement and the Subordinated Note, the Guarantor, Whitney and the Collateral
Agent (defined below) entered into a certain Cash Collateral Pledge Agreement
dated as of January 14, 2004 among the Guarantor, as pledgor, Whitney and U.S.
Bank National Association, as collateral agent (the “Collateral Agent”), 
pursuant to which, among other things, (i) the Guarantor authorized the entire
purchase price of the Subordinated Note in the amount of $30,000,000 to be
deposited in the name of the Collateral Agent in a trust account at the offices
of U.S. Bank National Association and (ii) the Guarantor granted the Collateral
Agent for the benefit of the holders of the Subordinated Note a security
interest in such Cash Collateral Account.  In connection with the execution and
delivery of the Loan Agreement, Whitney, the Lender and SCC entered into a
certain Intercreditor Agreement of even date therewith (the “Intercreditor
Agreement”).  Notwithstanding anything herein to the contrary, as provided in
the Intercreditor Agreement, the Collateral shall not include any of the
collateral pledged by the Guarantor to the Collateral Agent pursuant to the Cash
Collateral Pledge Agreement including, without limitation, the Cash Collateral
Account, the Deposit and the Investments (each as defined in the Cash Collateral
Pledge Agreement).]

 

Section 2.                                          Lender Has Rights and
Remedies of a Secured Party.  In addition to all rights and remedies given to
the Lender by this Security Agreement, the Lender shall have all the rights and
remedies of a secured party under the Uniform Commercial Code.

 

Section 3.                                          Provisions Applicable to the
Collateral.  The parties agree that the following provisions shall be applicable
to the Collateral during the term of this Security Agreement:

 

(a)                                  Chief Executive Offices; Books and Records.

 

(i)                                     The Guarantor shall keep accurate and
complete books and records concerning the Collateral.

 

(ii)                                  The Guarantor represents and warrants
that, as of the date hereof, its chief executive office is located at Three
Pickwick Plaza, Suite 310, Greenwich, Connecticut 06930.  The Guarantor shall
not move its chief executive office except to such new location as it may
establish in accordance with paragraph (v) below.

 

(iii)                               The Guarantor represents and warrants that
it is incorporated in the State of Delaware, that its exact legal name is as set
forth in the preamble to this Security Agreement and that its organizational or
charter number is [0882372/2760890].

 

(iv)                              The only original books of account and records
of the Guarantor relating to all Accounts of the Guarantor are, and shall
continue to be, kept at its chief executive office.  The location where such
books of account and records are kept shall not be changed except in accordance
with paragraph (v) below.

 

(v)                                 The Guarantor shall not establish any new
location for its chief executive office or for the place where such books of
account and records are kept until (A) it shall have given to the Lender written
notice of its intention to do so,

 

D-4

--------------------------------------------------------------------------------


 

clearly describing each such new location and providing such other information
in connection therewith as the Lender may reasonably request, and (B), with
respect to each such new location, it shall have taken such action, satisfactory
to the Lender (including without limitation all action required by Section 4
hereof) as may be necessary to maintain the security interest of the Lender in
the Accounts granted hereunder at all times fully perfected and in full force
and effect.

 

(vi)                              The Guarantor will preserve its corporate
existence and not, in one transaction or a series of related transactions, merge
into or consolidate with any other entity, or sell all or substantially all of
its assets without the prior written consent of the Lender.

 

(vii)                           The Guarantor shall not change its state of
incorporation, its organizational or charter number or its legal name without
thirty (30) days prior written consent of the Lender.

 

(viii)                        The Guarantor shall not invoice an account debtor
or maintain its records relating to any Account in any name other than its own
proper corporate name.

 

(b)                                  Inspection.  Upon reasonable prior notice
to the Guarantor, the Lender shall have the right to review the books and
records of the Guarantor concerning the Collateral and to copy the same and make
excerpts therefrom, and to inspect the Collateral, at all times during regular
business hours, so long as such inspections do not unreasonably interfere with
or impede the operations of the Guarantor.

 

(c)                                  Guarantor’s Right to Collect Accounts. 
Notwithstanding the security interest in the Accounts granted hereunder, the
Guarantor shall have the right to collect its Accounts at its own cost and
expense until such time as the Lender shall have notified the Guarantor pursuant
to paragraph (e) below that it has revoked such right.

 

(d)                                  Cash Collateral Accounts.  If any Event of
Default (as that term is defined in the Loan Agreement) shall occur and be
continuing, the Lender shall have the right after notice to the Guarantor to
cause to be opened and maintained with the Lender one or more non-interest
bearing bank accounts in the name of the Guarantor as cash collateral accounts
(herein called “Collateral Accounts”).  Upon receipt of notice by the Guarantor
from the Lender that one or more Collateral Accounts have been opened for the
Guarantor pursuant to this paragraph, the Guarantor shall cause all cash
Proceeds collected by it to be delivered to the Lender forthwith upon receipt,
in the original form in which received, bearing such endorsements or assignments
by the Guarantor as may be necessary to permit collection thereof by the Lender,
and for such purpose the Guarantor hereby irrevocably authorizes and empowers
the officers and employees of the Lender to endorse and sign the name of the
Guarantor on all checks, drafts, money orders or other media of payment so
delivered to it and such endorsements or assignments shall, for all purposes, be
deemed to have been made by the Guarantor prior to any endorsement or assignment
thereof by the Lender.  The Lender may use any convenient or customary means for
the purpose of collecting such

 

D-5

--------------------------------------------------------------------------------


 

checks, drafts, money orders or other media of payment.  Monies in the
Collateral Accounts shall be used by the Lender to reduce the Borrower’s
obligations under the Revolving Credit Note, the Loan Agreement and this
Security Agreement.  At such time as the Secured Obligations are paid in full,
the requirement that cash Proceeds be delivered to the Lender shall terminate.

 

(e)                                  Collection of Accounts by Lender.  If any
Event of Default (as that term is defined in the Loan Agreement) shall occur and
be continuing, the Lender shall have the right at any time (i) to revoke the
right of the Guarantor to collect its Accounts pursuant to paragraph (c) above
by written notice to the Guarantor to such effect, (ii) to take over and direct
collection of the Accounts of the Guarantor, (iii) to give notice of the
Lender’s security interest in the Accounts to any or all of the account debtors
or makers obligated to the Guarantor thereon, (iv) to direct such account
debtors to make payment of the Accounts directly to the Lender (and at the
request of the Lender the Guarantor shall indicate on all billings to account
debtors that payments thereon are to be made to the Lender), and (v) to take
control of the Accounts of the Guarantor and the Proceeds thereof and to take
possession of all of the Guarantor’s books and records relating thereto, with
full power and authority in the name of the Lender or of the Guarantor to
enforce, collect, sue for, receive, compromise, settle and receipt for any and
all of the Accounts.  If any Account becomes evidenced by a promissory note or
other instrument for the payment of money, the Guarantor shall at the Lender’s
request deliver any such instrument to the Lender duly endorsed to the order of
the Lender as additional Collateral under this Security Agreement.  It is
understood and agreed by the Guarantor that the Lender shall have no liability
whatsoever to the Guarantor under this paragraph (e) except for its own gross
negligence or willful misconduct.

 

(f)                                    Funds in Collateral Accounts; Control. 
All cash Proceeds received by the Lender from the Guarantor pursuant to
paragraph (d) above or by the Lender directly from account debtors pursuant to
paragraph (e) above shall be deposited in the Lender’s Collateral Account as
further security for the Secured Obligations.  The Lender shall have sole
dominion and control over all funds deposited in each Collateral Account and
such funds may be withdrawn therefrom only by or at the direction of the Lender.

 

(g)                                 Account Verification.  If an Event of
Default shall occur and be continuing, the Lender may, without notice to the
Guarantor, verify with any account debtor of the Guarantor the status of any
accounts payable by such account debtor.  The Guarantor from time to time shall
execute and deliver such instruments and take all such action as the Lender may
reasonably request in order to effectuate the purpose of this paragraph (g).

 

(h)                                 Notice of Adverse Change.  The Guarantor
shall immediately notify the Lender of any material adverse change of which it
has knowledge which is reasonably likely to adversely affect the ultimate
collectibility of any Account in excess of $150,000.

 

(i)                                    Location of Tangible Personal Property. 
The Guarantor represents and warrants that with respect to the items of tangible
personal property described in clauses (v)  and (vi) of Section 1 of this
Security Agreement, all of such property is located, as of the

 

D-6

--------------------------------------------------------------------------------


 

date hereof, as specified in Exhibit A attached hereto.  The Guarantor shall not
retain any property at any location, other than those specified in Exhibit A,
unless prior to moving any property to such a location, the Guarantor will have
given five (5) Business Days notice to the Lender.

 

(j)                                    Sale of Assets.  Notwithstanding the
security interest in the Guarantor’s property granted hereunder, the Guarantor
shall have the right to sell or otherwise dispose of Collateral to the extent
permitted under Section 7.9 of the Loan Agreement, free and clear of such
security interest, but in such event such security interest shall continue in
the Proceeds of such sales.  For the avoidance of doubt, nothing contained in
this Agreement shall be interpreted or construed to prevent the Guarantor’s
receipt of and distribution to the Guarantor’s members of any distributions
permitted by Section 7.18 of the Loan Agreement.

 

Section 4.                                          Preservation and Protection
of Security Interests.  The Guarantor shall faithfully preserve and protect the
Lender’s security interest in its Collateral and shall, at its own cost and
expense, cause such security interest to be perfected and continued perfected so
long as the Secured Obligations or any portion thereof is outstanding and
unpaid, and for such purpose the Guarantor shall from time to time at the
request of the Lender file or record, or cause to be filed or recorded, such
instruments, documents and notices, including without limitation, financing
statements and continuation statements, as the Lender may deem necessary or
advisable from time to time in order to perfect and continue perfected said
security interests.  The Guarantor shall do all such other acts and things and
shall execute and deliver all such other instruments and documents, including
without limitation further security agreements, pledges, endorsements,
assignments and notices, as the Lender may deem reasonably necessary or
advisable from time to time in order to perfect and preserve the priority of
said security interest as a perfected first lien security interest in the
Collateral prior to the rights of any other secured party or lien creditor
except as otherwise permitted herein or in the Loan Agreement.  The Lender, and
its officers, employees and authorized agents, or any of them, are hereby
irrevocably appointed the attorneys-in-fact of the Guarantor to execute
financing statements or continuation statements without the Guarantor’s
signature appearing thereon.

 

Section 5.                                          Application of Moneys. 
Except as otherwise provided herein, if any Event of Default shall occur and be
continuing, all moneys in all Collateral Accounts and all moneys which the
Lender shall receive upon realization of any and all Collateral may be applied
by or at the direction of the Lender in the following manner:

 

(a)                                  First, to the payment or reimbursement of
all reasonable advances, expenses and disbursements of the Lender (including,
without limitation, the reasonable fees and disbursements of its counsel and
agents) incurred in connection with the administration and enforcement of, or
the preservation of any rights under, this Security Agreement or the Loan
Agreement or in the collection of the obligations of the Borrower under the
Revolving Credit Note; and

 

(b)                                 Second, to be applied in any manner desired
by the Lender to the satisfaction of the Secured Obligations.

 

D-7

--------------------------------------------------------------------------------


 

Section 6.                                          Certain Representations and
Covenants.  The Guarantor agrees, subject to its right as provided in paragraph
(c) of Section 3 hereof, from and after the date of this Security Agreement and
until payment in full of the Secured Obligations, as follows:

 

(a)                                  Title and Liens.  It has and will have good
and marketable title to the Collateral from time to time owned or acquired by
it, free and clear of all liens, encumbrances, pledges and security interests,
except such as have been granted to the Lender and such as have not been
prohibited pursuant to Section 7.2 of the Loan Agreement; and the security
interests of the Lender in the Collateral are perfected lien security interests,
prior to the rights of any other secured party or lien creditor except as
permitted by Section 7.2 of the Loan Agreement.  The Guarantor shall defend its
title to the Collateral against the claims and demands of all persons
whomsoever.

 

(b)                                  Negative Pledge.  It shall not, without the
prior written consent of the Lender, (i) sell, assign or transfer any Accounts
except as otherwise permitted pursuant to Section 7.9 of the Loan Agreement,
(ii) grant or create or permit to exist any lien, encumbrance, pledge or
security interest on, or in any of the Collateral or any other personal
property, real property or fixtures of the Guarantor except such as have not
been prohibited pursuant to Section 7.2 of the Loan Agreement, (iii) permit any
levy or attachment to be made against any of the Collateral that remains
undischarged or unremoved for more than sixty (60) days, or (iv) file any
financing statement with respect to any of the Collateral, except financing
statements in favor of the Lender or by lessors under true leases of personal
property and similar protective filings that do not secure indebtedness for
borrowed funds and except such as have not been prohibited pursuant to
Section 7.2 of the Loan Agreement.

 

(c)                                  Risk of Loss; Insurance.  Risk of loss of,
damage to, or destruction of, the Collateral is on the Guarantor to the extent
that the Guarantor now or hereafter owns or acquires such Collateral.  If the
Guarantor fails to effect and keep in full force and effect insurance covering
the Collateral in such amounts, on such terms and to such extent as is
commercially customary and reasonable for such Collateral, or fails to pay the
premiums thereon when due, the Lender may do so for the account of the Guarantor
and add the cost thereof to the Secured Obligations.  The Guarantor hereby
assigns and sets over unto the Lender all moneys which may become payable on
account of such insurance, including without limitation any returned or unearned
premiums which may be due upon cancellation of any such insurance, and directs
the insurers to pay the Lender any amount so due; provided, however, that in the
event that an Event of Default (defined below) has not occurred and is not then
continuing, the Guarantor shall be entitled to retain and use such insurance
proceeds to repair and replace any and all damaged or destroyed machinery,
Equipment, furniture, fixtures, inventory and other personal property of
Guarantor with respect to which such insurance proceeds relate.  The Lender, its
officers, employees and authorized agents are hereby irrevocably appointed the
attorneys-in-fact of the Guarantor to endorse any draft or check which may be
payable to the Guarantor in order to collect the proceeds of such insurance or
any return of unearned premiums.  Any balance of insurance proceeds remaining in
the possession of the Lender after payment in full of the Secured Obligations
shall be paid to the Guarantor or its order.

 

D-8

--------------------------------------------------------------------------------


 

(d)                                  Maintenance of Machinery and Equipment. 
The Guarantor agrees that it will maintain the machinery and equipment which
comprises part of the Collateral in good condition, reasonable wear and tear
alone excepted, and will pay and discharge all taxes, levies and other
impositions levied thereon (except such thereof as are being contested in good
faith by appropriate proceedings diligently conducted) as well as the cost of
repairs to or maintenance of the same.  If the Guarantor fails to do so, the
Lender may pay such taxes, levies or impositions and the cost of such repairs or
maintenance for the account of the Guarantor and add the amount thereof to the
Secured Obligations.

 

(e)                                  Care of Collateral by Lender.  The Lender
shall be deemed to have exercised reasonable care in the custody and
preservation of such of the Collateral as may be in the Lender’s possession if
the Lender takes such action for that purpose as the Guarantor shall request in
writing, provided that such requested action shall not, in the judgment of the
Lender, impair the Lender’s security interest in such Collateral or its rights
in, or the value of, such Collateral, and provided further that such written
request is received by the Lender in sufficient time to permit the Lender to
take the requested action.

 

Section 7.                                          Events of Default.  If any
one or more of the following events (each an “Event of Default”) shall occur and
be continuing:

 

(a)                                  The Guarantor shall default in the due
observation or performance of any of the covenants or agreements of the
Guarantor contained in Sections 1, 4 or 6(b) of this Security Agreement;

 

(b)                                 The Guarantor shall default in the due
observance or performance of any of the covenants or agreements of the Guarantor
(other than those referred to in Section 7(a) hereof) and such default shall
continue without cure for thirty (30) days after written notice thereof shall
have been given to the Guarantor by the Lender; or

 

(c)                                  An Event of Default (as that term is
defined in the Loan Agreement) shall occur and be continuing,

 

then in any such event, the Lender shall have such rights and remedies in
respect of the Collateral or any part thereof as are provided by the Uniform
Commercial Code and such other rights and remedies in respect thereof which it
may have at law or in equity or under this Security Agreement, including without
limitation the right to enter any premises where any Collateral is located and
take possession of the same without demand or notice and without prior judicial
hearing or legal proceedings, which the Guarantor hereby expressly waives, and
to sell all or any portion of the Collateral at public or private sale without
prior notice to the Guarantor except as otherwise required by law (and if notice
is required by law, after ten days’ prior written notice) at such place or
places and at such time or times and in such manner and upon such terms, whether
for cash or on credit, as the Lender in its sole discretion may determine.  Upon
any such sale of any of the Collateral, the Lender may, to the extent permitted
by applicable law, purchase all or any of the Collateral being sold, free from
any equity or right of redemption.  The Lender shall apply the proceeds of any
such sale and any proceeds received by the Lender from the collection of
Accounts and Proceeds to the obligations of the Borrower as provided in
Section 5 hereof.  If such proceeds are

 

D-9

--------------------------------------------------------------------------------


 

insufficient to pay the amounts required by law, the Guarantor shall be liable
for any deficiency in the amount so realized from the Collateral.

 

In addition, in any such event, the Guarantor shall promptly upon demand by the
Lender assemble the Collateral and make it available to the Lender at a place to
be designated by the Lender which shall be reasonably convenient to the Lender
and the Guarantor.  The right of the Lender under this Section to have the
Collateral assembled and made available to it is of the essence of this Security
Agreement and the Lender may, at its election, enforce such right by a bill in
equity for specific performance.

 

The Guarantor, to the extent that it has any right, title or interest in any of
the Collateral, waives and releases any right to require the Lender to collect
any of the Secured Obligations from any other of the Collateral under any theory
of marshalling of assets, or otherwise, and specifically authorizes the Lender
to apply any of the Collateral against any of the Secured Obligations in any
manner that the Lender may determine.

 

Section 8.                                          Amendments, Waivers.  The
provisions of this Security Agreement may from time to time be waived, modified
or amended only by a writing signed by each of the parties hereto.

 

Section 9.                                          Defeasance.  Upon payment in
full of the Secured Obligations, this Security Agreement shall terminate and be
of no further force and effect; and in such event, the Lender shall, at the
expense of the Borrower, redeliver and reassign the Collateral to the Guarantor
and take all action necessary to terminate the security interests of the Lender
in the Collateral.  Until such time, however, this Security Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

Section 10.                                   Miscellaneous.

 

10.1                        Notices.  All notices, requests and demands to or
upon the parties hereto to be effective shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered in accordance with the provisions of Section 9.1 of the Loan
Agreement.

 

10.2                        No Implied Rights or Waivers.  No notice to or
demand on the Guarantor in any case shall entitle the Guarantor to any other or
further notice or demand in the same, similar and other circumstances.  Neither
any failure nor any delay on the part of the Lender in exercising any right,
power or privilege hereunder or under the Loan Agreement or the Revolving Credit
Note shall operate as a waiver thereof, nor shall a single or partial exercise
thereof preclude any other or further exercise of the same or the exercise of
any other right, power or privilege.

 

10.3                        Applicable Law.  This Security Agreement, the Loan
Agreement and the Revolving Credit Note shall be deemed to be contracts made
under and shall be construed in accordance with and governed by the laws of the
State of Ohio without giving effect to its choice of law provisions.

 

D-10

--------------------------------------------------------------------------------


 

10.4                        Counterparts.  This Security Agreement may be signed
in any number of counterparts with the same effect as if the signatures thereto
were upon the same instrument.

 

10.5                        Headings.  The headings of this Security Agreement
are inserted for convenience only and shall not be deemed to constitute a part
hereof.

 

10.6                        Severability.  Any provision of this Security
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
effecting the validity or enforceability of such provisions in any other
jurisdiction.

 

10.7                        Assignment.  This Security Agreement shall bind and
inure to the benefit of any successor or assign of the Lender and if any such
assignment is made, the Guarantor shall render performance under this Security
Agreement to the assignee.  The Guarantor may not assign its rights or
obligations under this Security Agreement.

 

10.8                        Entire Agreement.  This Security Agreement and
Exhibit A hereto reflect the entire understanding of the parties with respect to
the subject matter hereof and supersede all prior agreements or understandings
with respect thereto in their entirety.

 

10.9                        Limitation on Recourse.  Notwithstanding anything
herein to the contrary, the Lender shall have no recourse to any assets that are
included in “Collateral” (as such term is defined in the Cash Collateral Pledge
Agreement).  The Lender shall not pursue any remedies against such assets,
whether by attachment, writ of execution or otherwise.

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Security Agreement the day and year
first above written.

 

LENDER:

 

GUARANTOR:

 

 

 

BANK ONE, N.A.

 

[SECURITY CAPITAL CORPORATION
/PUMPKIN MASTERS HOLDINGS,
INC.],

 

 

  a Delaware corporation

By:

/s/ Mark S. Slayman

 

 

 

Mark S. Slayman, First Vice President

 

 

 

 

 

By:

  /s/ Paul A. Miller

 

 

 

Name:

 Paul A. Miller

 

 

Title:

 Vice President

 

 

 

 

D-11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Locations of Tangible Personal Property

 

Three Pickwick Plaza

Suite 310

Greenwich, Connecticut 06830

 

D-12

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

STOCK PLEDGE AGREEMENT

 

THIS STOCK PLEDGE AGREEMENT (the “Agreement”) is made and entered into as of
June 11, 2004, by and between SECURITY CAPITAL CORPORATION, a Delaware
corporation, as pledgor (the “Pledgor”), and BANK ONE, N.A., a national banking
association, as pledgee (the “Lender”).

 

Background

 

The following is a mutual statement by the parties of certain factual matters
which form the basis of this Agreement and are an integral part of this
Agreement.

 

A.                                    Loans.  The Pledgor, Pumpkin Ltd., a
Delaware corporation (the “Borrower”), Pumpkin Masters Holdings, Inc., a
Delaware corporation and the sole stockholder of the Borrower (the “Company”),
and the Lender have entered into a Loan Agreement of even date herewith (the
“Loan Agreement”) pursuant to which the Lender has agreed (i) to lend to the
Borrower the maximum sum of up to Seven Million Dollars ($7,000,000) under a
revolving line of credit (the “Revolving Credit Commitment”) and (ii) to issue
letters of credit in an aggregate maximum amount of One Million Dollars
($1,000,000) (the “Letters of Credit”).  The Revolving Credit Commitment is
evidenced by a promissory note (the “Revolving Credit Note”) of the Borrower. 
The borrowings under the Revolving Credit Commitment are sometimes hereinafter
referred to as the “Revolving Credit Loans”.  The (i) aggregate undrawn stated
amount under all Letters of Credit outstanding at any one time plus (ii) the
aggregate unpaid amount at such time of all obligations of the Borrower then
outstanding under and in connection with any Letters of Credit to reimburse the
Lender for amounts paid by the Lender in respect of any one or more drawings
under any Letters of Credit is sometimes referred to as the “LOC Obligations”. 
Capitalized terms used in this Agreement that are not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement.

 

B.                                    Guaranty.  Pursuant to the terms of the
Loan Agreement, the Pledgor has entered into an Unconditional Guaranty Agreement
of even date herewith, pursuant to which the Pledgor has guaranteed the payment
and performance of the Borrower of its obligations under the Loan Agreement, the
Revolving Credit Notes and other Loan Documents (the “Guaranty”).

 

C.                                    Stock Pledge.  The Lender is willing to
make the Revolving Credit Loans to the Borrower and to issue the Letters of
Credit upon the condition that (i) the Pledgor grant to the Lender a security
interest in all of the shares of common stock (the “Shares”) in the Company
owned by the Pledgor and (ii) the Pledgor pledge and assign to the Lender all of
the stock certificates evidencing the Shares (the “Certificates”) owned by the
Pledgor.  Exhibit A, which is attached hereto and incorporated herein by this
reference, lists each Certificate held by the Pledgor and the corresponding
number of Shares represented by each such Certificate.

 

E-1-1

--------------------------------------------------------------------------------


 

Statement of Agreement

 

For and in consideration of the Revolving Credit Loans made by the Lender to the
Borrower and the issuance of the Letters of Credit by the Lender, and intending
to be legally bound hereby, the parties hereto covenant and agree as follows:

 

§1.                               Pledge.  As security for (i) the payment of
the Revolving Credit Note, the LOC Obligations and the Guaranty, (ii) the
payment of all amounts owing pursuant to this Agreement, the Loan Agreement and
the other Loan Documents, and (iii) the performance by the Borrower of, and
compliance with, all of the terms, covenants, conditions, stipulations and
agreements contained in this Agreement, the Loan Agreement, the Revolving Credit
Note and the other Loan Documents, (iv) the performance by the Pledgor of, and
compliance with, all of the terms, covenants, conditions, stipulations and
agreements contained in this Agreement, the Loan Agreement, the Guaranty and the
other Loan Documents, (v) the repayment of (a) any amounts the Lender may
advance or spend for the maintenance or preservation of the Shares, and (b) any
other expenditures that the Lender may make under the provisions of this
Agreement or for the benefit of the Pledgor, (vi) all amounts owed under any
modification, renewals or extensions of any of the foregoing obligations, (vii)
any and all obligations, contingent or otherwise, whether now existing or
hereafter arising, of the Borrower to the Lender arising under or in connection
with any Rate Management Transaction, and (vii) any of the foregoing that arises
after the filing of a petition by or against the Pledgor or the Borrower under
the Bankruptcy Code, even if the obligations do not accrue because of the
automatic stay under Bankruptcy Code §362 or otherwise (collectively, the
“Secured Obligations”), the Pledgor hereby grants to the Lender a security
interest in the Shares, together with any additions thereto and proceeds
therefrom, and hereby pledges and assigns the respective Certificates
representing the Shares to the Lender.  The Pledgor has delivered stock powers
with respect to the respective Certificates endorsed in blank (the “Stock
Powers”) to the Lender and hereby authorizes the Lender, upon the occurrence and
continuation of an Event of Default to transfer the Certificates to the Lender. 
The Lender hereby acknowledges receipt of the Certificates as security for the
Secured Obligations.  The Lender agrees not to transfer, sell, encumber or
otherwise dispose of the Shares except in accordance with the provisions of this
Agreement.

 

§2.                               Dividends and Voting Rights.  The Pledgor, as
record owner of the Shares, is entitled, prior to the occurrence and continuance
of any Event of Default and the exercise of the Lender’s rights hereunder, to
(i) retain all cash dividends paid on account of the Shares, (ii) exercise all
voting rights of the Shares, and (iii) exercise all other stockholders’ rights
and privileges attributable to the Shares other than the right of sale or other
alienation, except and unless as otherwise provided herein.

 

§3.                               Adjustment.  As additional security for the
Secured Obligations, the Pledgor hereby grants to the Lender a security interest
in all securities, money, funds or other property received by the Pledgor on
account of or in exchange for the Shares whether as a result of any share
dividend, share split, reclassification, merger or consolidation, reorganization
or otherwise, and agrees to promptly pledge and deliver such securities,
together with appropriate certificates and stock powers endorsed in blank to the
Lender.

 

E-1-2

--------------------------------------------------------------------------------


 

§4.                               Representations and Warranties of the
Pledgor.  The Pledgor represents and warrants to the Lender, which
representations and warranties shall survive the execution and delivery of this
Agreement, as follows:

 

(a)                                  The execution, delivery and performance of
this Agreement will not conflict with any order, writ, injunction or decree of
any court or arbitrator presently in effect having applicability to the Pledgor
or with any agreement to which the Pledgor is a party, which in any way
prohibits or would be violated by the execution an carrying out of this
Agreement.

 

(b)                                 The Pledgor owns the Shares free and clear
of all liens and encumbrances and, except as provided by applicable law,
including applicable securities law, there are no other restrictions on the
transfer or sale of any of the Shares, except as disclosed on the Certificates.

 

§5.                               Release of Security Interest.  Upon payment
and satisfaction in full of the Secured Obligations and termination of the
Lender’s obligations under the Loan Agreement, the Lender agrees to immediately
cancel all Stock Powers with respect to the Certificates and to release its
security in the Shares.  Upon payment and satisfaction in full of the Secured
Obligations and termination of the Lender’s obligations under the Loan
Agreement, the Lender hereby agrees to immediately deliver all of the
Certificates to the Pledgor.

 

§6.                               Default.  Upon the occurrence and continuation
of an Event of Default, the Lender shall have all rights and remedies provided
by law, including those under the Uniform Commercial Code as adopted in Ohio
(“UCC”), and may sell the Shares in any manner which is not inconsistent with
the provisions of the UCC.  The proceeds of the sale of the Shares shall first
be applied to the repayment of all amounts owing to the Lender under the Loans. 
These rights shall be in addition to other remedies now or hereafter existing at
law or in equity.  Any failure or delay by the Lender to exercise any right
hereunder shall not be construed as a waiver of the right to exercise the same
or any other right at any time.  Any proceeds remaining after the sale of the
Shares, the repayment of the Loans and payment and satisfaction in full of the
other Secured Obligations shall be paid to the Pledgor.

 

§7.                               Successors and Assigns.  Except as otherwise
expressly provided in this Agreement, the terms and provisions of this Agreement
shall bind and inure to the benefit of the respective successors and assigns of
the parties.

 

§8.                               Assignment.  The Lender may assign its rights
and obligations under this Agreement only in connection with the assignment of
the entire Loan Agreement.

 

§9.                               Agreement Complete.  This Agreement sets forth
all of the agreements, understandings, warranties, representations and other
terms of the parties with respect to the subject matter hereof.

 

§10.                        Controlling Law; Severability.  The various
provisions of this Agreement shall be construed under, and the respective rights
and obligations of the parties will be determined with reference to, the laws of
the State of Ohio.  If, and to the extent, that any court of competent

 

E-1-3

--------------------------------------------------------------------------------


 

jurisdiction holds any provision (or any part thereof) of this Agreement to be
invalid, such holding will in no way affect the validity of the remainder of
this Agreement.

 

§11.                        Construction of Agreement.  The captions at the
beginnings of the several sections of this Agreement are not part of the context
hereof but are merely labels to assist in locating and reading those sections;
and they shall be ignored in construing this Agreement.  This Agreement may be
executed in several counterparts, and each executed counterpart shall be
considered as an original of this Agreement.

 

§12.                        Limitation on Recourse.  Notwithstanding anything
herein to the contrary, the Lender shall have no recourse to any assets that are
included in “Collateral” (as such term is defined in the Cash Collateral Pledge
Agreement).  The Lender shall not pursue any remedies against such assets,
whether by attachment, writ of execution or otherwise.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

LENDER:

PLEDGOR:

 

 

BANK ONE, N.A.

SECURITY CAPITAL CORPORATION,

 

   a Delaware corporation

 

 

 

 

By:

/s/ Mark S. Slayman

 

By:

  /s/ Paul A. Miller

 

 

Mark S. Slayman, First Vice President

Name:

 Paul A. Miller

 

 

Title:

Vice President

 

 

E-1-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO

 

STOCK PLEDGE AGREEMENT

 

Holder of Record

 

Certificate Number

 

Number of Shares

 

 

 

 

 

Security Capital Corporation

 

1

 

800

 

E-1-5

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

STOCK PLEDGE AGREEMENT

 

THIS STOCK PLEDGE AGREEMENT (the “Agreement”) is made and entered into as of
June 11, 2004, by and between PUMPKIN MASTERS HOLDINGS, INC., a Delaware
corporation, as pledgor (the “Pledgor”), and BANK ONE, N.A., a national banking
association, as pledgee (the “Lender”).

 

Background

 

The following is a mutual statement by the parties of certain factual matters
which form the basis of this Agreement and are an integral part of this
Agreement.

 

A.                                    Loans.  The Pledgor, Pumpkin Ltd., a
Delaware corporation (the “Borrower”), Security Capital Corporation, a Delaware
corporation, and the Lender have entered into a Loan Agreement of even date
herewith (the “Loan Agreement”) pursuant to which the Lender has agreed (i) to
lend to the Borrower the maximum sum of up to Seven Million Dollars ($7,000,000)
under a revolving line of credit (the “Revolving Credit Commitment”) and (ii) to
issue letters of credit in an aggregate maximum amount of One Million Dollars
($1,000,000) (the “Letters of Credit”).  The Revolving Credit Commitment is
evidenced by a promissory note (the “Revolving Credit Note”) of the Borrower. 
The borrowings under the Revolving Credit Commitment are sometimes hereinafter
referred to as the “Revolving Credit Loans”.  The (i) aggregate undrawn stated
amount under all Letters of Credit outstanding at any one time plus (ii) the
aggregate unpaid amount at such time of all obligations of the Borrower then
outstanding under and in connection with any Letters of Credit to reimburse the
Lender for amounts paid by the Lender in respect of any one or more drawings
under any Letters of Credit is sometimes referred to as the “LOC Obligations”. 
Capitalized terms used in this Agreement that are not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement.

 

B.                                    Guaranty.  Pursuant to the terms of the
Loan Agreement, the Pledgor has entered into an Unconditional Guaranty Agreement
of even date herewith, pursuant to which the Pledgor has guaranteed the payment
and performance of the Borrower of its obligations under the Loan Agreement, the
Revolving Credit Notes and other Loan Documents (the “Guaranty”).

 

C.                                    Stock Pledge.  The Lender is willing to
make the Revolving Credit Loans to the Borrower and to issue the Letters of
Credit upon the condition that (i) the Pledgor grant to the Lender a security
interest in all of the shares of common stock (the “Shares”) in the Borrower
owned by the Pledgor and (ii) the Pledgor pledge and assign to the Lender all of
the stock certificates evidencing the Shares (the “Certificates”) owned by the
Pledgor.  Exhibit A, which is attached hereto and incorporated herein by this
reference, lists each Certificate held by the Pledgor and the corresponding
number of Shares represented by each such Certificate.

 

E-2-1

--------------------------------------------------------------------------------


 

Statement of Agreement

 

For and in consideration of the Revolving Credit Loans made by the Lender to the
Borrower and the issuance of the Letters of Credit by the Lender, and intending
to be legally bound hereby, the parties hereto covenant and agree as follows:

 

§1.                               Pledge.  As security for (i) the payment of
the Revolving Credit Note, the LOC Obligations and the Guaranty, (ii) the
payment of all amounts owing pursuant to this Agreement, the Loan Agreement and
the other Loan Documents, and (iii) the performance by the Borrower of, and
compliance with, all of the terms, covenants, conditions, stipulations and
agreements contained in this Agreement, the Loan Agreement, the Revolving Credit
Note and the other Loan Documents, (iv) the performance by the Pledgor of, and
compliance with, all of the terms, covenants, conditions, stipulations and
agreements contained in this Agreement, the Loan Agreement, the Guaranty and the
other Loan Documents, (v) the repayment of (a) any amounts the Lender may
advance or spend for the maintenance or preservation of the Shares, and (b) any
other expenditures that the Lender may make under the provisions of this
Agreement or for the benefit of the Pledgor, (vi) all amounts owed under any
modification, renewals or extensions of any of the foregoing obligations, (vii)
any and all obligations, contingent or otherwise, whether now existing or
hereafter arising, of the Borrower to the Lender arising under or in connection
with any Rate Management Transaction, and (vii) any of the foregoing that arises
after the filing of a petition by or against the Pledgor or the Borrower under
the Bankruptcy Code, even if the obligations do not accrue because of the
automatic stay under Bankruptcy Code §362 or otherwise (collectively, the
“Secured Obligations”), the Pledgor hereby grants to the Lender a security
interest in the Shares, together with any additions thereto and proceeds
therefrom, and hereby pledges and assigns the respective Certificates
representing the Shares to the Lender.  The Pledgor has delivered stock powers
with respect to the respective Certificates endorsed in blank (the “Stock
Powers”) to the Lender and hereby authorizes the Lender, upon the occurrence and
continuation of an Event of Default to transfer the Certificates to the Lender. 
The Lender hereby acknowledges receipt of the Certificates as security for the
Secured Obligations.  The Lender agrees not to transfer, sell, encumber or
otherwise dispose of the Shares except in accordance with the provisions of this
Agreement.

 

§2.                               Dividends and Voting Rights.  The Pledgor, as
record owner of the Shares, is entitled, prior to the occurrence and continuance
of any Event of Default and the exercise of the Lender’s rights hereunder, to
(i) retain all cash dividends paid on account of the Shares, (ii) exercise all
voting rights of the Shares, and (iii) exercise all other stockholders’ rights
and privileges attributable to the Shares other than the right of sale or other
alienation, except and unless as otherwise provided herein.

 

§3.                               Adjustment.  As additional security for the
Secured Obligations, the Pledgor hereby grants to the Lender a security interest
in all securities, money, funds or other property received by the Pledgor on
account of or in exchange for the Shares whether as a result of any share
dividend, share split, reclassification, merger or consolidation, reorganization
or otherwise, and agrees to promptly pledge and deliver such securities,
together with appropriate certificates and stock powers endorsed in blank to the
Lender.

 

E-2-2

--------------------------------------------------------------------------------


 

§4.                               Representations and Warranties of the
Pledgor.  The Pledgor represents and warrants to the Lender, which
representations and warranties shall survive the execution and delivery of this
Agreement, as follows:

 

(a)                                  The execution, delivery and performance of
this Agreement will not conflict with any order, writ, injunction or decree of
any court or arbitrator presently in effect having applicability to the Pledgor
or with any agreement to which the Pledgor is a party, which in any way
prohibits or would be violated by the execution an carrying out of this
Agreement.

 

(b)                                 The Pledgor owns the Shares free and clear
of all liens and encumbrances and, except as provided by applicable law,
including applicable securities law, there are no other restrictions on the
transfer or sale of any of the Shares, except as disclosed on the Certificates.

 

§5.                               Release of Security Interest.  Upon payment
and satisfaction in full of the Secured Obligations and termination of the
Lender’s obligations under the Loan Agreement, the Lender agrees to immediately
cancel all Stock Powers with respect to the Certificates and to release its
security in the Shares.  Upon payment and satisfaction in full of the Secured
Obligations and termination of the Lender’s obligations under the Loan
Agreement, the Lender hereby agrees to immediately deliver all of the
Certificates to the Pledgor.

 

§6.                               Default.  Upon the occurrence and continuation
of an Event of Default, the Lender shall have all rights and remedies provided
by law, including those under the Uniform Commercial Code as adopted in Ohio
(“UCC”), and may sell the Shares in any manner which is not inconsistent with
the provisions of the UCC.  The proceeds of the sale of the Shares shall first
be applied to the repayment of all amounts owing to the Lender under the
Revolving Credit Loans and the LOC Obligations.  These rights shall be in
addition to other remedies now or hereafter existing at law or in equity.  Any
failure or delay by the Lender to exercise any right hereunder shall not be
construed as a waiver of the right to exercise the same or any other right at
any time.  Any proceeds remaining after the sale of the Shares, the repayment of
the Revolving Credit Loans and the LOC Obligations and payment and satisfaction
in full of the other Secured Obligations shall be paid to the Pledgor.

 

§7.                               Successors and Assigns.  Except as otherwise
expressly provided in this Agreement, the terms and provisions of this Agreement
shall bind and inure to the benefit of the respective successors and assigns of
the parties.

 

§8.                               Assignment.  The Lender may assign its rights
and obligations under this Agreement only in connection with the assignment of
the entire Loan Agreement.

 

§9.                               Agreement Complete.  This Agreement sets forth
all of the agreements, understandings, warranties, representations and other
terms of the parties with respect to the subject matter hereof.

 

§10.                        Controlling Law; Severability.  The various
provisions of this Agreement shall be construed under, and the respective rights
and obligations of the parties will be determined with reference to, the laws of
the State of Ohio.  If, and to the extent, that any court of competent

 

E-2-3

--------------------------------------------------------------------------------


 

jurisdiction holds any provision (or any part thereof) of this Agreement to be
invalid, such holding will in no way affect the validity of the remainder of
this Agreement.

 

§11.                        Construction of Agreement.  The captions at the
beginnings of the several sections of this Agreement are not part of the context
hereof but are merely labels to assist in locating and reading those sections;
and they shall be ignored in construing this Agreement.  This Agreement may be
executed in several counterparts, and each executed counterpart shall be
considered as an original of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

LENDER:

PLEDGOR:

 

 

BANK ONE, N.A.

PUMPKIN MASTERS HOLDINGS, INC.,

 

   a Delaware corporation

 

 

 

 

By:

/s/ Mark S. Slayman

 

By:

  /s/ Paul A. Miller

 

 

Mark S. Slayman, First Vice President

Name:

 Paul A. Miller

 

 

Title:

Vice President

 

 

E-2-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO

 

STOCK PLEDGE AGREEMENT

 

Holder of Record

 

Certificate Number

 

Number of Shares

 

 

 

 

 

Pumpkin Masters Holdings, Inc.

 

1

 

855

 

E-2-5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[THIS GUARANTY IS SUBJECT TO THE TERMS AND CONDITIONS OF AN INTERCREDITOR
AGREEMENT DATED AS OF JUNE 11, 2004 AMONG BANK ONE, N.A., J.H. WHITNEY MEZZANINE
FUND, L.P. AND SECURITY CAPITAL CORPORATION]

 

UNCONDITIONAL GUARANTY AGREEMENT

 

THIS UNCONDITIONAL GUARANTY AGREEMENT (the “Guaranty”) is made and entered into
as of June 11, 2004, by and between [SECURITY CAPITAL CORPORATION/PUMPKIN
MASTERS HOLDINGS, INC.], a Delaware corporation (the “Guarantor”), and BANK ONE,
N.A., a national banking association with its principal offices located in
Columbus, Ohio (the “Lender”).

 

Background

 

The following is a mutual statement by the parties of certain factual matters
which form the basis of this Guaranty and are an integral part of this Guaranty.

 

A.                                    Loans.  The Guarantor, Pumpkin Ltd., a
Delaware corporation (the “Borrower”), [Pumpkin Masters Holdings, Inc., a
Delaware corporation and the sole stockholder of the Borrower,/Security Capital
Corporation, a Delaware corporation,] and the Lender have entered into a Loan
Agreement of even date herewith (the “Loan Agreement”) pursuant to which the
Lender has agreed (i) to lend to the Borrower the maximum sum of up to Seven
Million Dollars ($7,000,000) under a revolving line of credit (the “Revolving
Credit Commitment”) and (ii) to issue letters of credit in an aggregate maximum
amount of One Million Dollars ($1,000,000) (the “Letters of Credit”).  The
Revolving Credit Commitment is evidenced by a promissory note (the “Revolving
Credit Note”) of the Borrower.  The borrowings under the Revolving Credit
Commitment are sometimes hereinafter referred to as the “Revolving Credit
Loans”.  The (i) aggregate undrawn stated amount under all Letters of Credit
outstanding at any one time plus (ii) the aggregate unpaid amount at such time
of all obligations of the Borrower then outstanding under and in connection with
any Letters of Credit to reimburse the Lender for amounts paid by the Lender in
respect of any one or more drawings under any Letters of Credit is sometimes
referred to as the “LOC Obligations”.  Capitalized terms used in this Guaranty
that are not otherwise defined herein shall have the meanings ascribed to them
in the Loan Agreement.

 

B.                                    Guaranty.  Lender is willing to enter into
the Loan Agreement upon the condition that Guarantor execute and deliver this
Guaranty.

 

Statement of Agreement

 

Guarantor, in consideration of the premises and for the purpose of inducing
Lender to enter into the Loan Agreement, does hereby covenant and agree to and
for the benefit of Lender as follows:

 

F-1

--------------------------------------------------------------------------------


 

§1.                               Guaranty. Guarantor hereby absolutely and
unconditionally guarantees on a limited recourse basis (i) the full and prompt
payment upon demand, by acceleration or otherwise, of all amounts owing by
Borrower at any time under the Loan Agreement, the Revolving Credit Note or the
other Loan Documents (as such agreements, or any one or more of them, may be
amended, modified, extended or renewed from time to time), however created,
arising or evidenced, whether direct or indirect, absolute or contingent, and
whether now or hereafter existing (including, without limitation, the principal
of and interest on the Revolving Credit Note, the LOC Obligations, any unpaid
Commitment Fees and other unpaid fees owing to Lender by Borrower with respect
thereto), (ii) the Borrower’s performance of, and compliance with, all of the
terms, covenants, conditions, stipulations and agreements contained in the Loan
Agreement, the Revolving Credit Note and the other Loan Documents, and (iii) any
and all obligations, contingent or otherwise, whether now existing or hereafter
arising, of the Borrower to the Lender arising under or in connection with any
Rate Management Transaction (collectively, the “Obligations”).  Guarantor
further agrees to pay all reasonable expenses (including, without limitation,
reasonable attorneys’ fees and legal expenses) paid or incurred by Lender in
endeavoring to collect the Obligations or any part thereof and in enforcing this
Guaranty.

 

§2.                               Rescission or Return of Payments.  Guarantor
agrees that, if at any time all or any part of any payment theretofore applied
by Lender to any of the Obligations is or must be rescinded or returned by
Lender for any reason whatsoever (including without limitation the insolvency,
bankruptcy or reorganization of the Borrower), such Obligations shall, for the
purposes of this Guaranty, to the extent that such payment is or must be
rescinded or returned, be deemed to have continued in existence, notwithstanding
such application by Lender, and this Guaranty shall continue to be effective or
reinstated, as the case may be, as to such Obligations, all as though such
application by Lender had not been made.

 

§3.                               Unconditional Obligations.  The obligations of
Guarantor under this Guaranty are unconditional and shall not be impaired by any
action or omission to act, with or without notice to Guarantor, of Lender or any
other holder of any of the Obligations, or by reason of any other circumstance
(excepting payment in fact) which might otherwise constitute a discharge or
defense of a guarantor including specifically the right to cure any default of
Borrower in any third party.  Lender may, from time to time, at its sole
discretion and without notice to Guarantor, take any or all of the following
actions without discharging or in any way impairing any of the obligations of
Guarantor hereunder: (i) retain or obtain a security interest in any collateral
(other than the Collateral (as defined in the Cash Collateral Pledge Agreement),
equity interests in WC Holdings, Inc., equity interests in Primrose Holdings,
Inc. or the proceeds thereof) to secure any of the Obligations or any obligation
hereunder, (ii) retain or obtain the primary or secondary obligation of any
obligor or obligors, in addition to Guarantor, with respect to any of the
Obligations, (iii) extend or renew for one or more periods (whether or not
longer than the original period), alter or exchange any of the Obligations, or
release or compromise any obligation of Guarantor hereunder or any obligation of
any nature of any other obligor with respect to any of the Obligations, (iv)
release its security interest in, or surrender, release or permit any
substitution or exchange for, all or any part of any property securing any of
the Obligations or any obligation hereunder, or extend or renew for one or more
periods (whether or not longer than the original period) or release, compromise,
alter or exchange any obligations of any nature of any obligor with respect to
any such property, and

 

F-2

--------------------------------------------------------------------------------


 

(v) resort to Guarantor for payment of any of the Obligations, whether or not
Lender shall have resorted to any Collateral or other property securing any of
the Obligations or any obligation hereunder or shall have proceeded against any
other obligor primarily or secondarily obligated with respect to any of the
Obligations.

 

§4.                               Financial Statements.  Throughout the term of
this Guaranty, Guarantor shall furnish to Lender, the financial statements and
reports of Guarantor required to be delivered to Lender under Section 6.3 of the
Loan Agreement.

 

§5.                               Set-offs and Claims by Guarantor.  No set-off,
counterclaim, reduction or diminution of an obligation, or any defense of any
kind or nature (excepting payment in fact) which Guarantor has or may have
against Lender shall limit or in any way affect the obligations of Guarantor
hereunder to the extent permitted by law.

 

§6.                               Application of Payments.  Any amounts received
by Lender from whatsoever source on account of the Obligations, including
without limitation payments received from Guarantor pursuant to this Guaranty
may be applied by Lender toward the payment of such of the Obligations, and in
such order of application, as Lender may from time to time elect.

 

§7.                               Waivers.  Guarantor hereby expressly waives
diligence, presentment, protest, notice of dishonor, demand for payment or
performance, extension of time of payment or performance, notice of acceptance
of this Guaranty, and indulgences and notices of every kind under the Loan
Agreement and consents to any and all forbearances and extensions of time
thereunder and to any and all changes in the terms, covenants and conditions
thereof, and agrees that Guarantor shall not be released hereunder by any matter
or things whatsoever (excepting payment in fact) whereby Guarantor as an
absolute guarantor and surety otherwise would or might be released other than a
written release delivered by Lender.

 

§8.                               Costs and Expenses.  Guarantor agrees to pay
all the reasonable costs, expenses and fees, including all reasonable attorneys’
fees, which may be incurred by Lender in enforcing or attempting to enforce this
Guaranty following any default on the part of Guarantor hereunder, whether the
same shall be enforced by suit or otherwise.  If any such fees and expenses are
not so reimbursed, the amount thereof shall, to the extent permitted by law,
constitute indebtedness secured hereby, and in any action brought to collect
such indebtedness Lender shall be entitled to seek the recovery of such fees and
expenses in such action except as limited by law or by judicial order or
decision entered in such proceedings.

 

§9.                               Representations of Guarantor.  Guarantor
hereby represents and warrants that Guarantor has not received any promissory
note from the Borrower or entered into any other written or oral agreement with
the Borrower stating that Guarantor will be reimbursed by the Borrower if
Guarantor makes any payments under this Guaranty or any other guaranty and
further covenants that Guarantor has not received any property of the Borrower
as security for such reimbursement.  Guarantor hereby covenants and agrees that
Guarantor will not, at any time prior to the satisfaction in full of the
Obligations, accept any promissory note or enter into any written or oral
agreement with the Borrower which has the effect of requiring the Borrower to
reimburse Guarantor for any payments that Guarantor may make under this Guaranty
or any other guaranty, accept any property

 

F-3

--------------------------------------------------------------------------------


 

of the Borrower as security for any such reimbursement (whether by agreement,
under common law, or otherwise), or make any claim for the reimbursement, or any
claim that Guarantor should be subrogated to the rights of Lender or any other
creditor against the Borrower.  The waivers, representations, warranties,
covenants, and agreements contained in this paragraph and this Guaranty are for
the benefit of and may be enforced by Lender (or any other creditor) and
Borrower and their respective successors and assigns, including, without
limitation, any trustee in bankruptcy of the Borrower.

 

§10.                        Bankruptcy Action.  Guarantor agrees to repay all
monies, including but not limited to reasonable attorneys’ fees, paid by Lender
in defense of any action asserted against Lender by the Borrower, as a
debtor-in-possession, or by a trustee in bankruptcy in a proceeding brought
under 11 U.S.C. Section 547 of the United States Bankruptcy Code for the
recovery of monies received by Lender from the Borrower as a result of
Guarantor’s obligations hereunder.  Guarantor further agrees to repay any monies
paid by Lender in settlement of any such action or in satisfaction of any
judgment rendered against Lender in such an action.

 

§11.                        Excess Liabilities.  The creation or existence from
time to time of Obligations in excess of the amount evidenced by the Loan
Agreement is hereby authorized, without notice to Guarantor, and shall in no way
affect or impair the rights of Lender and the obligations of Guarantor under
this Guaranty.

 

§12.                        Assignment or Transfer of Liabilities.  Lender may,
from time to time, without notice to Guarantor, assign or transfer any or all of
the Obligations or any interest therein; and, notwithstanding any such
assignment or transfer or any subsequent assignment or transfer thereof, such
Obligations shall be and remain Obligations for the purposes of this Guaranty,
and each and every immediate and successive assignee or transferee of any of the
Obligations or of any such interest therein shall, to the extent of the interest
of such assignee or transferee in the Obligations, be entitled to the benefits
of this Guaranty to the same extent as if such assignee or transferee were the
transferor; provided, however, that, unless the Lender shall otherwise consent
in writing, Lender shall have an unimpaired right, prior and superior to that of
any such assignee or transferee, to enforce this Guaranty, for the benefit of
Lender, as to those of the Obligations which shall not have been assigned or
transferred.

 

§13.                        Events of Default.  Each of the following shall
constitute an event of default (“Event of Default”), whatever the reason for
such event and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule or regulation of any governmental or non-governmental body:

 

(a)                                  Guarantor shall default in the performance
or observance of any agreement or covenant contained in this Guaranty (other
than a covenant or agreement or default in the performance or observance of
which is elsewhere in this §13 specifically dealt with), and such default shall
continue for a period of ten (10) calendar days after written notice thereof
from Lender.

 

(b)                                 An Event of Default as defined in the Loan
Agreement.

 

F-4

--------------------------------------------------------------------------------


 

§14.                        Consequences of Event of Default.  If any Event of
Default shall have occurred and be continuing, Lender may proceed hereunder
against Guarantor and Lender shall have, in its sole discretion, the right to
proceed first and directly against Guarantor under this Guaranty without
proceeding first or concurrently against the Borrower, exhausting any other
remedies it may have (including, without limitation, any remedies under the Loan
Agreement) or without resorting to any other security held by Lender.  This is a
guaranty of payment and not of collection and Guarantor further waives any right
to require that any action first be brought against the Borrower or any other
person or party or to require that resort be had to any security.

 

§15.                        Cumulative Remedies, Delays.  No delay on the part
of Lender in the exercise of any right or remedy shall operate as a waiver
thereof, and no single or partial exercise by Lender of any right or remedy
shall preclude other or further exercise thereof or the exercise of any other
right or remedy; nor shall any modification or waiver of any of the provisions
of this Guaranty be binding upon Lender except as expressly set forth in a
writing duly signed and delivered by Lender.  No action of Lender permitted
hereunder shall in any way affect or impair the rights of Lender and the
obligations of Guarantor under this Guaranty.  For the purpose of this Guaranty,
Obligations shall include all Obligations, notwithstanding any right or power of
the Borrower or anyone else to assert any claim or defense as to the invalidity
or unenforceability of any such Obligations, and no such claim or defense shall
affect or impair the obligations of Guarantor hereunder.

 

§16.                        Subordination.  Guarantor hereby subordinates any
and all claims (except for claims relating to earned salaries and wages) which
it now has, or in the future may acquire, as a creditor of the Borrower, or any
of them, to the prior payment and satisfaction in full of this Guaranty.  If,
prior to the payment and satisfaction of this Guaranty, Guarantor would, without
reference to the provisions of this §16, be entitled to receive any payment on
account of any claim of Guarantor against the Borrower, or any of them, all such
payments shall be made instead to Lender until the Obligations have been paid
and satisfied in full, and Guarantor hereby so directs.  If Guarantor receives
any payment on account of any claim of Guarantor against the Borrower, then
Guarantor shall immediately pay the same over to Lender to be applied to the
payment or satisfaction of the Obligations, if any.  Nothing contained herein
shall, or shall be interpreted to, limited the right of the Guarantor to receive
and distribute to its members any distribution permitted by Section 7.17 of the
Loan Agreement.

 

§17.                        Notices.  Each notice, certificate, request or other
communication to be given or made in accordance with this Guaranty shall be
deemed to be made or given in accordance with the provisions of Section 9.1 of
the Loan Agreement.

 

§18.                        Amendments, Modifications, Etc.  No amendment,
modification, termination, or waiver of any provision of this Guaranty nor
consent to any departure by Guarantor therefrom, shall in any event be effective
unless the same shall be in writing and signed by Lender, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.  No notice or demand on Guarantor in any case shall
entitle Guarantor to any other or further notice or demand in similar or other
circumstances.

 

F-5

--------------------------------------------------------------------------------


 

§19.                        Applicable Law.  This Guaranty shall be deemed to be
a contract made under the laws of the State of Ohio and for all purposes shall
be governed by and construed in accordance with the laws of the State of Ohio.

 

§20.                        Severability.  Any provision of this Guaranty which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provisions in any other
jurisdiction.

 

§21.                        Counterparts.  This Guaranty may be executed
simultaneously in several counterparts, each of which shall be regarded as an
original, with the same effect as if the signatures thereto were upon the same
instrument.

 

§22.                        Merger.  This Guaranty reflects the entire
understanding of the parties with respect to its subject matter and supersedes
all prior agreements or understandings with respect thereto in their entirety.

 

§23.                        Headings.  Headings of the sections of this Guaranty
are for convenience only and shall not affect the construction of this Guaranty.

 

§24.                        Effective Date.  This Guaranty shall become
effective upon the execution, consent or acknowledgment of a counterpart hereof
by each of the parties.

 

§25.                        Confession of Judgment.  Guarantor hereby
irrevocably authorizes any attorney-at-law to appear for Guarantor in an action
on this Guaranty at any time after the Obligations or any part thereof become
due, whether by acceleration or otherwise, in any court of record in or of the
State of Ohio, or elsewhere, and to waive the issuing and service of process
against Guarantor and to confess judgment in favor of Lender against Guarantor
for the amount that may be due, with interest at the rate herein mentioned and
cost of suit, and to waive and release all errors in such proceedings and
judgment, and all petitions in error and rights of appeal from the judgment
rendered.  The foregoing warrant of attorney shall survive any judgment, and, if
any judgment be vacated for any reason, Lender nevertheless may thereafter use
the foregoing warrant of attorney to obtain an additional judgment or judgments
against the undersigned.

 

§26.                        Limitation on Recourse.  Notwithstanding anything
herein to the contrary, the Lender shall have no recourse to any assets that are
included in “Collateral” (as such term is defined in the Cash Collateral Pledge
Agreement).  The Lender shall not pursue any remedies against such assets,
whether by attachment, writ of execution or otherwise.

 

F-6

--------------------------------------------------------------------------------


 

This Guaranty has been executed and delivered by Guarantor in Franklin County,
Ohio and has been acknowledged by Lender all effective as of the date first
written above.

 

WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

 

 

[SECURITY CAPITAL CORPORATION /PUMPKIN MASTERS HOLDINGS,
INC.],
   a Delaware corporation

 

 

 

 

 

By:

/s/ Paul A. Miller

 

 

Name:

 Paul A. Miller

 

 

Title:

Vice President

 

 

 

Acknowledged and Agreed:

 

 

 

BANK ONE, N.A.

 

 

 

 

 

By:

/s/ Mark S. Slayman

 

 

 

Mark S. Slayman, First Vice President

 

 

F-7

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[Opinion of Counsel to the Borrower and the Guarantors]

 

June 11, 2004

 

Bank One, N.A.

100 East Broad Street

Columbus, Ohio 43271

 

Ladies and Gentlemen:

 

We have acted as counsel to Pumpkin Ltd., a Delaware corporation (the
“Borrower”), Security Capital Corporation, a Delaware corporation (“SCC”), and
Pumpkin Masters Holdings, Inc., a Delaware Corporation (“Pumpkin Holdings” and
collectively with SCC, the “Guarantors”), in connection with the execution and
delivery of a certain Loan Agreement dated June 11, 2004 (the “Loan Agreement”)
among the Borrower, the Guarantors and Bank One, N.A. (“Bank One”).  The Loan
Agreement contemplates, among other things, the following:

 

1.                                       A certain Revolving Credit Note of the
Borrower dated the date hereof in the amount of Seven Million Dollars
($7,000,000) (the “Revolving Credit Note”);

 

2.                                       A certain Borrower Security Agreement
dated the date hereof between the Borrower and Bank One (the “Borrower Security
Agreement”);

 

3.                                       A certain Security Agreement Re: 
Patents, Trademarks and Copyrights dated the date hereof between the Borrower
and Bank One (the “Copyright Security Agreement”) and a certain related
Copyright Collateral Agreement dated the date hereof executed by the Borrower in
favor of Bank One (the “Copyright Collateral Agreement”);

 

4.                                       A certain Guarantor Security Agreement
dated the date hereof between SCC and Bank One (the “SCC Security Agreements”);

 

5.                                       A certain Guarantor Security Agreement
dated the date hereof between Pumpkin Holdings and Bank One (the “Pumpkin
Holdings Security Agreement” and collectively with the SCC Security Agreement,
the “Guarantor Security Agreements”);

 

6.                                       A certain Stock Pledge Agreement dated
the date hereof between SCC and Bank One (the “SCC Pledge Agreement”);

 

7.                                       A certain Stock Pledge Agreement dated
the date hereof between Pumpkin Holdings and Bank One (the “Pumpkin Holdings
Pledge Agreement” and collectively with the SCC Pledge Agreement, the “Pledge
Agreements”);

 

G-1

--------------------------------------------------------------------------------


 

8.                                       A certain Unconditional Guaranty
Agreement dated the date hereof executed and delivered by SCC in favor of Bank
One (the “SCC Guaranty”);

 

9.                                       A certain Unconditional Guaranty
Agreement dated the date hereof executed and delivered by Pumpkin Holdings in
favor of Bank One (the “Pumpkin Holdings Guaranty” and collectively with the SCC
Guaranty, the “Guaranties”);

 

10.                                 A certain Intercreditor Agreement dated the
date hereof among Bank One, Whitney and SCC (the “Intercreditor Agreement”);

 

11.                                 The LaSalle Termination and Indemnification
Agreement; and

 

12.                                 Certain UCC-1 financing statements executed
and delivered by the Borrower and the Guarantor filed in various offices
(collectively, the “Financing Statements”).

 

The Loan Agreement, Borrower Security Agreement, Copyright Security Agreement,
Copyright Collateral Agreement, Guarantor Security Agreements, Pledge
Agreements, Guaranties, Intercreditor Agreement, LaSalle Termination and
Indemnification Agreement and Financing Statements are hereinafter collectively
referred to as the “Loan Documents”.  Capitalized terms used in this opinion
that are not otherwise defined herein shall have the meanings ascribed to them
in the Loan Agreement.

 

In connection with this opinion, we have reviewed the Loan Documents.  We have
investigated such questions of law, and have examined and relied upon originals,
or copies certified or otherwise identified to our satisfaction, of such
corporate documents and records of the Borrower and the Guarantors and public
records as in our judgment are necessary or appropriate to enable us to render
the opinions expressed below.  As to matters of fact (except facts constituting
legal conclusions), we have relied on certificates and other statements of
public officials and corporate officers or representatives of the Borrower and
the Guarantors, which we have no reason to believe are inaccurate, or with
respect to which our reliance would be unreasonable.

 

In rendering this opinion, we have assumed the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified or photostatic copies, the legal capacity
of all persons signing such documents other than those signing on behalf of the
Borrower and the Guarantors, the genuineness of the signatures of persons
signing all documents examined by us other than those signed on behalf of the
Borrower and the Guarantors and that all parties to the Loan Documents, other
than the Borrower and the Guarantors, are in compliance with all of their
obligations and undertakings arising under the Loan Documents.

 

Based on the foregoing, we are of the opinion that:

 

(a)                                  Each of the Borrower and the Guarantors is
a corporation duly incorporated, validly existing and in good standing under the
laws of the state of Delaware.  Each of the Borrower and the Guarantors has all
requisite corporate power and authority to own and operate its properties, to
carry on its business as now conducted, and to execute and deliver and to
perform all of its obligations under the Loan Documents.  The certificates of

 

G-2

--------------------------------------------------------------------------------


 

incorporation and the bylaws of each of the Borrower and the Guarantors
constitute the legal, valid and binding obligations of the respective Borrower
and Guarantors enforceable against them in accordance with their respective
terms.

 

(b)                                 Each of the Borrower and the Guarantors is
duly qualified or licensed and in good standing as a foreign limited liability
company duly authorized to do business in Colorado and each other jurisdiction
in which the character of the properties owned or leased or the nature of the
activities conducted makes such qualification or licensing necessary and in
which the failure to be so qualified or licensed would have a materially adverse
effect on the conduct of the business of the Borrower or any Guarantor, as
applicable.

 

(c)                                  The execution, delivery and performance by
the Borrower and the Guarantors of the Loan Documents has been duly authorized
by all necessary corporate actions.

 

(d)                                 The execution, delivery and performance by
the Borrower and the Guarantors of the Loan Documents do not and will not result
in any violation of, be in conflict with or constitute a default under, the
certificate of incorporation or regulations of the Borrower or any Guarantor, or
of any agreement or instrument known to us to which the Borrower or any
Guarantor is a party or by which the Borrower or any Guarantor is bound, or, to
our knowledge, any order, writ, injunction, judgment, decree, statute, or
governmental rule or regulation applicable to the Borrower or any Guarantor or
by which the Borrower or any Guarantor is bound.

 

(e)                                  To our knowledge, no authorization,
consent, approval, license or exemption by, or filing or registration with, any
domestic court or governmental department, commission, board, bureau, agency or
instrumentality, is or will be necessary to the valid execution, delivery or
performance by the Borrower or any Guarantor of the Loan Documents, other than
filings necessary to perfect security interests or other liens under the Loan
Documents.

 

(f)                                    The Loan Documents have been duly
executed and delivered by the Borrower and the Guarantors and are the valid and
binding obligations of the Borrower and the Guarantors enforceable against each
of them in accordance with their respective terms and applicable law, except to
the extent that enforceability may be limited by bankruptcy, insolvency,
reorganization, rehabilitation, moratorium, or other similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity, and
except that the availability of equitable remedies, including specific
performance, is subject to the discretion of the court before which any
proceedings therefor may be brought.

 

(g)                                 To our knowledge, there is no court action,
other proceedings or investigations pending or threatened which question the
validity of the Loan Documents or any action taken or to be taken, pursuant
thereto or which might result, either separately or in the aggregate, in any
material adverse change in the businesses or operations of the Borrower or any
Guarantor.

 

G-3

--------------------------------------------------------------------------------


 

(h)                                 Each of the Borrower Security Agreement, the
Guarantor Security Agreements, the Pledge Agreements and the Copyright Security
Agreement creates a valid security interest in the right, title and interest of
the Borrower and the Guarantors, as applicable, in the Collateral or Shares, as
applicable, as defined in the respective Borrower Security Agreement, Guarantor
Security Agreements, Pledge Agreements and Leasehold Mortgage. Upon the filing
of the Financing Statements in the appropriate filings offices, Bank One shall
have a valid and perfected security interest in the items of collateral, as
defined in the Borrower Security Agreement, the Guarantor Security Agreements,
the Pledge Agreements, the Copyright Security Agreement and the Leasehold
Mortgage, to the extent that such perfection may be obtained by filing financing
statements in the States of Delaware and Colorado.

 

(i)                                     The Copyright Security Agreement creates
a valid security interest in the right, title and interests of the Borrower in
the Collateral, as that term is defined in the Copyright Security Agreement. 
Recordation of the Copyright Security Agreement in the United States Patent and
Trademark Office and the United States Copyright Office will provide notice of
the existence of the security interest of Bank One in the Collateral.

 

(j)                                     None of the Borrower nor any of the
Guarantors is or, after giving effect to the making of the initial loans
pursuant to the Loan Agreement, will be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), or a
company controlled, directly or indirectly, by any Person which is an investment
company” with the meaning of the 1940 Act.

 

(k)                                  None of the Borrower nor any of the
Guarantors is a “Holding Company” or an “Affiliate” of a “Holding Company” or a
“Subsidiary Company” of a “Holding Company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 

(l)                                     The making of the loans and the
application of the proceeds thereof, as provided in the Loan Agreement, do not
violate Regulations “T”, “U” or “X”, each as amended, of the Board of Governors
of the Federal Reserve System.

 

We express no opinion as to the laws of any jurisdiction other than the States
of Ohio, Colorado and Delaware and the United States of America (but limited to
such federal laws which, in our experience, are generally applicable to
financing transactions of the type contemplated by the Loan Documents).  This
opinion is furnished as of the date hereof and we undertake no obligation to
advise you of any event occurring after the date hereof which would change any
of the opinions set forth herein.  This opinion is furnished by us solely for
your benefit and no other person shall be entitled to rely upon the opinions
herein expressed.  Except with our prior written consent, this opinion is not to
be used, circulated, quoted or otherwise referred to in connection with any
transaction other than those contemplated by the Loan Documents or by or to any
person.

 

Respectfully submitted,

 

G-4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

DEFINITIONS

 

“Account” and “Accounts” shall have the meanings provided therefor in the
Uniform Commercial Code.

 

“Account Debtor” shall mean the Person who is obligated on or under an Account.

 

“Acquisition” shall mean the sale of substantially all of the assets of the
Seller to the Borrower and the assumption by the Borrower of certain liabilities
of the Seller and consummation of the other transactions contemplated in the
Asset Purchase Agreement, all in accordance with the terms and conditions of the
Asset Purchase Agreement.

 

“Adjusted Eurodollar Rate” shall mean the rate per annum equal to the following:

 

Eurodollar Rate

1 - Eurocurrency Liabilities

 

as adjusted to the next higher 1/16 of one percent.

 

“Affiliate” of a Person shall mean any other Person directly or indirectly
controlling, under common control with, or controlled by such Person.  An
Affiliate of the Borrower or the Guarantors shall include, without limitation,
Capital Partners, Brian D. Fitzgerald, and any officer, manager or stockholder
(except stockholders who own five percent (5%) or less of all outstanding shares
of capital stock) of the Borrower or the Guarantors.  For purposes of the
definition of Affiliate, “control” when used with respect to any specific
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings relative to the foregoing.

 

“Agreement” is defined in the preamble.

 

“Applicable Margin” shall be determined as provided in Section 1.3(d).

 

“Asset Purchase Agreement” shall mean that certain Asset Purchase Agreement
dated as of June 27, 1997 among the Seller, the Borrower and the Guarantors
relating to the Acquisition.

 

“Balance Sheet” is defined in Section 5.8.

 

“Borrower” is defined in the preamble hereto.

 

“Borrower Security Agreement” is defined in Section 3.4(a).

 

H-1

--------------------------------------------------------------------------------


 

“Borrowing Base” shall mean (i) eighty percent (80%) of Eligible Accounts, plus
(ii) fifty percent (50%) of Eligible Inventory, less (iii) the amount, if any,
owed to any bailees that are in possession of any Eligible Inventory for
services performed or materials provided by such bailees, plus (iv) an allowed
overadvance amount equal to $1,750,000 from the Closing Date through August 31,
2004.

 

“Borrowing Base Certificate” shall mean a Borrowing Base Certificate in the form
attached as Exhibit L hereto duly executed and delivered by the Borrower to the
Lender.

 

“Borrowing Date” is defined in Section 1.1.

 

“Business Day” shall mean any day other than Saturdays, Sundays and other legal
holidays or days on which the principal office of the Lender is closed.

 

“Business Year” shall mean a year of 360 days.

 

“Capital Partners” shall mean Capital Partners, Inc., a Connecticut corporation
and an Affiliate of the Borrower and the Guarantors.

 

“Cash Collateral Pledge Agreement” shall mean that certain Cash Collateral
Pledge Agreement (as amended from time to time as permitted by the Intercreditor
Agreement) dated as of January 14, 2004 among SCC, Whitney and U.S. Bank
National Association, as collateral agent thereunder, securing the Subordinated
Note.

 

“Change of Control” means (A) any sale, transfer or issuance or series of sales,
transfers or issuances of shares of capital stock of the Borrower by the
Borrower or any holder or holders thereof, or any merger, consolidation or other
transaction involving the Borrower, immediately after which Pumpkin Holdings no
longer holds record and beneficial ownership of at least 90% of the Borrower’s
outstanding shares of capital stock of each class, on a fully diluted basis, (B)
any sale, transfer or issuance or series of sales, transfers or issuances of
shares of capital stock of Pumpkin Holdings by Pumpkin Holdings or any holder or
holders thereof, or any merger, consolidation or other transaction involving
Pumpkin Holdings, immediately after which (i) SCC no longer possesses the voting
power to elect a majority of the board of directors of Pumpkin Holdings or (ii)
SCC no longer holds record and beneficial ownership of at least 90% of the
issued and outstanding shares of capital stock of Pumpkin Holdings, (C) any sale
of all or substantially all of the Borrower’s, Pumpkin Holdings’ and each of
their Subsidiaries’ assets on a consolidated basis, or (D) any Subsidiary of the
Borrower shall cease to be a wholly owned Subsidiary of the Borrower (except on
account of a merger, liquidation or dissolution otherwise permitted under this
Agreement).

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Commitment Fee” is defined in Section 3.1.

 

H-2

--------------------------------------------------------------------------------


 

“Copyright Collateral Agreement” shall mean individually the Copyright
Collateral Agreement Re:  Patents, Trademarks and Copyrights between the
Borrower and the Lender executed pursuant to the Copyright Security Agreement.

 

“Copyright Security Agreement” is defined in Section 3.4(a).

 

“Debt Service Coverage Ratio” shall mean, with respect to any applicable fiscal
period, the ratio of (i) the sum of the Borrower’s consolidated EBITDA for such
period minus (without duplication) cash payments made by the Borrower in such
period of income taxes (if any) and Tax Distributions, plus/minus increases
(decreases) in deferred taxes, minus any dividends and other distributions made
by the Borrower to its stockholders other than salary, bonuses, and other
compensation for services expended in the applicable fiscal period, minus
capital expenditures that are not financed by long-term debt divided by (ii) the
Borrower’s consolidated Total Debt Service for such period.

 

“Default” shall mean the occurrence of an event which with the giving of notice,
passage of time, or both would become an Event of Default.

 

“Default Rate” “ is defined in Section 3.5.

 

“DeMinimis Public Investments” shall mean investments in publicly traded
companies in the aggregate amount (at original cost) not in excess of $1,000.

 

“Earnout Consideration” shall mean consideration in the amount of $1,812,116,
together with any accrued, unpaid interest thereon, payable by the Borrower to
the Seller pursuant to the provisions of Section 3.2 of the Asset Purchase
Agreement.

 

“EBITDA” shall mean the Borrower’s consolidated income from operations (plus, to
the extent not included in operating income, interest income) before (i)
interest expense (adjusted for interest rate swaps and including, without
limitation, the interest component of capitalized leases), (ii) income taxes and
Tax Distributions, (iii) amortization and depreciation expense, (iv) gains (and
losses) from the sale or disposition of assets outside the ordinary course of
business and extraordinary items, (v) income (and losses) of any Person (other
than wholly-owned Subsidiaries of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest unless received by the Borrower or
one of its Subsidiaries in a cash distribution, and (vi) income (and losses) of
any Person prior to the date it became a Subsidiary of the Borrower or was
merged into or consolidated with the Borrower or any of its Subsidiaries, all as
determined on a consolidated basis in accordance with GAAP consistently applied.

 

“Eligible Account” shall mean an Account owing to the Borrower which is
acceptable to the Lender in its reasonable discretion for lending purposes.  The
Lender shall consider an Account to be an Eligible Account if it meets, and so
long as it continues to meet, the following requirements:

 

(i)                                     it is genuine and in all respects is
what it purports to be;

 

H-3

--------------------------------------------------------------------------------


 

(ii)                                  it is owned by the Borrower and the
Borrower has the right to subject it to a security interest in favor of the
Lender;

 

(iii)                               it arises from (A) the performance of
services by the Borrower and such services have been fully performed and
acknowledged and accepted by the Account Debtor thereunder or (B) the sale or
lease of Goods by the Borrower, and such Goods have been completed in accordance
with the Account Debtor’s specifications (if any) and delivered to and accepted
by the Account Debtor, and such Account Debtor has not returned or offered to
return any of the Goods which are the subject of such Account, and the Borrower
has possession of, or has delivered to the Lender at the Lender’s request,
shipping and delivery receipts evidencing delivery of such Goods;

 

(iv)                              if the Account Debtor thereunder is not an
Extended Term Customer, it is evidenced by an invoice rendered to the Account
Debtor thereunder, does not remain unpaid more than sixty (60) days after the
stated due date thereof and does not remain unpaid more than ninety (90) days
past the status invoice date thereof; provided, however, that if more than
twenty-five percent (25%) of the aggregate dollar amount of invoices owing by a
particular Account Debtor remain unpaid for more than (A) sixty (60) days past
the respective stated due dates thereof or (B) ninety (90) days past the
respective invoice dates thereof, then all Accounts owing to the Borrower by
that Account Debtor shall be deemed ineligible;

 

(v)                                 if the Account Debtor thereunder is an
Extended Term Customer, it is evidenced by an invoice rendered to the Account
Debtor thereunder and does not remain unpaid more than thirty (30) days after
the stated due date thereof; provided, however, that if more than twenty-five
percent (25%) of the aggregate dollar amount of invoices owing by particular
Extended Term Customer remain unpaid for more than thirty (30) days past the
respective stated due dates thereof, then all Accounts owing to the Borrower by
that Extended Term Customer shall be deemed ineligible;

 

(vi)                              it is not subject to any prior assignment,
claim, lien, security interest, offset or encumbrance whatsoever, other than
those in favor of the Lender; provided, however, that an Account that has been
assigned to a third party in accordance with Section 7.12(iii) shall constitute
an “Eligible Account” if the payment thereof is guaranteed by such third party
and the Borrower has paid all associated fees and expenses and properly
reflected the same in its accounting records and financial statements;

 

(vii)                           it is a valid, legally enforceable and
unconditional obligation of the Account Debtor thereunder, and is not subject to
setoff, counterclaim, credit, allowance or adjustment by such Account Debtor, or
to any claim by such Account Debtor denying liability thereunder in whole or in
part;

 

(viii)                        it does not arise out of a contract or order which
fails in any material respect to comply with the requirements of applicable law;

 

H-4

--------------------------------------------------------------------------------


 

(ix)                                the Account Debtor thereunder is not a
director, officer, employee or agent of the Borrower, or a Subsidiary, parent or
Affiliate of the Borrower or any Guarantor;

 

(x)                                   it is not an Account with respect to which
the Account Debtor is the United States of America or any department, agency or
instrumentality thereof, unless the Borrower assigns its right to payment of
such Account to the Lender pursuant to, and in full compliance with, the
Assignment of Claims Act of 1940, as amended;

 

(xi)                                it is not an Account with respect to which
the Account Debtor is located in a state which requires the Borrower, as a
precondition to commencing or maintaining an action in the courts of that state,
either to (A) receive a certificate of authority to do business and be in good
standing in such state, or (B) file a notice of business activities report or
similar report with such state’s taxing authority, unless (x) the Borrower has
taken one of the actions described in clauses (A) or (B), (y) the failure to
take one of the actions described in either clause (A) or (B) may be cured
retroactively by the Borrower at its election, or (z) the Borrower has proven,
to the Lender’s satisfaction, that it is exempt from any such requirements under
any such state’s laws;

 

(xii)                             it is an Account which arises out of a sale
made in the ordinary course of the Borrower’s business;

 

(xiii)                          the Account Debtor is a resident or citizen of,
and is located within, the United States of America, provided that Accounts as
to which the Account Debtor is a resident or citizen of, and is located within
Canada may be included up to a maximum of $1,000,000;

 

(xiv)                         it is not an Account with respect to which the
Account Debtor’s obligation to pay is conditional upon the Account Debtor’s
approval of the Goods or services (unless such approval has been obtained) or is
otherwise subject to any repurchase obligation or return right, as with sales
made on a bill-and-hold, guaranteed sale, sale on approval, sale or return or
consignment basis (it being understood and agreed that (A) only such portion of
any such Account that is subject to such an approval, repurchase obligation or
return right shall not be an Eligible Account and (B) the remaining portion of
any such Account shall be deemed to satisfy the requirements of this clause
(xiv));

 

(xv)                            it is not an Account (A) with respect to which
any representation or warranty contained in this Agreement is untrue or (B)
which violates any of the covenants of the Borrower contained in this Agreement;

 

(xvi)                         it is not an Account which, when added to a
particular Account Debtor’s other indebtedness to the Borrower, exceeds the
lesser of (A) ten percent (10%) of the aggregate of the Borrower’s Accounts or
(B) a credit limit determined from time to time by the Lender in its reasonable
credit judgment for that Account Debtor; provided, however, that Accounts
excluded from Eligible Accounts solely by reason of this subparagraph (xvi)
shall be Eligible Accounts to the extent of such credit limit; provided,
further, that the

 

H-5

--------------------------------------------------------------------------------


 

Lender shall give the Borrower written notice from time to time of any credit
limits established by the Lender hereunder for Account Debtors and changes in
such credit limits;

 

(xvii)                      it is not an Account with respect to which the
prospect of payment or performance by the Account Debtor is or will be impaired,
as determined by the Lender in its sole and reasonable discretion, unless such
Account is insured in a manner reasonably satisfactory to the Lender (subject to
clause (xxi) below);

 

(xviii)                   it is not an Account arising from progress billings,
invoices for deposits, samples or tooling;

 

(xix)                           it is not an Account with respect to which the
sale is on an installment basis, lease or, except for Extended Term Customers,
other extended payment basis;

 

(xx)                              it is not that portion of an Account
representing late fees, service charges or interest; and

 

(xxi)                           any and all insurance thereon shall have been
assigned to the Lender.

 

“Eligible Inventory” shall mean Inventory held for sale by the Borrower,
normally and currently saleable in the ordinary course of the Borrower’s
business and Inventory consisting of raw materials of types and quality and in
amounts usable by the Borrower in the production of its finished goods in the
ordinary course of the Borrower’s business, and which in all cases and at all
times pertinent hereto is of good and merchantable quality, free from defects,
as to which Inventory the Lender has a perfected first priority security
interest and which Inventory is subject to no other prior assignment, claim,
lien, security interest, offset or encumbrance whatsoever, other than those in
favor of the Lender, and which is located at the locations set forth in Exhibit
A to the Borrower Security Agreement and is either not in transit or, if in
transit, is the subject of a negotiable document issued by the party in
possession thereof which negotiable document, if so requested by the Lender, has
been delivered to the Lender, as that Exhibit may, from time to time, be amended
or supplemented in accordance with the terms of this Agreement, and as to which
the Borrower has satisfied all terms, conditions, warranties and representations
of this Agreement and the other Loan Documents pertinent thereto; but Eligible
Inventory shall not include any of the following:  (a) catalogs and other
promotional materials of any kind; (b) returned items (other than items the
return of which was authorized in advance by the Borrower and which are free
from material defects and able to be sold in the ordinary course of the
Borrower’s business); (c) work-in-process; (d) damaged, defective or recalled
items; (e) obsolete items; (f) items used as demonstrators, prototypes or
salesmen’s samples; (g) items of Inventory which have been consigned to the
Borrower or as to which a Person claims a security interest, prior assignment,
claim, lien or encumbrance whatsoever, other than those in favor of the Lender;
(h) items of Inventory which have been consigned by the Borrower to a consignee;
(i) Inventory located on premises leased by the Borrower from a landlord with
whom the Lender has not entered into a landlord’s waiver on terms satisfactory
to the Lender; (j) Inventory located at a warehouse premises with respect to
which the Lender has not received (1) a bailee letter, acceptable in all respect
to the Lender, executed by the bailee of such warehouse or (2) evidence
satisfactory in all respects to the Lender of such bailee’s receipt of a bailee
letter acceptable in all respects to the Lender

 

H-6

--------------------------------------------------------------------------------


 

(provided, however, that the requirement hereunder for such a bailee letter to
be in place shall be waived during the first thirty (30) days after the Closing
Date); (k) Inventory which in the reasonable judgment of the Lender after good
faith consultation with the Borrower is considered to be slow moving or
otherwise not merchantable; (l) Inventory which is subject to a license
agreement unless the Lender shall have entered into a licensor consent letter
with the licensor in form and substance satisfactory to the Lender; and (m) any
Inventory that the Lender after good faith consultation with the Borrower has
reasonably determined is not acceptable due to age, type, category or quantity.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean each trade or business, including the Borrower and
the Guarantors, whether or not incorporated, which together with the Borrower
and/or the Guarantors would be treated as a single employer under Section 4001
of ERISA.

 

“Eurocurrency Liabilities” means the aggregate of the rates (expressed as a
decimal fraction) of reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other governmental authority
having jurisdiction with respect thereto), as now and from time to time
hereafter in effect, dealing with reserve requirements prescribed for
eurocurrency funding maintained by a member of such system.

 

“Eurodollar Banking Days” shall mean days which are both Business Days and
London Banking Days.

 

“Eurodollar Rate” shall mean with respect to each Interest Period (as
hereinafter defined), the offered rate for U.S. Dollar deposits of not less than
One Million Dollars ($1,000,000) as of 11:00 a.m. City of London, England time
on the London Banking Day preceding the date of such Eurodollar Rate Loan as
shown on the display designated as “British Bankers Assoc. Interest Settlement
Rates” on the Telerate System (“Telerate”), Page 3750 or Page 3740 or such other
page or pages as may replace such pages on Telerate for the purpose of
displaying such rate; provided, however, that if such rate is not available on
Telerate, then such offered rate shall be otherwise independently determined by
the Lender from an alternate substantially similar methodology as that
theretofore used to determine such offered rate in Telerate.

 

“Eurodollar Rate Loan(s)” is defined in Section 1.1.

 

“Event of Default” is defined in Section 8.1.

 

“Extended Term Customer” shall mean any Account Debtor to which the Borrower has
granted extended dating terms acceptable to the Lender and which the Lender has
agreed in writing to treat as an Extended Term Customer hereunder.  The Extended
Term Customers and the extended dating terms approved by the Lender are listed
on Schedule 1.1 attached hereto; provided, further, that Schedule 1.1 may be
amended by the Lender from time to time to reflect new Extended Term Customers
and the approved payment terms therefor, the deletion of existing Extended Term

 

H-7

--------------------------------------------------------------------------------


 

Customers and the approved payment terms therefor, the deletion of existing
Extended Term Customers or a change in payment terms for an existing Extended
Term Customer.

 

“Facility Fee” is defined in Section 3.1.

 

“Fiscal Year” shall mean the Fiscal Year of the Borrower, the Guarantors and
each of their respective Subsidiaries as established from time to time in
accordance with the provisions of this Agreement.

 

“GAAP” means generally accepted accounting principles consistently applied.

 

“Goods” shall mean all of Borrower’s tangible assets and tangible properties
which are moveable at the time the security interest attaches or which are
fixtures.

 

“Guarantor” and “Guarantors” are defined in the preamble hereto.

 

“Guarantor Balance Sheet” is defined in Section 5.8(b).

 

“Guarantor Security Agreements” is defined in Section 3.4(b).

 

“Guaranty” and “Guaranties” are defined in Section 3.4(e).

 

“Indebtedness” as applied to any Person, shall mean all obligations of that
Person which are included in clauses (i), (ii), (iii) and (iv) of the definition
of Liabilities below, irrespective of whether or not any such obligations also
would be included within any other clause of such definition, but including,
however, (a) obligations properly treated as capital lease obligations or their
equivalent under GAAP, (b) any obligation of such Person or an ERISA Affiliate
to a Multiemployer Plan and (c) any indebtedness secured by a lien on a Person’s
assets.

 

“Intangible Assets” of a Person shall mean the aggregate amount of all assets of
such Person classified as intangible assets under GAAP, including, without
limitation, goodwill, trademarks, patents, copyrights, organizational expenses,
prepaid expenses, franchises, licenses, trade names, brand names, mailing lists,
catalogs, excess of cost over book value of assets acquired and bond discount
and underwriting expenses.

 

“Intercreditor Agreement” is defined in Section 1 of the Guarantor Security
Agreement signed by SCC.

 

“Interest Payment Date” is defined in Section 1.3(b).

 

“Interest Period means the period commencing on, as the case may be, the
Borrowing Date or conversion date with respect to a Eurodollar Rate Loan and
ending 30, 60, 90, 180 or 360 days thereafter as selected by the Borrower in its
notice of borrowing as provided in Section 1.1; and

 

H-8

--------------------------------------------------------------------------------


 

The foregoing provisions relating to Interest Periods are subject to the
following:

 

(a)                                  any Interest Period that shall commence on
the last London Banking Day of the calendar month (or on any day for which there
is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last London Banking Day of the appropriate subsequent
calendar month;

 

(ii)                                  each Interest Period that would otherwise
end on a day which is not a London Banking Day shall end on the next succeeding
London Banking Day, or, if such next succeeding London Banking Day falls in the
next succeeding calendar month, on the next preceding London Banking Day; and

 

(iii)                               no Interest Period may end after the
maturity date of the Revolving Credit Note.

 

“Inventory” shall have the meaning provided in the Uniform Commercial Code.

 

“LaSalle Loan Agreement” shall mean that certain Loan and Security Agreement
dated as of June 13, 2001, as amended, by and between the Borrower and LaSalle
Business Credit, LLC (as successor to LaSalle Business Credit, Inc.).

 

“LaSalle Termination and Indemnification Agreement” shall mean that certain
letter agreement dated as of June 11, 2004 among LaSalle Business Credit, LLC,
the Borrower and SCC relating to the termination of the LaSalle Loan Agreement,
including, without limitation, the agreement executed by the Lender that is a
part thereof providing for the Lender to reimburse and indemnify LaSalle
Business Credit, LLC and LaSalle Bank National Association for certain
obligations of the Borrower.

 

“Lease(s)” shall mean the leases of real property set forth on Schedule 5.5
hereto to which the Borrower is a party.

 

“Lender” is defined in the preamble, hereto.

 

“Letters of Credit” is defined in the recitals hereto.

 

“Liabilities” as applied to any Person shall mean:  (i) all obligations of that
Person to repay or pay money borrowed from another Person or the deferred
portion of the purchase price of services or property (other than inventory
purchased in the ordinary course of business unless evidenced by a note
payable); (ii) all obligations of that Person under bankers acceptances and all
obligations of that Person for the principal component of capitalized leases;
(iii) all obligations of that Person under letters of credit; (iv) obligations
of others which that Person has directly or indirectly guaranteed, endorsed
(otherwise than for collection or deposit in the ordinary course of business),
discounted or sold with recourse or agreed (contingently or otherwise) to
purchase or repurchase or otherwise acquire, or in respect of which that Person
has agreed to supply or advance funds (whether by way of loan, stock purchase,
capital contribution or otherwise) or otherwise to become directly or indirectly
liable; (v) all obligations evidenced or secured by any mortgage,

 

H-9

--------------------------------------------------------------------------------


 

pledge, lien or conditional sale or other title retention agreement to which any
property or asset owned or held by that Person is subject, whether or not the
obligation evidenced or secured thereby shall have been assumed; and (vi) all
other items (except items of capital stock, capital surplus, general contingency
reserves, deferred income taxes, retained earnings and amounts attributable to
minority interest, if any) which in accordance with GAAP would be included in
determining total liabilities as shown on the liability side of a balance sheet
of that Person as of the date Liabilities is to be determined; excluding,
however, from the foregoing, obligations of that Person properly treated as
capital lease obligations or their equivalent under GAAP.

 

“Loan Documents” shall mean collectively this Agreement, the Revolving Credit
Note, the Borrower Security Agreement, the Copyright Security Agreement, the
Copyright Collateral Agreement, the Guarantor Security Agreements, the
Guaranties, the LOC Applications, any reimbursement agreements required by the
Lender pursuant to Section 2.3 of this Agreement, the Pledge Agreements, the UCC
financing statements delivered by the Borrower and the Guarantors in favor of
the Lender and all of the other agreements, documents and instruments evidencing
or securing the Revolving Credit Loans and/or the LOC Obligations.

 

“LOC Application” is defined in Section 2.2 hereto.

 

“LOC Obligations” shall mean, at any time, the sum of (i) the aggregate undrawn
stated amount under all Letters of Credit outstanding at such time plus (ii) the
aggregate of all obligations of the Borrower then outstanding under Article 2 of
this Agreement to reimburse the Lender for amounts paid by the Lender in respect
of any one or more drawing under Letters of Credit.

 

“London Banking Days” shall mean days on which transactions are carried out in
the London Interbank Market.

 

“Management Advisory Services Agreement” shall mean the Management Advisory
Services Agreement dated as of June 27, 1997, by and between the Borrower and
SCC, pursuant to which the Borrower has agreed to pay to SCC certain management
advisory services fees.

 

“Material Adverse Effect” shall mean (i) a materially adverse effect on the
business or financial position, results of operations or prospects of the
Borrower or any of the Guarantors, as applicable, and their respective
Subsidiaries considered as a whole, (ii) material impairment of the ability of
the Borrower or any of the Guarantors, as applicable, or their respective
Subsidiaries to perform, in any material respect, any of its obligations under
this Agreement or the other Loan Documents to which it is or will be a party, or
(iii) material impairment of the rights of or benefits available to the Lender
under this Agreement.

 

“Multiemployer Plan” shall mean a Plan described in Section 4001(a)(3) of ERISA
to which the Borrower, the Guarantors or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

 

“PBGC” shall mean the Pension Benefit Guarantee Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

H-10

--------------------------------------------------------------------------------


 

“Permitted Liens” is defined in Section 7.2.

 

“Person” shall mean a corporation, an association, a partnership, a limited
liability company, an organization, a business, an individual, a government or
political subdivision thereof or a governmental agency.

 

“Plan” shall mean any plan (other than a Multiemployer Plan) subject to Title IV
of ERISA maintained for employees of the Borrower, the Guarantors or any ERISA
Affiliate, and any such plan no longer maintained by the Borrower, the
Guarantors or any of its ERISA Affiliates to which the Borrower, the Guarantors
or any of their ERISA Affiliates has made or was required to make any
contributions within any of the preceding five (5) years.

 

“Pledge Agreements” is defined in Section 3.4(c)(ii).

 

“Prime Rate” shall mean on any day the per annum rate published or announced by
the Lender from time to time as its prime rate, which may not be the Lender’s
lowest rate.

 

“Pumpkin Holdings” is defined in the preamble hereto.

 

“Pumpkin Holdings Pledge Agreement” is defined in Section 3.4(c)(ii).

 

“Rate Management Transaction” shall mean any transaction (including an agreement
with respect thereto) now existing or hereafter entered into between the
Borrower and the Lender which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, a withdrawal from a Plan described in
Section 4063 of ERISA, a cessation of operations described in Section 4068(f) of
ERISA, an amendment to a Plan necessitating the posting of security under
Section 401(a)(29) of the Code, or a failure to make a payment required by
Section 412(m) of the Code and Section 302(e) of ERISA when due.

 

“Revolving Credit Commitment” is defined in Section 1.1.

 

“Revolving Credit Loan” is defined in Section 1.1.

 

“Revolving Credit Note” is defined in Section 1.3.

 

“Revolving Line of Credit” is defined in the recitals hereto.

 

“SCC” is defined in the preamble hereto.

 

H-11

--------------------------------------------------------------------------------


 

“SCC Pledge Agreement” is defined in Section 3.4(c)(i).

 

“Securities Purchase Agreement” is defined in Section 1 of the Guarantor
Security Agreement signed by SCC.

 

“Seller” shall mean P.G.C. Inc. (formerly known as Pumpkin Ltd. d/b/a Pumpkin
Masters, Inc.), a Colorado corporation.

 

“Subordinated Indebtedness” shall mean all Indebtedness of the Borrower and/or
SCC, as applicable, which is subordinated to all Indebtedness now or hereafter
owed by the Borrower and/or SCC, as applicable, to the Lender on specific terms
and conditions satisfactory to, and approved in writing by, the Lender.

 

“Subordinated Note” shall mean that certain Senior Subordinated Promissory Note
(as amended from time to time as permitted under the Intercreditor Agreement) of
SCC dated January 14, 2004 in the original principal amount of $30,000,000,
issued by SCC to Whitney pursuant to the provisions of the Securities Purchase
Agreement.

 

“Subsidiary” of a corporation or a limited liability company shall mean any
corporation or limited liability company of which more than fifty percent (50%)
of the outstanding equity securities having ordinary voting power to elect a
majority of the board of directors or managers, as applicable, of such
corporation or limited liability company is directly or indirectly owned by such
corporation or limited liability company or by such corporation or limited
liability company and any of its Subsidiaries taken together.

 

“Tangible Net Worth” shall mean, as of the applicable date of determination, the
total assets of the Borrower minus the sum of (i) the total Intangible Assets of
the Borrower, (ii) the total receivables of the Borrower from its stockholders
and Affiliates and (iii) the total Liabilities of the Borrower, all as
determined as of such date in accordance with GAAP.

 

“Tax Distributions” is defined in Section 7.17.

 

“Tax Sharing Agreement” is defined in Section 7.17.

 

“Total Debt Service” means all principal payments, interest payments (after
taking into account hedging arrangements and including, without limitation, the
interest component of capitalized leases), letter of credit fees and
reimbursements, and capital lease payments (all without duplication) due and
payable during the relevant fiscal period for which such calculation is being
made; provided,  however, that Total Debt Service shall not include (a) the
Earnout Consideration and any other amounts payable be the Borrower under
Section 3.2 of the Asset Purchase Agreement and (b) any reimbursement payments
under reimbursement agreements related to direct pay letters of credit that are
used by the Borrower to purchase inventory, which reimbursement payments are
made within five (5) Business Days after the applicable draw on such letter of
credit.  Anything contained herein to the contrary notwithstanding, (i)
principal payments with respect to the Revolving Credit Loans shall be excluded
from principal payments for purposes of this

 

H-12

--------------------------------------------------------------------------------


 

definition and (ii) interest payments will be calculated on an accrual basis
(i.e., the amount of the interest payment shall be the interest which accrues
with respect to the applicable debt in such relevant fiscal period).

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as adopted in
the State, as amended from time to time.

 

“Unused Commitment” is defined in Section 3.1.

 

“Variable Rate Loan(s)” is defined in Section 1.1.

 

“Whitney” shall mean J.H. Whitney Mezzanine Fund, L.P., a Delaware limited
partnership.

 

H-13

--------------------------------------------------------------------------------


 

EXHIBIT I

 

PRO FORMA BALANCE SHEETS

 

[to be provided by Borrower]

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

PROJECTIONS

 

[to be provided by Borrower]

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

BORROWING BASE CERTIFICATE

 

BORROWING BASE REPORT

 

BORROWING BASE REPORT FOR PERIOD ENDED

               SHOWING VALUES AS OF THAT DATE

(EXCEPT AS OTHERWISE INDICATED)

 

 

 

 

(000’s Omitted)

 

 

 

 

 

 

1.

Total Eligible Accounts from the Financial Statements

 

$

 

 

 

 

 

 

 

2.

Exclusions (Eligible Accounts)

 

 

 

 

(Including, without limitation, Accounts more than 60 days past due and in no
case more than 90 days past the invoice date)

 

$

 

 

 

 

 

 

 

3.

Total Eligible Accounts

 

$

 

 

 

(Line 1 minus Line 2)

 

 

 

 

 

 

 

 

4.

Total Eligible Inventory

 

$

 

 

 

 

 

 

 

 

(i)

Raw materials

 

$

 

 

 

(ii)

Finished goods

 

$

 

 

 

(iii)

Less any specific Reserves

 

$

   (

)

 

(iv)

Less amounts owed to bailees

 

$

   (

)

 

 

 

 

 

5.

Borrowing Base(1)

 

$

 

 

 

 

 

 

 

6.

Unpaid Principal Amount of Existing Revolving Credit Loans

 

$

 

 

 

 

 

 

 

7.

LOC Obligations

 

$

 

 

 

 

 

 

 

8.

Amount to be borrowed, if any.

 

$

 

 

 

 

 

 

 

9.

Aggregate unpaid principal amount of the Revolving Credit Loans, LOC Obligations
and any unreimbursed payments by Lender thereunder outstanding and to be
outstanding

 

 

 

 

(Sum of Lines 6, 7 and 8)

 

$

 

 

 

--------------------------------------------------------------------------------

(1)  The sum of (a) 80% of Line 3 plus (b) 50% of Line 7.

 

K-1

--------------------------------------------------------------------------------


 

10.

Excess (Deficiency) in Borrowing Base

 

 

 

 

(Line 5 minus Line 9)

 

$

 

 

 

I certify, on behalf of the Borrower, that the foregoing is true and correct as
shown upon the books and records of the Borrower as of the date specified above.

 

 

PUMPKIN LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

K-2

--------------------------------------------------------------------------------


 

EXHIBIT L

 

OFFICER’S SOLVENCY CERTIFICATE

 

I, the undersigned, the President and Chief Executive Officer of PUMPKIN LTD., a
Delaware corporation (the “Company”), do hereby certify on behalf of the Company
that:

 

1.                                       This Certificate is furnished pursuant
to Section 4.1(s) of the Loan Agreement, dated as of June 11, 2004, among the
Company, Security Capital Corporation, Pumpkin Masters Holdings, Inc. and Bank
One, N.A. (such Loan Agreement, as in effect on the date of this Certificate,
being herein called the “Loan Agreement”).  Unless otherwise defined herein,
capitalized terms used in this Certificate shall have the meanings set forth in
the Loan Agreement.

 

2.                                       For purposes of this Certificate, the
terms below shall have the following definitions:

 

a.                                       “Fair Value”

 

The amount at going concern values at which the assets, in their entirety, of
each of (i) the Company and its Subsidiaries (taken as a whole) and (ii) the
Company (on a stand-alone basis but taking into account the value of the stock
or other equity interests it holds in its Subsidiaries) would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

 

b.                                      “Present Fair Salable Value”

 

The amount at going concern values that could be obtained by an independent
willing seller from an independent willing buyer if the assets of each of (i)
the Company and its Subsidiaries (taken as a whole) and (ii) the Company (on a
stand-alone basis but taking into account the value of the stock or other equity
interests it holds in its Subsidiaries) are sold with reasonable promptness
under normal selling conditions in a current market.

 

c.                                       “New Financing”

 

The indebtedness incurred or to be incurred by the Company and its Subsidiaries
under the Loan Agreement, the Revolving Credit Note and the other Loan
Documents.

 

L-1

--------------------------------------------------------------------------------


 

d.                                      “Stated Liabilities”

 

The recorded liabilities (including Contingent Liabilities that would be
recorded on a balance sheet in accordance with GAAP consistently applied) of the
Company and its Subsidiaries at                                , 2004, together
with (i) the net change in long-term debt (including current maturities) between
                                    , 2004 and the date hereof and (ii) without
duplication, the amount of all New Financing.

 

e.                                       “Contingent Liabilities”

 

The maximum estimated amount of liability, if any, reasonably likely to result
from pending litigation, asserted claims and assessments, guaranties, uninsured
risks and other contingent liabilities of the Company and its Subsidiaries
(exclusive of such Contingent Liabilities to the extent reflected in Stated
Liabilities).

 

f.                                         “Will be able to pay its Stated
Liabilities, including Contingent Liabilities, as they mature.”

 

For the period from the date hereof through the stated maturity of all New
Financing, each of (i) the Company and its Subsidiaries (taken as a whole) and
(ii) the Company (on a stand-alone basis) will have sufficient assets and cash
flow to pay (from all available sources) their respective Stated Liabilities and
Contingent Liabilities as those liabilities mature or otherwise become due.

 

g.                                      “Does not have Unreasonably Small
Capital”

 

For the period from the date hereof through the stated maturity of all New
Financing, each of (i) the Company and its Subsidiaries (taken as a whole) and
(ii) the Company (on a stand-alone basis), after consummation of all
Indebtedness (including under the Notes) being incurred or assumed and Liens
created by the Company and its Subsidiaries in connection therewith, is a going
concern and has sufficient capital to ensure that it will continue to be a going
concern for such period and to remain a going concern despite moderately
negative deviations from the projections discussed below.

 

3.                                       For purposes of this Certificate, I, or
officers of the Company under my direction and supervision, have performed the
following procedures as of and for the periods set forth below.

 

a.                                       I have reviewed the financial
statements and projections referred to in Sections 4.1(q), 5.8 and 5.18 of the
Loan Agreement.

 

b.                                      I have read the Loan Agreement and the
respective Schedules and Exhibits thereto and the Transaction Documents.

 

L-2

--------------------------------------------------------------------------------


 

c.                                       With respect to Contingent Liabilities,
I, to the extent that a prudent person reasonably would deem necessary:

 

(1)                                  inquired of certain officials of the
Company and its Subsidiaries who have responsibility for legal, financial and
accounting matters as to the existence and estimated liability with respect to
all Contingent Liabilities known to them;

 

(2)                                  confirmed with senior officers of the
Company and its Subsidiaries that, to the best of such officers’ knowledge, (1)
all appropriate items were included in Stated Liabilities or Contingent
Liabilities made known to me in the course of my inquiry and that (2) the
amounts relating thereto were the estimated amount of liability reasonably
likely to result therefrom as of the date hereof;

 

(3)                                  I hereby certify that, to the best of my
knowledge, all material Contingent Liabilities have been considered in making
the certification set forth in paragraph 4 below, and with respect to each such
Contingent Liability the estimated amount of liability reasonably likely to
result therefrom was used in making such certification.

 

4.                                       Based on and subject to the foregoing,
I hereby certify on behalf of the Company that, after giving effect to the
Acquisitions and financing transactions (including the New Financing), it is my
informed opinion that as of the date hereof (x) the Fair Value and Present Fair
Salable Value of the assets of each of (i) the Company and its Subsidiaries
(taken as a whole) and (ii) the Company (on a stand-alone basis) exceed their
respective Stated Liabilities and Contingent Liabilities; (y) each of (i) the
Company and its Subsidiaries (taken as a whole) and (ii) the Company (on a
stand-alone basis) will not have Unreasonably Small Capital; and (z) each of (i)
the Company and its Subsidiaries (taken as a whole) and (ii) the Company (on a
stand-alone basis) will be able to pay each of their respective Stated
Liabilities and Contingent Liabilities as they mature or otherwise become due.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized President and
Chief Executive Officer to execute and deliver this Officer’s Solvency
Certificate this          day of June, 2004.

 

 

PUMPKIN LTD.,

 

   a Delaware corporation

 

 

 

 

 

By:

/s/ Gay Burke

 

 

Name:

Gay Burke

 

 

Title:

President / CEO

 

 

L-3

--------------------------------------------------------------------------------


 

OFFICER’S SOLVENCY CERTIFICATE

 

I, the undersigned, the President of PUMPKIN MASTERS HOLDINGS, INC., a Delaware
corporation (the “Company”), do hereby certify on behalf of the Company that:

 

1.                                       This Certificate is furnished pursuant
to Section 4.1(s) of the Loan Agreement, dated as of June 11, 2004, among the
Company, Security Capital Corporation, Pumpkin Ltd. and Bank One, N.A. (such
Loan Agreement, as in effect on the date of this Certificate, being herein
called the “Loan Agreement”).  Unless otherwise defined herein, capitalized
terms used in this Certificate shall have the meanings set forth in the Loan
Agreement.

 

2.                                       For purposes of this Certificate, the
terms below shall have the following definitions:

 

a.                                       “Fair Value”

 

The amount at going concern values at which the assets, in their entirety, of
each of (i) the Company and its Subsidiaries (taken as a whole) and (ii) the
Company (on a stand-alone basis but taking into account the value of the stock
or other equity interests it holds in its Subsidiaries) would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

 

b.                                      “Present Fair Salable Value”

 

The amount at going concern values that could be obtained by an independent
willing seller from an independent willing buyer if the assets of each of (i)
the Company and its Subsidiaries (taken as a whole) and (ii) the Company (on a
stand-alone basis but taking into account the value of the stock or other equity
interests it holds in its Subsidiaries) are sold with reasonable promptness
under normal selling conditions in a current market.

 

c.                                       “New Financing”

 

The indebtedness incurred or to be incurred by the Company and its Subsidiaries
under the Loan Agreement, the Revolving Credit Note and the other Loan
Documents.

 

d.                                      “Stated Liabilities”

 

The recorded liabilities (including Contingent Liabilities that would be
recorded on a balance sheet in accordance with GAAP consistently applied) of the
Company and its Subsidiaries at                                 ,

 

L-4

--------------------------------------------------------------------------------


 

2004, together with (i) the net change in long-term debt (including current
maturities) between                                     , 2004 and the date
hereof and (ii) without duplication, the amount of all New Financing.

 

e.                                       “Contingent Liabilities”

 

The maximum estimated amount of liability, if any, reasonably likely to result
from pending litigation, asserted claims and assessments, guaranties, uninsured
risks and other contingent liabilities of the Company and its Subsidiaries
(exclusive of such Contingent Liabilities to the extent reflected in Stated
Liabilities).

 

f.                                         “Will be able to pay its Stated
Liabilities, including Contingent Liabilities, as they mature.”

 

For the period from the date hereof through the stated maturity of all New
Financing, each of (i) the Company and its Subsidiaries (taken as a whole) and
(ii) the Company (on a stand-alone basis) will have sufficient assets and cash
flow to pay (from all available sources) their respective Stated Liabilities and
Contingent Liabilities as those liabilities mature or otherwise become due.

 

g.                                      “Does not have Unreasonably Small
Capital”

 

For the period from the date hereof through the stated maturity of all New
Financing, each of (i) the Company and its Subsidiaries (taken as a whole) and
(ii) the Company (on a stand-alone basis), after consummation of all
Indebtedness (including under the Notes) being incurred or assumed and Liens
created by the Company and its Subsidiaries in connection therewith, is a going
concern and has sufficient capital to ensure that it will continue to be a going
concern for such period and to remain a going concern despite moderately
negative deviations from the projections discussed below.

 

3.                                       For purposes of this Certificate, I, or
officers of the Company under my direction and supervision, have performed the
following procedures as of and for the periods set forth below.

 

a.                                       I have reviewed the financial
statements and projections referred to in Sections 4.1(q), 5.8 and 5.18 of the
Loan Agreement.

 

b.                                      I have read the Loan Agreement and the
respective Schedules and Exhibits thereto and the Transaction Documents.

 

c.                                       With respect to Contingent Liabilities,
I, to the extent that a prudent person reasonably would deem necessary:

 

L-5

--------------------------------------------------------------------------------


 

(1)                                  inquired of certain officials of the
Company and its Subsidiaries who have responsibility for legal, financial and
accounting matters as to the existence and estimated liability with respect to
all Contingent Liabilities known to them;

 

(2)                                  confirmed with senior officers of the
Company and its Subsidiaries that, to the best of such officers’ knowledge, (1)
all appropriate items were included in Stated Liabilities or Contingent
Liabilities made known to me in the course of my inquiry and that (2) the
amounts relating thereto were the estimated amount of liability reasonably
likely to result therefrom as of the date hereof;

 

(3)                                  I hereby certify that, to the best of my
knowledge, all material Contingent Liabilities have been considered in making
the certification set forth in paragraph 4 below, and with respect to each such
Contingent Liability the estimated amount of liability reasonably likely to
result therefrom was used in making such certification.

 

4.                                       Based on and subject to the foregoing,
I hereby certify on behalf of the Company that, after giving effect to the
Acquisitions and financing transactions (including the New Financing), it is my
informed opinion that as of the date hereof (x) the Fair Value and Present Fair
Salable Value of the assets of each of (i) the Company and its Subsidiaries
(taken as a whole) and (ii) the Company (on a stand-alone basis) exceed their
respective Stated Liabilities and Contingent Liabilities; (y) each of (i) the
Company and its Subsidiaries (taken as a whole) and (ii) the Company (on a
stand-alone basis) will not have Unreasonably Small Capital; and (z) each of (i)
the Company and its Subsidiaries (taken as a whole) and (ii) the Company (on a
stand-alone basis) will be able to pay each of their respective Stated
Liabilities and Contingent Liabilities as they mature or otherwise become due.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized President to
execute and deliver this Officer’s Solvency Certificate this          day of
June, 2004.

 

 

PUMPKIN MASTERS

 

HOLDINGS, INC.,

 

  a Delaware corporation

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

Name:

William R. Schlueter

 

 

Title:

  President

 

 

L-6

--------------------------------------------------------------------------------


 

OFFICER’S SOLVENCY CERTIFICATE

 

I, the undersigned, the Senior Vice President of SECURITY CAPITAL CORPORATION, a
Delaware corporation (the “Company”), do hereby certify on behalf of the Company
that:

 

1.                                       This Certificate is furnished pursuant
to Section 4.1(s) of the Loan Agreement, dated as of June 11, 2004, among the
Company, Pumpkin Masters Holdings, Inc., Pumpkin Ltd. and Bank One, N.A. (such
Loan Agreement, as in effect on the date of this Certificate, being herein
called the “Loan Agreement”).  Unless otherwise defined herein, capitalized
terms used in this Certificate shall have the meanings set forth in the Loan
Agreement.

 

2.                                       For purposes of this Certificate, the
terms below shall have the following definitions:

 

a.                                       “Fair Value”

 

The amount at going concern values at which the assets, in their entirety, of
each of (i) the Company and its Subsidiaries (taken as a whole) and (ii) the
Company (on a stand-alone basis but taking into account the value of the stock
or other equity interests it holds in its Subsidiaries) would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

 

b.                                      “Present Fair Salable Value”

 

The amount at going concern values that could be obtained by an independent
willing seller from an independent willing buyer if the assets of each of (i)
the Company and its Subsidiaries (taken as a whole) and (ii) the Company (on a
stand-alone basis but taking into account the value of the stock or other equity
interests it holds in its Subsidiaries) are sold with reasonable promptness
under normal selling conditions in a current market.

 

c.                                       “New Financing”

 

The indebtedness incurred or to be incurred by the Company and its Subsidiaries
under the Loan Agreement, the Revolving Credit Note and the other Loan
Documents.

 

d.                                      “Stated Liabilities”

 

The recorded liabilities (including Contingent Liabilities that would be
recorded on a balance sheet in accordance with GAAP consistently

 

L-7

--------------------------------------------------------------------------------


 

applied) of the Company and its Subsidiaries at
                                    , 2004, together with (i) the net change in
long-term debt (including current maturities) between
                                    , 2004 and the date hereof and (ii) without
duplication, the amount of all New Financing.

 

e.                                       “Contingent Liabilities”

 

The maximum estimated amount of liability, if any, reasonably likely to result
from pending litigation, asserted claims and assessments, guaranties, uninsured
risks and other contingent liabilities of the Company and its Subsidiaries
(exclusive of such Contingent Liabilities to the extent reflected in Stated
Liabilities).

 

f.                                         “Will be able to pay its Stated
Liabilities, including Contingent Liabilities, as they mature.”

 

For the period from the date hereof through the stated maturity of all New
Financing, each of (i) the Company and its Subsidiaries (taken as a whole) and
(ii) the Company (on a stand-alone basis) will have sufficient assets and cash
flow to pay (from all available sources) their respective Stated Liabilities and
Contingent Liabilities as those liabilities mature or otherwise become due.

 

g.                                      “Does not have Unreasonably Small
Capital”

 

For the period from the date hereof through the stated maturity of all New
Financing, each of (i) the Company and its Subsidiaries (taken as a whole) and
(ii) the Company (on a stand-alone basis), after consummation of all
Indebtedness (including under the Notes) being incurred or assumed and Liens
created by the Company and its Subsidiaries in connection therewith, is a going
concern and has sufficient capital to ensure that it will continue to be a going
concern for such period and to remain a going concern despite moderately
negative deviations from the projections discussed below.

 

3.                                       For purposes of this Certificate, I, or
officers of the Company under my direction and supervision, have performed the
following procedures as of and for the periods set forth below.

 

a.                                       I have reviewed the financial
statements and projections referred to in Sections 4.1(q), 5.8 and 5.18 of the
Loan Agreement.

 

b.                                      I have read the Loan Agreement and the
respective Schedules and Exhibits thereto and the Transaction Documents.

 

c.                                       With respect to Contingent Liabilities,
I, to the extent that a prudent person reasonably would deem necessary:

 

L-8

--------------------------------------------------------------------------------


 

(1)                                  inquired of certain officials of the
Company and its Subsidiaries who have responsibility for legal, financial and
accounting matters as to the existence and estimated liability with respect to
all Contingent Liabilities known to them;

 

(2)                                  confirmed with senior officers of the
Company and its Subsidiaries that, to the best of such officers’ knowledge, (1)
all appropriate items were included in Stated Liabilities or Contingent
Liabilities made known to me in the course of my inquiry and that (2) the
amounts relating thereto were the estimated amount of liability reasonably
likely to result therefrom as of the date hereof;

 

(3)                                  I hereby certify that, to the best of my
knowledge, all material Contingent Liabilities have been considered in making
the certification set forth in paragraph 4 below, and with respect to each such
Contingent Liability the estimated amount of liability reasonably likely to
result therefrom was used in making such certification.

 

4.                                       Based on and subject to the foregoing,
I hereby certify on behalf of the Company that, after giving effect to the
Acquisitions and financing transactions (including the New Financing), it is my
informed opinion that as of the date hereof (x) the Fair Value and Present Fair
Salable Value of the assets of each of (i) the Company and its Subsidiaries
(taken as a whole) and (ii) the Company (on a stand-alone basis) exceed their
respective Stated Liabilities and Contingent Liabilities; (y) each of (i) the
Company and its Subsidiaries (taken as a whole) and (ii) the Company (on a
stand-alone basis) will not have Unreasonably Small Capital; and (z) each of (i)
the Company and its Subsidiaries (taken as a whole) and (ii) the Company (on a
stand-alone basis) will be able to pay each of their respective Stated
Liabilities and Contingent Liabilities as they mature or otherwise become due.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized Senior Vice
President to execute and deliver this Officer’s Solvency Certificate this
         day of June, 2004.

 

 

SECURITY CAPITAL

 

CORPORATION,

 

  a Delaware corporation

 

 

 

 

 

By:

/s/ William R. Schlueter

 

 

Name:

William R. Schlueter

 

 

Title:

Sr. Vice President, Treasurer

 

 

 

 and CFO

 

 

L-9

--------------------------------------------------------------------------------


 

Schedule 1.1 - Extended Term Customers

 

[See Attached]

 

1

--------------------------------------------------------------------------------


 

Company Name

 

Terms

 

 

Target Northern Operations

 

25-Feb

 

 

C & S Wholesale Grocers, Inc.

 

10-Apr

 

Easter dating

CTP/Geneva Division

 

10-Apr

 

Easter dating

Ammar’s, Inc

 

10-Oct

 

 

Country General Stores

 

10-Oct

 

 

Coyne Crafts

 

10-Oct

 

 

Dierberg Markets, Inc.

 

10-Oct

 

 

Display & Costume Supply

 

10-Oct

 

 

Display House Inc.

 

10-Oct

 

 

Drug Town Drugstore

 

10-Oct

 

 

Foster’s, Inc.

 

10-Oct

 

 

Halloween Warehouse

 

10-Oct

 

 

Heritage Crafts

 

10-Oct

 

 

House Of Bargains, Inc.

 

10-Oct

 

 

Hy-Vee Foods

 

10-Oct

 

 

McWhorter’s Stationery, Inc.

 

10-Oct

 

 

Medicine & More Inc.

 

10-Oct

 

 

Midway Party Supply

 

10-Oct

 

 

Select Sales

 

10-Oct

 

 

Skagway Discount Dept Store

 

10-Oct

 

 

Stitzell Electric Supply

 

10-Oct

 

 

Veldsma & Sons, Inc.

 

10-Oct

 

 

Waccamaw Corporation

 

10-Oct

 

 

A & S Poliquin

 

31-Oct

 

 

Ann & Hope Inc.

 

31-Oct

 

 

Ben Franklin Crafts

 

31-Oct

 

 

Bengtson Pumpkin Farm

 

31-Oct

 

 

Big B Drugs, Inc.

 

31-Oct

 

 

Boscov’s

 

31-Oct

 

 

Brooks Pharmacy

 

31-Oct

 

 

Burlington Drug Company

 

31-Oct

 

 

Fairway Sales Co.

 

31-Oct

 

 

Farm Fresh Inc.

 

31-Oct

 

 

Finke Co., The

 

31-Oct

 

 

Giant Food Stores Inc

 

31-Oct

 

 

Halloween Super Store

 

31-Oct

 

 

K & B, Inc.

 

31-Oct

 

 

Mangelsen’s

 

31-Oct

 

 

Marc Glassman, Inc.

 

31-Oct

 

 

Millbrook Distr. Services

 

31-Oct

 

 

Party America

 

31-Oct

 

 

Party Barn

 

31-Oct

 

 

Party Center

 

31-Oct

 

 

Party City

 

31-Oct

 

 

Party World

 

31-Oct

 

 

Price Less Drug Store

 

31-Oct

 

 

Publix Super Markets, Inc.

 

31-Oct

 

 

Rite Aid Corporation

 

31-Oct

 

 

 

2

--------------------------------------------------------------------------------


 

Company Name

 

Terms

 

 

RKB/C/O Emery Waterhouse

 

31-Oct

 

 

Shaw’s Corporate

 

31-Oct

 

 

Star Markets Company, Inc.

 

31-Oct

 

 

Strack & Van Til

 

31-Oct

 

 

Thrifty PayLess, Inc.

 

31-Oct

 

 

Town Paint & Supply

 

31-Oct

 

 

Variety Dist Inc

 

31-Oct

 

 

Variety Supply Co., Inc.

 

31-Oct

 

 

Westlake Hardware

 

31-Oct

 

 

WIC Marketing

 

31-Oct

 

 

1/2 Off Card Shop

 

10-Nov

 

 

1HWI

 

10-Nov

 

 

99 Cents Stores Of Oregon

 

10-Nov

 

 

A. L. Damman Co.

 

10-Nov

 

 

Abston Enterprises

 

10-Nov

 

 

Ace Hardware Corporation

 

10-Nov

 

 

Acme Markets, Inc.

 

10-Nov

 

 

ACO Hardware

 

10-Nov

 

 

Adventure Shops Inc.

 

10-Nov

 

 

AHOLD Financial Services

 

10-Nov

 

 

Albany Party Warehouse

 

10-Nov

 

 

Albertson’s

 

10-Nov

 

 

Allandale Farm

 

10-Nov

 

 

Allemons Landscape Ctr.

 

10-Nov

 

 

American Sales Co.

 

10-Nov

 

 

Ames Department Stores, Inc.

 

10-Nov

 

 

Andorra Pharmacy

 

10-Nov

 

 

Arbor Drugs, Inc.

 

10-Nov

 

 

Arett Sales Corp

 

10-Nov

 

 

Arne Distributors Inc.

 

10-Nov

 

 

Arthur Drug

 

10-Nov

 

 

Associated Grocers, Inc.

 

10-Nov

 

 

Astrup Drug, Inc.

 

10-Nov

 

 

Auralee Productions Inc.

 

10-Nov

 

 

B.E. Atlas Company

 

10-Nov

 

 

Bartell Drugs

 

10-Nov

 

 

Bartz Displays, Inc.

 

10-Nov

 

 

Bashas Inc.

 

10-Nov

 

 

Ben Franklin Stores

 

10-Nov

 

 

Bigg’s Hypermarket

 

10-Nov

 

 

Bi-Mart Corp.

 

10-Nov

 

 

BMK Central

 

10-Nov

 

 

BMK Inc

 

10-Nov

 

 

Boo Ha Ha LLC

 

10-Nov

 

 

Bozzutos

 

10-Nov

 

 

Brendle’s Inc.

 

10-Nov

 

 

Business Answers Inc.

 

10-Nov

 

 

Buttrey Food And Drug

 

10-Nov

 

 

C & S Wholesale Grocers

 

10-Nov

 

 

 

3

--------------------------------------------------------------------------------


 

Company Name

 

Terms

 

 

Card & Party Warehouse II

 

10-Nov

 

 

Carlton Cards Retail, Inc.

 

10-Nov

 

 

Cartwright Inc

 

10-Nov

 

 

CDMA, Inc.

 

10-Nov

 

 

Cedarhurst Paper Co.

 

10-Nov

 

 

Cee-J Wholesale Co.

 

10-Nov

 

 

Central Garden & Pet Supply

 

10-Nov

 

 

Chain Drug Mktg Assoc., Inc.

 

10-Nov

 

 

Chernett Cohen Assoc., Inc.-OLD

 

10-Nov

 

 

City Market, Inc.

 

10-Nov

 

 

Coast Guard Exchange

 

10-Nov

 

 

Copps

 

10-Nov

 

 

Corning Consumer Products

 

10-Nov

 

 

Cosi/COLUMBUS

 

10-Nov

 

 

Cotter & Company

 

10-Nov

 

 

Country Gardens

 

10-Nov

 

 

Craft Mart Super Store

 

10-Nov

 

 

Craftworks, The #350

 

10-Nov

 

 

CVS Distribution, Inc.

 

10-Nov

 

 

Dan’s Supreme Supermarkets #1545

 

10-Nov

 

 

Darice/ A-C Supply Co.

 

10-Nov

 

 

Dillon Stores, Inc.

 

10-Nov

 

 

Dillon’s Acct. Services

 

10-Nov

 

 

Discount Drug Mart

 

10-Nov

 

 

Discount Party Warehouse

 

10-Nov

 

 

Do It Best Corp. #5949

 

10-Nov

 

 

Dominicks

 

10-Nov

 

 

Dougherty’s Masquerade

 

10-Nov

 

 

Drug Emporium

 

10-Nov

 

 

Drug Town

 

10-Nov

 

 

Duckwall-Alco Stores, Inc.

 

10-Nov

 

 

Dupey Management Corporation

 

10-Nov

 

 

E. B. Mott Co.

 

10-Nov

 

 

Eagle Food Centers, Inc.

 

10-Nov

 

 

Earl May Seed & Nursery L.C.

 

10-Nov

 

 

EMCO Distributing

 

10-Nov

 

 

Evan Wholesale

 

10-Nov

 

 

Evergreen Garden Center

 

10-Nov

 

 

Evergreen HO/GDN HWI4071

 

10-Nov

 

 

Express Retail dba Halloween Express

 

10-Nov

 

 

F Dohmen Co

 

10-Nov

 

 

F&D True Value Hwd. 10-10307-5

 

10-Nov

 

 

Factory Card Outlet Corp.

 

10-Nov

 

 

Fairway Foods

 

10-Nov

 

 

Farmer John’s Quality Produce

 

10-Nov

 

 

FIM Stores

 

10-Nov

 

 

First Paper Corporation

 

10-Nov

 

 

Fleming Companies, Inc.

 

10-Nov

 

 

Food Lion, Inc.

 

10-Nov

 

 

 

4

--------------------------------------------------------------------------------


 

Company Name

 

Terms

 

 

Frank W Kerr

 

10-Nov

 

 

Frank’s Nursery & Crafts, Inc.

 

10-Nov

 

 

Fred Meyer

 

10-Nov

 

 

Fruth Pharmacy

 

10-Nov

 

 

Fullerton H & G Showplace H & GS

 

10-Nov

 

 

Fun In Motion, Inc.

 

10-Nov

 

 

Fun Sales Inc dba Halloween Express

 

10-Nov

 

 

Furr’s Supermarkets, Inc.

 

10-Nov

 

 

G. L. Perry Wholesale

 

10-Nov

 

 

Gags & Games

 

10-Nov

 

 

Gemmens HWI 356

 

10-Nov

 

 

General Distributors

 

10-Nov

 

 

Giant Of Maryland

 

10-Nov

 

 

Gibson Products Company Inc.

 

10-Nov

 

 

Gibson’s Discount Centers, Inc.

 

10-Nov

 

 

Good Tidings

 

10-Nov

 

 

Gotta Golf dba Halloween Express-F161

 

10-Nov

 

 

Grand Union Company

 

10-Nov

 

 

Grandpa’s

 

10-Nov

 

 

H. E. Butt Grocery Co.

 

10-Nov

 

 

Halloween Bootique

 

10-Nov

 

 

Halloween Express

 

10-Nov

 

 

Hannaford Bros. Co.

 

10-Nov

 

 

Happy Harry’s, Inc.

 

10-Nov

 

 

Harry Products, Inc.

 

10-Nov

 

 

Heinens Fine Foods

 

10-Nov

 

 

Hills Department Stores

 

10-Nov

 

 

Hobby Lobby

 

10-Nov

 

 

Home Farm Comm Builders

 

10-Nov

 

 

Hy-Vee Foods

 

10-Nov

 

 

In Touch, Inc.

 

10-Nov

 

 

Independent Pharmacy Coop

 

10-Nov

 

 

iParty Corporation

 

10-Nov

 

 

J. L. Hammett Co.

 

10-Nov

 

 

Jamsan Inc dba Halloween Express 156

 

10-Nov

 

 

Javic Wholesale Company, Inc.

 

10-Nov

 

 

Jones Stores, Inc,

 

10-Nov

 

 

Kerr Drug, Inc.

 

10-Nov

 

 

King Soopers, Inc.

 

10-Nov

 

 

Kruse Company, The

 

10-Nov

 

 

Lambertville True Value

 

10-Nov

 

 

Lash Tamaron Div. Of Toys R Us, Inc.

 

10-Nov

 

 

Laurel Grocery Inc.

 

10-Nov

 

 

Let’s Party

 

10-Nov

 

 

Lewis Drugs, Inc.

 

10-Nov

 

 

Lowen Corporation

 

10-Nov

 

 

Lowe’s Co., Inc.

 

10-Nov

 

 

M. W. Kasch Company

 

10-Nov

 

 

Mac’s Hobbies

 

10-Nov

 

 

 

5

--------------------------------------------------------------------------------


 

Company Name

 

Terms

 

 

Mail Stop #9060

 

10-Nov

 

 

Masquerade LLC

 

10-Nov

 

 

Masters Tuxedo

 

10-Nov

 

 

McKesson Canada

 

10-Nov

 

 

McKesson Drug Co. - Eagan

 

10-Nov

 

 

Medic Drug Inc.

 

10-Nov

 

 

Menards

 

10-Nov

 

 

Merchandise Inc.

 

10-Nov

 

 

Mid-States Dist. Co., Inc.

 

10-Nov

 

 

Mikowen Inc

 

10-Nov

 

 

Millbrook Distr Services

 

10-Nov

 

 

Minyard Food Stores

 

10-Nov

 

 

MJDesigns

 

10-Nov

 

 

Modern Magic

 

10-Nov

 

 

Moonlighting LLC dba

 

10-Nov

 

 

Murray’s Partytime Supply

 

10-Nov

 

 

Nash Finch Distributions

 

10-Nov

 

 

Nash Finch Distributors

 

10-Nov

 

 

Nash/Harmon Stores Inc.

 

10-Nov

 

 

Navy Exchange Service Comm.

 

10-Nov

 

 

Nobbies

 

10-Nov

 

 

Noble True Value 03-3358-9

 

10-Nov

 

 

Nortex Drug. Dist.

 

10-Nov

 

 

Orman Inc.

 

10-Nov

 

 

Osco Drug #32

 

10-Nov

 

 

Osco Drug #2244

 

10-Nov

 

 

P. M. Parties, Inc. dba Party City

 

10-Nov

 

 

P. M. Place Stores Co.

 

10-Nov

 

 

Pamida Inc.

 

10-Nov

 

 

Paper Universe

 

10-Nov

 

 

Paper Warehouse Co., Inc.

 

10-Nov

 

 

Party City Corporate

 

10-Nov

 

 

Party Depot

 

10-Nov

 

 

Party Fair

 

10-Nov

 

 

Party Shops Plus, Inc.

 

10-Nov

 

 

Party Supermarket

 

10-Nov

 

 

Party Universe - 349

 

10-Nov

 

 

Party Universe

 

10-Nov

 

 

Partyland, Inc.

 

10-Nov

 

 

Penn-Daniels, Inc.

 

10-Nov

 

 

Peyton’s, Inc.

 

10-Nov

 

 

PGI Sales

 

10-Nov

 

 

Phar-Mor, Inc.

 

10-Nov

 

 

PMB 198

 

10-Nov

 

 

PMB 198

 

10-Nov

 

 

Ponemah Farms

 

10-Nov

 

 

Pretty Party Place

 

10-Nov

 

 

Pretty Party Place

 

10-Nov

 

 

Promotions Unlimited Corp.

 

10-Nov

 

 

 

6

--------------------------------------------------------------------------------


 

Company Name

 

Terms

 

 

R. C. Taylor Wholesale

 

10-Nov

 

 

Redner’s Markets

 

10-Nov

 

 

Redner’s Markets, Inc.

 

10-Nov

 

 

Roths Markets

 

10-Nov

 

 

Rural King Supply, Inc.

 

10-Nov

 

 

Rust Wholesale Company

 

10-Nov

 

 

Ruthies Party City #56

 

10-Nov

 

 

Safeway, Inc.

 

10-Nov

 

 

Sangrem Inc.

 

10-Nov

 

 

Save Mart Supermarkets

 

10-Nov

 

 

Schultz Sav-O Stores, Inc.

 

10-Nov

 

 

Seasonal Adventure

 

10-Nov

 

 

Shaw’s

 

10-Nov

 

 

Sheerlund Products

 

10-Nov

 

 

Shopko Store, Inc. A/P

 

10-Nov

 

 

Smith’s Food & Drug Cntrs.

 

10-Nov

 

 

Snyder Drug Stores

 

10-Nov

 

 

Snyder Drug/Wstrn Whole

 

10-Nov

 

 

Southern Distributors, Inc.

 

10-Nov

 

 

Southern States Cooperative

 

10-Nov

 

 

Spag’s Supply, Inc.

 

10-Nov

 

 

Spooks R Us

 

10-Nov

 

 

Three Spooks Inc.  FO81

 

10-Nov

 

 

Thrift Drug, Inc.

 

10-Nov

 

 

Top Of The Town LLC

 

10-Nov

 

 

Treasure Island, Inc.

 

10-Nov

 

 

Tripate Marketing

 

10-Nov

 

 

TruServ Corporation

 

10-Nov

 

 

TruServ Home & Grdn Showplace

 

10-Nov

 

 

Truserv Trim-A-Tree

 

10-Nov

 

 

TruServ-Holods Hdwe

 

10-Nov

 

 

U Say It dba Halloween Express-F160

 

10-Nov

 

 

U.S. Coast Guard Exchange

 

10-Nov

 

 

Unified Western Grocers Inc

 

10-Nov

 

 

United Hardware Distributing

 

10-Nov

 

 

Val Corporation

 

10-Nov

 

 

Valley View Farms

 

10-Nov

 

 

Valley Wholesale Co.

 

10-Nov

 

 

Value Drug Co

 

10-Nov

 

 

Value Drug Company

 

10-Nov

 

 

W. E. Aubuchon

 

10-Nov

 

 

W. L. Miller & Co LLC

 

10-Nov

 

 

Wakefern Food Corporation

 

10-Nov

 

 

Walgreens Co.

 

10-Nov

 

 

Walker Drug

 

10-Nov

 

 

Western Grocers

 

10-Nov

 

 

Wetsel Seed Co

 

10-Nov

 

 

Wolf Hill Inc

 

10-Nov

 

 

American Drug Stores, Inc.

 

30-Nov

 

 

 

7

--------------------------------------------------------------------------------


 

Company Name

 

Terms

 

 

Lucky Stores, Inc. OLD

 

30-Nov

 

 

Osco Drug

 

30-Nov

 

 

Osco Drug #2102

 

30-Nov

 

 

HomeBase, Inc.

 

10-Dec

 

 

Wal-Mart Canada Inc

 

2% 30 Net 60

 

 

Sobeys Ontario

 

2% Net 12/15

 

 

Peytons Phoenix

 

2%, Net 11/10

 

 

SuperValu Inc.

 

2%, Net 11/10

 

 

SuperValu-N.E. Region

 

2%, Net 11/10

 

 

GHC Merchandise Distribution

 

2%, Net 11/10

 

 

SuperValu Stores Inc

 

2%, Net 11/10

 

 

Joann Stores Inc

 

2%/60, Net 61

 

 

Valu Merchandisers Co.

 

2%/60, Net 61

 

 

Accents Unlimited

 

Net 45

 

 

BIC Corporation

 

Net 45

 

 

Bookspan Inc AP

 

Net 45

 

 

Celebration Fantastic, The

 

Net 45

 

 

Home Marketplace The

 

Net 45

 

 

Kmart Corp

 

Net 45

 

 

MDV/Nash Finch

 

Net 45

 

 

Michaels Stores Incorporated

 

Net 45

 

 

Papyrus DC

 

Net 45

 

 

Topco Associates, Inc.

 

Net 45

 

 

Walter Drake Inc

 

Net 45

 

 

Artco #3

 

Net 60

 

 

Associated Whlslrs

 

Net 60

 

 

Bed Bath & Beyond Corp.

 

Net 60

 

 

Berlin Orchards

 

Net 60

 

 

Big R Stores

 

Net 60

 

 

Bonney Lake #5970

 

Net 60

 

 

Champions Display & Costume

 

Net 60

 

 

Clayton Valley Pumpkin Farm

 

Net 60

 

 

Community Distributors Inc

 

Net 60

 

 

Craf-T

 

Net 60

 

 

Crafts Plus+, Inc.

 

Net 60

 

 

Crate & Barrel

 

Net 60

 

 

Creative Crafts & Frame Shop

 

Net 60

 

 

CVS Meridian Inc.

 

Net 60

 

 

Dayton Hudson

 

Net 60

 

 

Dillon Accounting Services

 

Net 60

 

 

ECE John Van Rooijen

 

Net 60

 

 

Eckerd Drug Co. Accts. Payable 186502

 

Net 60

 

 

EToys

 

Net 60

 

 

Eurest Dining Services

 

Net 60

 

 

Everything Halloween

 

Net 60

 

 

Factory Card Outlet

 

Net 60

 

 

First Imperial Trading Co.

 

Net 60

 

 

Genuardi’s

 

Net 60

 

 

Geo. W. Hill & Co., Inc.

 

Net 60

 

 

 

8

--------------------------------------------------------------------------------


 

Company Name

 

Terms

 

 

Gollath Falls Inc.

 

Net 60

 

 

Gordon Companies, Inc.

 

Net 60

 

 

Halloween USA/C.S.M of NY

 

Net 60

 

 

Hearn’s + Crafts, Inc.

 

Net 60

 

 

Herr’s, Inc.

 

Net 60

 

 

Holscher & Hackman

 

Net 60

 

 

Hyde’s Discount Drug

 

Net 60

 

 

Imperial Distributors

 

Net 60

 

 

iParty Retail Stores Corp.

 

Net 60

 

 

Itz A Party

 

Net 60

 

 

Jenson Enterprises, Inc.

 

Net 60

 

 

Jepson Enterprises

 

Net 60

 

 

Jeson Enterprises

 

Net 60

 

 

Kaneka Far West

 

Net 60

 

 

Learning World

 

Net 60

 

 

Lechter’s Inc.

 

Net 60

 

 

Linens ‘N Things

 

Net 60

 

 

Mark Stevens

 

Net 60

 

 

Master Wholesale

 

Net 60

 

 

Meijer Inc.

 

Net 60

 

 

Miles Kimball Company

 

Net 60

 

 

Mobile Fabrics

 

Net 60

 

 

Mtn View Marketing

 

Net 60

 

 

National Home Center’s, Inc.

 

Net 60

 

 

Neighborhood Variety Stores #1

 

Net 60

 

 

Neighborhood Variety Stores #10

 

Net 60

 

 

Newton Buying Corp.

 

Net 60

 

 

Nightmare Ventures

 

Net 60

 

 

Noodle Kidoodle

 

Net 60

 

 

Notions Marketing

 

Net 60

 

 

Pacific Craft Supplies

 

Net 60

 

 

Pamida Inc.

 

Net 60

 

 

Pappas Bros. Distributors

 

Net 60

 

 

Party Express-P001

 

Net 60

 

 

Party Express-P003

 

Net 60

 

 

Peoples Drug

 

Net 60

 

 

Prinz Mgmt Services, Inc.

 

Net 60

 

 

QVC Inc.

 

Net 60

 

 

Rag Shops, Inc.

 

Net 60

 

 

Rascals Toys

 

Net 60

 

 

Ray’s #46

 

Net 60

 

 

RCM Investments, Inc.

 

Net 60

 

 

Reading China & More

 

Net 60

 

 

RJK Management

 

Net 60

 

 

Rose Crafts

 

Net 60

 

 

Salem Fruit Grwrs dba FMO

 

Net 60

 

 

Sanford

 

Net 60

 

 

Santa Barbara + Crafts

 

Net 60

 

 

Singer Retail Marketing Svcs.

 

Net 60

 

 

 

9

--------------------------------------------------------------------------------


 

Company Name

 

Terms

 

 

Somody Supply Inc.

 

Net 60

 

 

Spencer Gifts, Inc.

 

Net 60

 

 

T.V.I., Inc.

 

Net 60

 

 

Tall Mouse

 

Net 60

 

 

Taycor, Inc.

 

Net 60

 

 

Tay-Cor, Inc.

 

Net 60

 

 

Theis Distributing Company

 

Net 60

 

 

Treasure Shoppe Inc.

 

Net 60

 

 

Trentlage Resources

 

Net 60

 

 

U. R. M. Stores, Inc.

 

Net 60

 

 

United Grocers Inc.

 

Net 60

 

 

Wal-Mart Stores

 

Net 60

 

 

Winco/Waremart Dist

 

Net 60

 

 

Wizard’s Chest, Inc

 

Net 60

 

 

World Wide Distributors, Inc.

 

Net 60

 

 

Zany Brainy

 

Net 60

 

 

Ferguson Merchandising L.L.C.

 

Net 90

 

 

SMS

 

Net 90

 

 

 

10

--------------------------------------------------------------------------------


 

Schedule 5.1 - Borrower’s and Guarantors’ Directors and Officers

 

Pumpkin Ltd.

 

 

Directors:

Brian D. Fitzgerald

 

William R. Schlueter

 

A. George Gebauer

 

Ryan Bell

 

Wendy Bolton

 

Kea Bardeen

 

John Bardeen

 

Gay Burke

 

 

Officers:

Gay Burke (President and CEO)

 

Elizabeth Manguson (Secretary)

 

William R. Schlueter (Vice President and Treasurer)

 

Paul A. Miller (Vice President)

 

 

Pumpkin Masters Holdings, Inc.

 

 

Directors:

Brian D. Fitzgerald

 

William R. Schlueter

 

A. George Gebauer

 

Ryan Bell

 

Wendy Bolton

 

Kea Bardeen

 

John Bardeen

 

Gay Burke

 

 

Officers:

William Schlueter (President)

 

Brian D. Fitzgerald (Vice President and Secretary)

 

Paul A. Miller (Vice President)

 

 

Security Capital Corporation

 

 

Directors:

A. George Gebauer

 

Brian D. Fitzgerald

 

M. Paul Kelly

 

John H.F. Haskell, Jr

 

Samuel B. Fortenbaugh, III

 

Edward W. Kelley, Jr.

 

--------------------------------------------------------------------------------


 

Officers:

Brian D. Fitzgerald (President and CEO)

 

A. George Gebauer (Secretary)

 

William R. Schlueter (Senior Vice President and Assistant Secretary)

 

Ryan D. Bell (Vice President)

 

Wendy E. Bolton (Assistant Secretary)

 

Paul A. Miller (Vice President)

 

--------------------------------------------------------------------------------


 

Schedule 5.3 - Material Investments

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.5 - Real Property

 

Owned Property:

 

None.

 

Leased Property:

 

Principal place of business and chief executive office of Borrower:

 

1905 Sherman Street, Suite 1000, 920 and 925

Denver, CO 80203

 

Showroom Space of Borrower:

 

1107 Broadway

Space G-17, 8th Floor

New York, NY

 

--------------------------------------------------------------------------------


 

Schedule 5.6 - Litigation

 

The Borrower was served with a lawsuit on May 27, 2004, by Paradigm Marketing
International and Stacy Rider in the United States District Court for the
District of Minnesota.  The complaint alleges that the Company’s Super Poker and
Overmolded Saw tools, introduced last year, were taken from two ideas she gave
to us, without her consent, and has three counts: 1) reach of Contract (Mutual
Agreement for Confidentiality), 2) Violation of Colorado’s Uniform Trade Secrets
Act, and 3) Copyright Infringement.

 

The Borrower believes that these claims have no merit.  Both of the new carving
tools were independently developed by the Company, and the confidentiality
agreement excluded information that was independently developed or in the
Borrower’s possession before disclosure.  The underlying Copyright claims are
also inherently flawed.  Nevertheless, in the event that the court found in
favor of the complainant in all respects, such a finding could have a material
adverse effect on the Borrower’s business.

 

1

--------------------------------------------------------------------------------


 

Schedule 5.9 - Patents, Patent Applications, Trademark and Service Mark
Registrations and Applications and
Copyright Registrations and Applications Therefor that are Owned or
Licensed by the Borrower

 

Patents and patent applications:

 

PATENT NAME

 

STATUS

 

SERIAL
NO.

 

PATENT
NO.

 

FILING
DATE

 

ISSUE
DATE

Pumpkin Carving Kit

 

Issued

 

91,436

 

4,828,114

 

8/31/87

 

5/9/89

Hand-Held Scraping Device (Scoop)

 

Issued

 

07/607,150

 

5,092,050

 

10/31/90

 

3/3/92

Method for Decorating Surfaces with Transfer Patterns

 

Issued

 

08/182,409

 

6,093,446

 

7/14/94

 

7/25/00

Hand-Held Drilling Tool (Candle Planter)

 

Issued

 

08/549,957

 

5,655,861

 

10/27/95

 

8/12/97

Hand-Held Cutting Tool with Fatigue Resistant Blade (Flex Saw)

 

Issued

 

08/763,529

 

5,832,615

 

12/12/96

 

11/10/98

Stencil and Kit for Transferring Images and Method Therefore (Kid’s Kit)

 

Issued

 

09/028,217

 

6,055,738

 

2/23/98

 

5/2/00

Safety Saw for Cutting Soft Materials (Kid’s Saw)

 

Issued

 

09/156,986

 

6,497,046

 

9/18/98

 

12/24/02

Illumination Device (Kid’s Candle) - Design

 

Issued

 

29/094,325

 

D427,708

 

9/30/98

 

7/4/00

Illumination Device (Kid’s Candle) - Utility

 

Issued

 

09/163,744

 

6,309,092

 

9/30/98

 

10/30/01

Creative Art Kit for Producing and Viewing Stereoscopic Creative Art Images (3D
Glasses with Paint/Chalk)

 

Issued

 

09/190,356

 

6,266,186

 

11/12/98

 

7/24/01

 

1

--------------------------------------------------------------------------------


 

PATENT NAME

 

STATUS

 

SERIAL
NO.

 

PATENT
NO.

 

FILING
DATE

 

ISSUE
DATE

Egg Cleaning and Decorating Method and Kit (Easter Kit)

 

Issued

 

09/344,475

 

6,260,480

 

6/16/99

 

7/17/01

Combination Jump Rope and Sidewalk Chalk Holder Toy

 

Issued

 

09/340,554

 

6,113,520

 

6/28/99

 

9/5/00

Method of Carving Shapes in a Pumpkin Shell (Pumpkin Punch Out Kit)

 

Issued

 

09/348,850

 

6,342,175

 

7/7/99

 

1/29/02

Inflatable Treat Bowl - Design

 

Issued

 

29/124,617

 

D452,636

 

6/8/00

 

1/1/02

Bag with Flashlight Handle (Snake Light) - Design

 

Issued

 

29/129,419

 

D456,920

 

9/15/00

 

5/7/02

Spherical Flashlight Pendant (Monster Eyeball Light) - Design

 

Issued

 

29/129,420

 

D453,702

 

9/15/00

 

2/19/02

Dome-Shaped Illumination Device (Dome Light) Design Patent - see also “Portable
Special Effects Illumination Device (UPL)” Utility Patent

 

Issued

 

29/131,028

 

D454,967

 

10/12/00

 

3/26/02

Pumpkin Decorating Kit and Method Using Light Guiding Pegs (Kid’s Fright Lights)

 

Issued

 

09/889,338

 

6,578,710

 

7/16/01

 

6/17/03

Portable Special Effects Illumination Device {see also Design Patent for
Dome-Shaped Illumination Device (Dome Light)}

 

Issued

 

09/971,786

 

6,575,613

 

10/4/01

 

6/10/03

Piercing Tool

 

Pending

 

10/401,491

 

 

 

3/28/03

 

 

Tool Handle (Design Patent for new saw)

 

Issued

 

29/179,502

 

D483,645

 

4/9/03

 

12/16/03

Tool with Ergonomic Soft-Grip Handle

 

Pending

 

10/410,889

 

 

 

4/9/03

 

 

 

2

--------------------------------------------------------------------------------


 

PATENT NAME

 

STATUS

 

SERIAL
NO.

 

PATENT
NO.

 

FILING
DATE

 

ISSUE
DATE

Scary Carries line of Trick or Treat Bags (licensed by Ringstone Co. Ltd. to
Pumpkin, Ltd.)

 

Issued

 

 

 

5,348,155

 

 

 

 

(licensed by Pumpkin, Ltd. to Martha Stewart Online; non-exclusive, dated
April 10, 2003)

 

Issued

 

 

 

4,828,114

 

 

 

 

(licensed by Pumpkin, Ltd. to Martha Stewart Online; non-exclusive, dated
April 10, 2003)

 

Issued

 

 

 

6,342,175

 

 

 

 

(licensed by Pumpkin, Ltd. to Restoration Hardware, Inc.; non-exclusive, dated
February, 10, 2003)

 

Issued

 

 

 

6,342,175

 

 

 

 

(licensed by Pumpkin, Ltd. to Running Press; non-exclusive)

 

 

 

 

 

5,832,615

 

 

 

 

(licensed by Pumpkin, Ltd. to Paper Magic Group; non-exclusive, effective
July 14, 2003)

 

 

 

 

 

4,828,114

 

 

 

 

(licensed by Pumpkin, Ltd. to Paper Magic Group; non-exclusive, effective
July 14, 2003)

 

 

 

 

 

5,092,050

 

 

 

 

(cross-licensing agreement with The Seeds Corps, d/b/a Concept Marketing;
non-exclusive, dated August 3, 1998)

 

 

 

 

 

 

 

 

 

 

Lighted Safety Bucket (Patent is Owned by Jack Holland, but under exclusive
license with Pumpkin Ltd.)

 

Issued

 

09/420,470

 

6,270,233

 

10/19/99

 

8/7/01

Garment and Garment Accessories Having Luminescent Accents and Fabrication
Method Therefor (Neon Light Costumes)

 

Pending

 

10/754,066

 

 

 

1/7/04

 

 

Piercing Tool - PCT Application

 

Pending

 

based on US Ser. No. 10/401,491

 

3/25/04

 

 

Tool with Ergonomic Soft-Grip Handle - PCT Application

 

Pending

 

based on US Ser. No. 10/410,889

 

4/7/04

 

 

 

3

--------------------------------------------------------------------------------


 

Trademarks and Tradenames:

 

TRADEMARK

 

STATUS

 

REG. / SER.
NO.

 

IC / G&S

 

FILING
DATE

 

FIRST
USE
DATE

 

REG.
DATE

‘POWER’ TOOLS FOR PUMPKINS®

 

Registered

 

2,213,214

 

8 - pumpkin carving and lighting kit comprised of hand held tools, namely, a
saw, a scoop, and a drill, and a candle

 

2/16/96

 

7/30/98

 

12/22/98

BAREBONES® (stylized)

 

Registered

 

2,279,335

 

2 - paints for decorating pumpkins

 

8/7/98

 

12/22/97

 

9/21/99

BAREBONES® (stylized)

 

Registered

 

2,310,954

 

8 - manually operated hand tools for caring pumpkins, namely, saws and drills

 

8/7/98

 

11/12/96

 

1/25/00

Boo Bags™

 

Common Law

 

 

 

 

 

 

 

 

 

 

CARVE-O-LANTERN®

 

Registered

 

1,476,839

 

16 - kit for pumpkin carving, namely an instruction manual, patterns and hand
tools therefor

 

7/13/87

 

10/20/86

 

2/16/88

CARVE-O-LANTERN®

 

Registered

 

1,465,923

 

41 - educational services, namely, conducting classes and seminars in the field
of pumpkin sculpturing

 

3/23/87

 

10/31/86

 

11/17/87

Carving Patterns™

 

Common Law

 

 

 

 

 

 

 

 

 

 

Creepy Carries™

 

Common Law

 

 

 

 

 

 

 

 

 

 

DURASAW®

 

Registered

 

2,160,808

 

8 - hand held tools, namely, saws

 

2/16/96

 

10/14/97

 

5/26/98

EASY CARVE®

 

Registered

 

2,484,623

 

16 - Kit for pumpkin decorating, consisting of instructions, patterns, hand
tools, and a candle, all sold as a unit

 

1/21/00

 

7/2/99

 

9/4/01

Exceptional Easter™

 

Common Law

 

 

 

 

 

 

 

2000

 

 

FRIGHT LIGHTS™

 

Common Law

 

 

 

 

 

 

 

2000

 

 

HALLOWEEN HARDWARE®

 

Registered

 

2,094,288

 

8 - hand held tools for carving pumpkins, namely, saws

 

2/1/96

 

4/12/95

 

9/9/97

 

4

--------------------------------------------------------------------------------


 

TRADEMARK

 

STATUS

 

REG. / SER.
NO.

 

IC / G&S

 

FILING
DATE

 

FIRST
USE
DATE

 

REG.
DATE

HALLOWEEN HARDWARE®

 

Registered

 

2,094,288

 

21 - hand held tools for carving pumpkins, namely, scoops

 

2/1/96

 

4/12/95

 

9/9/97

HALLOWEEN HOST

 

Pending

 

78/361,557

 

16 - Drink coasters

21 - Charms for attachment to beverage glasses to identify drinks; food
spreaders; swizzle sticks; appetizer forks; bottle covers; reusable plastic ice
cubes; a house mark for Halloween party kitchenware and giftware

 

2/3/04

 

ITU

 

 

LANTERNS OF LIBERTY®

 

Registered

 

2,591,780

 

16 - stencils; printed instructions and ideas for carving pumpkins and for
creating holiday decorations with a patriotic theme.

 

10/16/01

 

10/16/01

 

7/9/02

LANTERNS OF LIBERTY®

 

Registered

 

2,591,780

 

42 - information services, namely providing information and ideas for carving
pumpkins and for creating holiday decorations with a patriotic theme

 

10/16/01

 

10/31/01

 

7/9/02

LIGHTS ON™

 

Pending

 

78/190,432

 

25 - Costumes

 

12/2/02

 

ITU

 

 

MELON LIGHTS FOR SUMMER NIGHTS!®

 

Registered

 

1,879,719

 

16 - kit for watermelon carving; namely , an instruction manual, patterns and
hand tools therefor

 

2/14/94

 

4/1/92

 

2/21/95

Monster Eye™

 

Common Law

 

 

 

 

 

 

 

 

 

 

Monster Sack™

 

Common Law

 

 

 

 

 

 

 

 

 

 

MONSTER SNOT™

 

Allowed

 

78/086,592

 

28 - toy and novelty pressurized dispenser of plastic stream material; plastic
stream material for use in a toy an novelty pressured dispenser

 

10/2/01

 

6/24/02

 

 

 

5

--------------------------------------------------------------------------------


 

TRADEMARK

 

STATUS

 

REG. / SER.
NO.

 

IC / G&S

 

FILING
DATE

 

FIRST
USE
DATE

 

REG.
DATE

OK!

 

Pending

 

78/387,834

 

028: Egg decorating kits; Easter basket stuffers

 

3/19/04

 

ITU

 

 

OK!®

 

Registered

 

2,212,466

 

16 - children’s art supplies, namely, arts and craft painting kits, chalk, and
slideable stickers

 

6/26/97

 

2/15/97

 

12/22/98

OUR KIDS

 

Pending

 

78/387,823

 

028: Egg decorating kits; Easter basket stuffers

 

3/19/04

 

ITU

 

 

OUR KIDS®

 

Registered

 

2,152,583

 

16 - children’s art supplies, namely, arts and craft painting kits, chalk, and
slideable stickers

 

6/26/97

 

2/15/97

 

4/21/98

Peek A Boos ™

 

Common Law

 

 

 

 

 

 

 

 

 

 

PRODUCT MASTERS™

 

Common Law

 

 

 

Trade name cert. filed - Colo.

 

9/14/98

 

 

 

 

PUMPKIN MASTERS/AMERICA’S PUMPKIN CARVING COMPANY & Design® (Canada)

 

Registered

 

489,994

 

Pumpkin carving and decorative products namely, saws, drills, pokers, scoops,
candles and candle holders, patterns and instructional booklets sold separately
and in kits.

 

8/23/96

 

1994

 

2/16/98

PUMPKIN MASTERS®

 

Registered

 

1,912,503

 

16 - kit for pumpkin carving, instruction manual, patterns and hand tools
therefor

 

12/20/93

 

5/16/94

 

8/15/95

PUMPKIN MASTERS® (Canada)

 

Registered

 

489,360

 

Pumpkin carving and decorative products namely, saws, drills, pokers, scoops,
candles and candle holders, patterns and instructional booklets sold separately
and in kits.

 

8/23/96

 

1994

 

2/5/98

PUMPKIN MASTERS® (United Kingdom) (stylized)

 

Registered

 

2,137,466

 

4 - Candles; wicks; candles adapted for Halloween; lubricants; fuels

 

6/28/97

 

 

 

10/9/98

 

6

--------------------------------------------------------------------------------


 

TRADEMARK

 

STATUS

 

REG. / SER.
NO.

 

IC / G&S

 

FILING
DATE

 

FIRST
USE
DATE

 

REG.
DATE

PUMPKIN MASTERS® (United Kingdom) (stylized)

 

Registered

 

2,137,466

 

8 - Hand tools and implements; axes; blades; razors; cleavers; cutlery; cutters;

cutting tools; cutting bars; drills; saws; pokers; scoops; drill holders; fruit

pickers; knives; machetes; files; paring knives; pincers; saw blades; saw

holders; scrapers; scraping tools; screw drivers; sharpening instruments;

spatulas; spades; swords; tongs; tweezers; slicers; shredders; wrenches; parts

and fittings for all the aforesaid goods

 

6/28/97

 

 

 

10/9/98

PUMPKIN MASTERS® (United Kingdom) (stylized)

 

Registered

 

2,137,466

 

16 - Pattern and instructional booklets; printed matter; books; publications;
stationery; parts and fittings for the aforesaid goods

 

6/28/97

 

 

 

10/9/98

PUMPKIN MASTERS® (United Kingdom) (stylized)

 

Registered

 

2,137,466

 

28 - Games; toys; playthings; candle holders; parts and fittings for the
aforesaid goods

 

6/28/97

 

 

 

10/9/98

PUMPKIN MASTERS® (United Kingdom)

Series includes:

PUMPKIN-MASTERS, PUMPKIN MASTERS, PUMPKIN-MASTER, PUMPKIN MASTER

 

Registered

 

2,136,895

 

4 - Candles; wicks; candles adapted for Halloween; lubricants; fuels

 

6/25/97

 

 

 

2/20/98

 

7

--------------------------------------------------------------------------------


 

TRADEMARK

 

STATUS

 

REG. / SER.
NO.

 

IC / G&S

 

FILING
DATE

 

FIRST
USE
DATE

 

REG.
DATE

PUMPKIN MASTERS® (United Kingdom)

Series includes:

PUMPKIN-MASTERS, PUMPKIN MASTERS, PUMPKIN-MASTER, PUMPKIN MASTER

 

Registered

 

2,136,895

 

8 - Hand tools and implements; axes; blades; razors; cleavers; cutlery; cutters;

cutting tools; cutting bars; drills; saws; pokers; scoops; drill holders; fruit

pickers; knives; machetes; files; paring knives; pincers; saw

blades; saw holders; scrapers; scraping tools; screw drivers; sharpening
instruments;

spatulas; spades; swords; tongs; tweezers; slicers; shredders; wrenches; parts
and fittings for all the aforesaid goods

 

6/25/97

 

 

 

2/20/98

PUMPKIN MASTERS® (United Kingdom)

Series includes:

PUMPKIN-MASTERS, PUMPKIN MASTERS, PUMPKIN-MASTER, PUMPKIN MASTER

 

Registered

 

2,136,895

 

16 - Pattern and instructional booklets; printed matter; books; publications;
stationery; parts and fittings for the aforesaid goods

 

6/25/97

 

 

 

2/20/98

PUMPKIN MASTERS® (United Kingdom)

Series includes:

PUMPKIN-MASTERS, PUMPKIN MASTERS, PUMPKIN-MASTER, PUMPKIN MASTER

 

Registered

 

2,136,895

 

28 - Games; toys; playthings; candle holders; parts and fittings for the
aforesaid

goods

 

6/25/97

 

 

 

2/20/98

 

8

--------------------------------------------------------------------------------


 

TRADEMARK

 

STATUS

 

REG. / SER.
NO.

 

IC / G&S

 

FILING
DATE

 

FIRST
USE
DATE

 

REG.
DATE

PUMPKIN PORTRAITS®

 

Registered

 

2,611,708

 

40 - electronic imaging, scanning, digitizing, alteration, photographic computer
imaging of photographs, paintings, drawings, computer illustrations and other
visual media, photographic reproduction of portraits, in the form of carved
pumpkins

 

9/22/00

 

9/1/99

 

8/27/02

PUMPKIN PORTRAITS® (Canada)

 

Allowed

 

1,096,668

 

42 - Reproducing images from photographs, paintings, drawings, computer
illustrations, and other visual media in the form of carved pumpkins

 

3/21/01

 

 

 

 

PUMPKIN PORTRAITS® (United Kingdom)

 

Pending

 

2,265,159

 

42 - Reproducing images from photographs, paintings, drawings, computer
illustrations, and other visual media in the form of carved pumpkins

 

3/22/01

 

 

 

 

PUT A NEW FACE ON HALLOWEEN®

 

Registered

 

1,477,650

 

16 - kit for pumpkin carving; namely, and instruction manual, patterns and hand
tools therefor

 

7/14/87

 

2/10/87

 

2/23/88

QUICKPattern™

 

Common Law

 

 

 

 

 

 

 

1997

 

 

SCARY CARRIES® (stylized)

 

Registered

 

2,272,369

 

16 - Halloween trick-or-treating bags

 

9/22/98

 

12/26/96

 

8/24/99

Scraper Scoop™

 

Common Law

 

 

 

 

 

 

 

1990

 

 

Sensational Shadows™

 

Common Law

 

 

 

 

 

 

 

1996

 

 

Spine Tinglers™

 

Common Law

 

 

 

 

 

 

 

2002

 

 

STAR STUDDED PUMPKINS

 

Pending

 

78/382,029

 

016: Pumpkin carving kits; tools for carving pumpkins

 

3/10/04

 

ITU

 

 

 

9

--------------------------------------------------------------------------------


 

TRADEMARK

 

STATUS

 

REG. / SER.
NO.

 

IC / G&S

 

FILING
DATE

 

FIRST
USE
DATE

 

REG.
DATE

THE ORIGINAL PUMPKIN CARVER®

 

Registered

 

2,093,958

 

8 - plastic carving knife for use in carving pumpkins

 

3/28/94

 

2/14/92

 

9/9/97

THE THING YA’ FLING®

 

Registered

 

2,430,455

 

28 - Stuffed toy flying discs for playing a toss game

 

6/1/99

 

1/30/00

 

2/20/01

ZIPPY CARVE

 

Pending

 

78/289,228

 

16 - Pumpkin carving kits; tools for carving pumpkins

 

8/19/03

 

ITU

 

 

ZOJO®

 

Registered

 

2,437,613

 

28 - Toys, namely, flying discs

 

7/8/99

 

2/22/00

 

3/20/01

Character images and trademarks (licensed by Universal Studios to Pumpkin, Ltd.;
non-exclusive), executed on October 2, 2002

 

Issued

 

 

 

 

 

 

 

 

 

 

THE ORIGINAL PUMPKIN CARVER (Stylized) (licensed by Pumpkin, Ltd. to Impel,
Inc.; exclusive), executed on August 27, 1999

 

Issued

 

2,093,958

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Copyrights:

 

US Registered Copyrights

 

Registration
Number

 

Copyright Name

 

Issue Date

TX 2-053-558

 

CARVE-O-LANTERN

 

2/26/1987

TX 3-622-904

 

CARVE-O-LANTERNTM - PUMPKIN CARVING KIT

 

9/20/1993

TX 3 622 903

 

CARVE-O-LANTERNR - PUMPKIN CARVING KIT (1989)

 

9/20/1993

TX 3-750-540

 

ZIPPY CARVE INSTRUCTION BOOK

 

2/7/1994

TX 3-783-386

 

ZIPPY CARVE (PACKAGE)

 

2/7/1994

TX 4-607-692

 

CARVING FOR KIDS

 

6/23/1997

VA 1-052-479

 

EGG HEAD

 

7/10/2000

VA 1-061-067

 

BUNNY TRAILS (STENCILS (2))

 

10/18/2000

VA 1-145-120

 

LET FREEDOM SHINE

 

11/2/2001

VA 1-63-909

 

INFLATABLE TREAT BOWLS

 

4/12/2000

VAu 498-221

 

SNAKE FLASHLIGHT HANDLE ON BAG

 

4/14/2000

VAu 498-220

 

EYEBALL FLASHLIGHT

 

4/14/2000

VAu 480-843

 

SAFETY FLASHLIGHT/BEACON PENDANT

 

09/25/2000

 

Notes to Schedule 5.9:

 

Pumpkin Masters also owns numerous unregistered copyrights in package designs,
various instructional materials and hundreds of patterns and other material that
has been acquired through contest submissions, and/or by employee or independent
contractor creations.  Pumpkin Masters does not register these copyrights in the
ordinary course of business, as the costs of registration would exceed the
benefits.

 

Borrower is negotiating for the transfer of three Chinese patents that are
currently owned by one of Borrower’s manufacturers, and which allegedly cover
two of Borrower’s current products.  The Chinese Patent Numbers are 00342366.2,
00265563.2, and 00348934.5.

 

See also Schedule 5.6.

 

11

--------------------------------------------------------------------------------


 

Schedule 6.1 - Existing Deposit Accounts

 

1.

LaSalle Bank

 

135 South LaSalle Street

 

Chicago, IL 60603

 

 

 

Account Name:  Pumpkin Masters Main Account

 

Account Number:  5800336603

 

 

2.

LaSalle Bank

 

135 South LaSalle Street

 

Chicago, IL 60603

 

 

 

Account Name:  Pumpkin Masters Control Account

 

Account Number:  55900443963

 

 

3.

LaSalle Bank

 

135 South LaSalle Street

 

Chicago, IL 60603

 

 

 

Account Name:  Pumpkin Masters, Inc. Commercial Paper Account

 

Customer Number:  199014859

 

 

4.

Wells Fargo Bank(2)

 

66 West Springer Drive

 

Highlands Ranch, CO 80129

 

 

 

Account Name:  Pumpkin Ltd., Pumpkin Masters, Inc.

 

Account Number:  269-8020428

 

 

 

Account Description: Local Payroll Account

 

 

5.

Wells Fargo Bank

 

66 West Springer Drive

 

Highlands Ranch, CO 80129

 

 

 

Account Name:  Pumpkin Ltd.

 

Account Number:  269-8017938

 

 

 

Account Description:  Petty cash account with a maintained balance of no more
than $2,000.00.

 

--------------------------------------------------------------------------------

(2) Wells Fargo is also Pumpkin Masters local payroll account.  Funds should not
be swept from this Wells Fargo account.

 

--------------------------------------------------------------------------------


 

Schedule 7.1 - Capitalized Lease Obligations and Purchase Money Indebtedness

 

None

 

--------------------------------------------------------------------------------


 

Schedule 7.2 - Liens

 

None

 

--------------------------------------------------------------------------------


 

Schedule 7.3 - Guaranties and Contingent Liabilities

 

Pumpkin Ltd. sells merchandise to Target stores pursuant to a sales guarantee in
which up to 5% of the contract price could be charged back to Pumpkin Ltd. based
on sell-through percentages by product line.  Such chargeback is calculated as
follows:

 

Sell Through Percentage

 

CHARGEBACK

 

 

 

80% & above

 

 

0%

75-79%

 

 

1% of landed cost

70-74%

 

 

2% of landed cost

65-69%

 

 

3% of landed cost

60-64%

 

 

4% of landed cost

60% & below

 

 

5% of landed cost

 

--------------------------------------------------------------------------------


 

Schedule 7.10 - Indebtedness

 

Borrower is obligated to pay the Earnout Amount and the Additional Payment
pursuant to, and as defined in, the Asset Purchase Agreement by and among
Pumpkin Ltd. d/b/a/ Pumpkin Masters, Inc., Borrower, Pumpkin Masters Holdings,
Inc. and Security Capital Corporation dated as of June 27, 1997.

 

--------------------------------------------------------------------------------